UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Absolute Return 100 and 300 Funds The funds' portfolios 1/31/11 (Unaudited) 100 FUND 300 FUND MORTGAGE-BACKED SECURITIES(a) 100 Fund 33.8% 300 Fund 44.1% Principal amount Value Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 2A1, 3.476s, 2036 $2,171,658 $1,422,436 $8,202,501 $5,372,638 FRB Ser. 05-12, Class 2A1, 3.133s, 2036 9,758,325 6,904,018 Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.152s, 2051 289,000 315,332 2,923,000 3,189,327 FRB Ser. 07-4, Class A3, 5.809s, 2051 965,000 1,005,434 4,015,000 4,183,229 Ser. 07-2, Class A2, 5.634s, 2049 2,773,000 2,885,014 9,211,000 9,583,073 Ser. 07-5, Class A3, 5.62s, 2051 184,000 193,885 596,000 628,019 Ser. 06-4, Class A2, 5.522s, 2046 732,031 738,340 2,687,249 2,710,411 FRB Ser. 06-1, Class A2, 5.334s, 2045 1,358,000 1,359,343 4,889,000 4,893,834 Ser. 06-5, Class A2, 5.317s, 2047 1,583,832 1,625,319 5,495,253 5,639,194 Ser. 06-6, Class A2, 5.309s, 2045 1,621,000 1,644,138 5,667,600 5,748,499 Ser. 07-1, Class XW, IO, 0.284s, 2049 1,607,075 21,494 7,629,696 102,044 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.733s, 2035 3,718,610 23,405 15,495,431 97,528 Ser. 04-4, Class XC, IO, 0.288s, 2042 2,139,951 33,604 10,159,507 159,535 Banc of America Funding Corp. FRB Ser. 07-6, Class A1, 0.55s, 2037 408,850 304,981 1,668,638 1,244,721 Bear Stearns Alt-A Trust FRB Ser. 06-2, Class 24A1, 5.599s, 2036 161,193 104,776 3,056,784 1,986,910 FRB Ser. 05-9, Class 11A1, 0.52s, 2035 3,111,555 1,789,144 Bear Stearns Alt-A Trust 144A FRB Ser. 06-7, Class 1AE4, 5.794s, 2046 559,795 377,862 1,661,157 1,121,281 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.145s, 2047 501,578 320,070 3,164,288 2,019,211 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.56s, 2037 184,393 93,118 914,927 462,038 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW17, Class A3, 5.736s, 2050 403,000 422,179 1,479,000 1,549,386 FRB Ser. 07-PW16, Class A2, 5.665s, 2040 2,072,000 2,157,988 7,422,000 7,730,013 Ser. 06-PW13, Class A2, 5.426s, 2041 372,000 376,699 3,407,000 3,450,038 Ser. 06-PW11, Class A2, 5.406s, 2039 313,000 314,633 747,000 750,896 Ser. 07-PW15, Class A4, 5.331s, 2044 662,000 688,199 2,938,000 3,054,273 Ser. 06-PW14, Class A2, 5.123s, 2038 622,000 632,335 2,320,000 2,358,547 Ser. 05-PWR9, Class A2, 4.735s, 2042 124,425 124,882 590,375 592,543 Citigroup FRB Ser. 07-AR5, Class 1A2A, 5.402s, 2037 76,205 53,725 387,466 273,164 Citigroup Commercial Mortgage Trust FRB Ser. 08-C7, Class A2B, 6.099s, 2049 1,165,000 1,223,825 3,189,000 3,350,025 FRB Ser. 07-C6, Class A3, 5.698s, 2049 875,000 914,571 4,328,000 4,523,731 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-6, Class 1A3A, 5.347s, 2046 93,757 49,691 331,984 175,951 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 966,605 1,002,422 3,389,849 3,515,458 Ser. 06-CD2, Class A2, 5.408s, 2046 292,227 291,956 1,559,430 1,557,982 Ser. 07-CD4, Class A2B, 5.205s, 2049 3,745,000 3,856,004 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 989,000 1,021,234 Ser. 06-C8, Class A3, 5.308s, 2046 1,423,000 1,480,134 6,639,000 6,905,559 Ser. 06-C8, Class A2B, 5.248s, 2046 793,796 810,540 3,657,344 3,734,488 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A5, 6s, 2037 936,000 711,360 Ser. 06-41CB, Class 1A7, 6s, 2037 237,101 174,269 1,062,214 780,727 Ser. 06-2CB, Class A11, 6s, 2036 43,778 29,318 173,362 116,099 Ser. 05-80CB, Class 2A1, 6s, 2036 38,837 29,249 256,640 193,282 Ser. 05-50CB, Class 3A1, 6s, 2035 168,050 112,308 802,700 536,445 FRB Ser. 07-HY4, Class 4A1, 5.568s, 2047 858,885 619,593 FRB Ser. 06-24CB, Class A13, 0.61s, 2036 843,495 540,891 FRB Ser. 06-OC8, Class 2A2A, 0.38s, 2036 2,374,642 1,381,835 Countrywide Asset Backed Certificates FRB Ser. 06-IM1, Class A2, 0.5s, 2036 1,222,132 612,178 9,387,805 4,702,446 Countrywide Home Loans FRB Ser. 06-HYB2, Class 2A1B, 3.918s, 2036 541,823 379,276 2,451,445 1,716,011 FRB Ser. 05-HYB7, Class 3A1, 3.133s, 2035 542,014 355,019 4,133,047 2,707,146 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.665s, 2034 992,255 120,913 Ser. 05-R3, Class AS, IO, 5.517s, 2035 401,448 50,181 234,094 29,262 FRB Ser. 04-R2, Class 1AF1, 0.68s, 2034 977,626 855,423 FRB Ser. 05-R3, Class AF, 0.66s, 2035 394,624 339,377 230,115 197,899 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.211s, 2041 1,499,000 1,561,214 6,138,800 6,393,582 FRB Ser. 06-C3, Class A2, 5.826s, 2038 671,000 676,307 FRB Ser. 07-C4, Class A2, 5.804s, 2039 816,256 836,482 2,582,693 2,646,689 FRB Ser. 07-C3, Class A2, 5.72s, 2039 511,711 526,786 2,419,432 2,490,706 Ser. 07-C5, Class A3, 5.694s, 2040 1,000,000 1,042,091 Ser. 07-C5, Class AAB, 5.62s, 2040 1,392,000 1,451,768 4,896,000 5,106,220 Ser. 07-C5, Class A2, 5.589s, 2040 344,000 354,475 2,089,000 2,152,610 Ser. 07-C2, Class A2, 5.448s, 2049 1,729,000 1,760,263 6,146,000 6,257,131 Ser. 07-C1, Class AAB, 5.336s, 2040 1,148,000 1,219,061 4,596,000 4,880,492 CS First Boston Mortgage Securities Corp. FRB Ser. 05-C4, Class A3, 5.12s, 2038 284,583 292,589 1,631,257 1,677,148 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.733s, 2038 19,612,249 615,405 69,903,679 2,193,480 Ser. 04-C4, Class AX, IO, 0.539s, 2039 1,730,857 38,550 7,552,829 168,220 Ser. 05-C1, Class AX, IO, 0.141s, 2038 31,456,151 293,263 116,158,871 1,082,938 CWCapital Cobalt Ser. 07-C3, Class A2, 5.736s, 2046 1,169,000 1,216,284 4,163,000 4,331,386 Ser. 07-C2, Class A2, 5.334s, 2047 37,254 38,441 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.45s, 2037 1,146,370 693,554 10,504,038 6,354,943 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.462s, 2035 59,408 83,196 272,712 381,910 IFB Ser. 3072, Class SM, 22.839s, 2035 746,856 1,013,632 IFB Ser. 3072, Class SB, 22.692s, 2035 669,161 903,788 IFB Ser. 3249, Class PS, 21.413s, 2036 623,726 848,016 IFB Ser. 2990, Class LB, 16.278s, 2034 619,785 764,213 IFB Ser. 3149, Class SE, IO, 6.889s, 2036 851,983 158,120 3,754,050 696,714 IFB Ser. 3151, Class SI, IO, 6.889s, 2036 150,494 25,962 731,776 126,239 IFB Ser. 3157, Class SA, IO, 6.889s, 2036 1,076,911 199,272 4,764,793 881,677 IFB Ser. 3208, Class PS, IO, 6.839s, 2036 2,208,283 338,035 11,174,561 1,710,554 IFB Ser. 3398, Class SI, IO, 6.389s, 2036 5,166,714 641,964 IFB Ser. 3145, Class GI, IO, 6.339s, 2036 903,083 141,719 3,997,472 627,315 IFB Ser. 3055, Class MS, IO, 6.339s, 2035 1,657,177 257,791 6,725,188 1,046,170 IFB Ser. 3677, Class KS, IO, 6.289s, 2040 8,083,837 1,185,589 IFB Ser. 3346, Class SC, IO, 6.289s, 2033 2,122,143 310,385 10,950,778 1,601,661 IFB Ser. 3346, Class SB, IO, 6.289s, 2033 763,746 111,614 3,477,948 508,267 IFB Ser. 3753, Class SK, IO, 5.789s, 2038 10,423,015 1,513,109 Ser. 3707, Class IK, IO, 5s, 2040 460,571 80,195 Ser. 3645, Class ID, IO, 5s, 2040 129,415 21,198 851,773 139,520 Ser. 3680, Class KI, IO, 5s, 2038 3,248,969 560,382 18,736,007 3,231,586 Ser. 3632, Class CI, IO, 5s, 2038 157,530 27,013 1,034,547 177,404 Ser. 3626, Class DI, IO, 5s, 2037 112,788 14,215 741,924 93,505 Ser. 3653, Class CI, IO, 5s, 2036 3,119,071 399,958 13,616,766 1,746,078 Ser. 3623, Class CI, IO, 5s, 2036 100,923 12,817 664,244 84,359 Ser. 3663, Class BI, IO, 4 1/2s, 2024 2,226,390 207,054 12,264,252 1,140,575 Ser. 3736, Class QI, IO, 4s, 2034 16,273,176 2,193,700 Ser. 3707, Class HI, IO, 4s, 2023 215,060 24,065 1,136,365 127,159 Ser. T-8, Class A9, IO, 0.503s, 2028 249,280 3,624 713,061 10,368 Ser. T-59, Class 1AX, IO, 0.272s, 2043 549,279 4,463 1,570,974 12,764 Ser. T-48, Class A2, IO, 0.212s, 2033 752,623 5,590 2,152,958 15,990 FRB Ser. T-54, Class 2A, IO, zero %, 2043 314,887 900,821 FRB Ser. 3238, Class LK, zero %, 2036 320,847 326,350 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.56s, 2031 527,742 767,164 2,579,548 3,749,817 IFB Ser. 05-74, Class NK, 26.2s, 2035 140,495 200,660 IFB Ser. 07-53, Class SP, 23.247s, 2037 672,401 924,912 IFB Ser. 06-86, Class SY, 23.063s, 2036 453,941 593,302 2,316,060 3,027,098 IFB Ser. 05-75, Class GS, 19.47s, 2035 706,149 904,486 741,669 949,984 IFB Ser. 03-W6, Class 4S, IO, 7.34s, 2042 1,237,347 237,694 IFB Ser. 04-W2, Class 1A3S, IO, 6.89s, 2044 26,925 2,221 77,127 6,363 IFB Ser. 05-104, Class SI, IO, 6.44s, 2033 329,927 43,716 1,596,473 211,538 IFB Ser. 10-27, Class BS, IO, 6.19s, 2040 1,028,253 145,653 9,862,154 1,396,979 IFB Ser. 07-30, Class OI, IO, 6.18s, 2037 3,534,184 550,272 IFB Ser. 10-35, Class SG, IO, 6.14s, 2040 20,254,563 3,366,106 IFB Ser. 09-71, Class XS, IO, 5.94s, 2036 13,434,151 1,361,046 Ser. 06-W2, Class 1AS, IO, 5.803s, 2036 240,693 27,078 481,386 54,156 Ser. 06-W3, Class 1AS, IO, 5.786s, 2046 281,230 34,263 711,376 86,668 IFB Ser. 10-136, Class SG, IO, 5.74s, 2030 8,586,691 1,239,918 IFB Ser. 11-3, Class SA, IO, 5.56s, 2041 (F) 15,021,000 1,765,557 Ser. 07-W1, Class 1AS, IO, 5.539s, 2046 452,506 50,904 904,581 101,760 Ser. 10-98, Class DI, IO, 5s, 2040 138,624 23,282 733,554 123,200 Ser. 10-21, Class IP, IO, 5s, 2039 1,455,055 247,359 Ser. 09-31, Class PI, IO, 5s, 2038 8,650,650 1,421,908 IFB Ser. 05-W2, Class A2, IO, 4.95s, 2035 497,045 48,861 1,864,268 183,262 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 3,097,220 278,844 16,752,771 1,508,258 Ser. 03-W12, Class 2, IO, 2.228s, 2043 337,808 27,447 911,698 74,075 Ser. 03-W12, Class 1IO2, IO, 1.986s, 2043 2,852,912 211,852 11,335,302 841,738 Ser. 03-W10, Class 1, IO, 1.606s, 2043 128,025 7,682 649,442 38,966 Ser. 98-W5, Class X, IO, 1.237s, 2028 180,550 7,828 516,479 22,393 Ser. 98-W2, Class X, IO, 1.203s, 2028 430,946 19,812 1,232,773 56,675 Ser. 03-W17, Class 12, IO, 1.136s, 2033 687,161 28,738 3,485,483 145,770 FRB Ser. 07-80, Class F, 0.96s, 2037 12,772 12,740 Ser. 03-W1, Class 2A, IO, zero %, 2042 651,280 1,862,915 Ser. 07-44, Class CO, PO, zero %, 2037 237,706 210,493 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,007,147 3,126,000 3,235,706 FRB Ser. 06-C1, Class A2, 5.336s, 2044 317,000 317,447 1,496,000 1,498,109 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.124s, 2043 11,154,003 89,965 48,921,731 394,588 Ser. 05-C3, Class XC, IO, 0.069s, 2045 77,656,464 381,975 Government National Mortgage Association IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 174,904 29,445 925,616 155,827 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 168,628 27,363 894,119 145,089 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 230,768 29,402 1,217,372 155,105 IFB Ser. 10-125, Class CS, IO, 6.389s, 2040 8,674,692 1,491,640 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 239,398 38,696 1,265,388 204,537 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 159,263 24,767 841,956 130,933 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 226,494 36,502 1,198,164 193,096 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 234,326 37,490 1,239,281 198,273 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 108,359 17,923 575,657 95,214 IFB Ser. 10-68, Class SD, IO, 6.319s, 2040 12,145,075 1,917,140 IFB Ser. 10-162, Class SC, IO, 6.289s, 2039 10,349,487 1,707,665 IFB Ser. 10-42, Class SP, IO, 6.289s, 2039 9,816,121 1,532,694 IFB Ser. 10-3, Class MS, IO, 6.289s, 2038 3,235,724 505,708 IFB Ser. 10-31, Class PS, IO, 6.289s, 2038 2,260,490 371,781 11,675,194 1,920,207 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 670,021 107,518 3,583,770 575,084 IFB Ser. 10-31, Class GS, IO, 6.239s, 2039 9,318,622 1,450,630 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 253,323 34,566 1,341,011 182,981 IFB Ser. 10-24, Class BS, IO, 6.169s, 2038 5,616,490 847,081 33,521,940 5,055,790 IFB Ser. 09-103, Class SW, IO, 6.139s, 2037 22,021,563 2,904,864 Ser. 10-85, Class JS, IO, 6.08s, 2040 9,577,560 1,518,235 IFB Ser. 10-108, Class CS, IO, 5.889s, 2036 9,729,964 1,215,954 IFB Ser. 10-158, Class SA, IO, 5.789s, 2040 3,444,992 539,038 14,011,027 2,192,305 IFB Ser. 10-113, Class SM, IO, 5.789s, 2040 9,203,669 1,277,929 IFB Ser. 10-98, Class ST, IO, 5.739s, 2040 25,251,230 3,461,944 IFB Ser. 10-50, Class YS, IO, 5.739s, 2038 3,612,491 446,721 20,830,095 2,575,850 IFB Ser. 10-116, Class SA, IO, 5.639s, 2040 6,599,068 955,329 IFB Ser. 10-68, Class MS, IO, 5.589s, 2040 6,541,226 839,066 IFB Ser. 10-20, Class SD, IO, 5.419s, 2040 7,668,885 1,061,604 IFB Ser. 10-35, Class DX, IO, 5.419s, 2035 6,090,554 681,168 Ser. 10-58, Class VI, IO, 5s, 2038 8,706,948 1,116,721 44,892,792 5,757,783 Ser. 10-85, Class PI, IO, 5s, 2036 9,471,137 1,315,257 Ser. 10-137, Class PI, IO, 4 1/2s, 2039 6,138,740 1,183,231 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 2,755,383 493,489 11,204,960 2,006,808 Ser. 2010-129, Class PI, 4 1/2s, 2039 4,842,478 891,984 20,538,152 3,783,128 Ser. 10-103, Class IN, IO, 4 1/2s, 2039 28,060,625 4,481,282 Ser. 10-120, Class AI, IO, 4 1/2s, 2038 11,287,159 1,947,035 33,445,883 5,769,415 Ser. 10-87, Class ID, IO, 4 1/2s, 2035 725,506 96,401 2,845,923 378,150 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 853,211 875,514 3,178,091 3,261,168 Ser. 05-GG5, Class A2, 5.117s, 2037 1,184,704 1,198,646 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.576s, 2038 803,000 840,002 1,756,000 1,836,916 Ser. 06-GG6, Class A2, 5.506s, 2038 744,109 747,912 2,884,389 2,899,131 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.843s, 2040 1,684,680 23,090 7,996,442 109,599 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.949s, 2035 765,141 109,989 465,691 66,943 Ser. 06-RP2, Class 1AS1, IO, 5.688s, 2036 1,022,438 143,141 IFB Ser. 04-4, Class 1AS, IO, 5.419s, 2034 385,005 55,344 1,164,640 167,417 Ser. 98-2, IO, 0.789s, 2027 69,711 1,426 199,480 4,082 FRB Ser. 06-RP2, Class 1AF1, 0.66s, 2036 1,022,438 869,072 FRB Ser. 04-4, Class 1AF, 0.66s, 2034 385,005 325,329 1,164,640 984,121 FRB Ser. 05-RP1, Class 1AF, 0.61s, 2035 765,141 650,370 465,691 395,838 Ser. 98-3, IO, 0.486s, 2027 85,464 1,414 244,397 4,044 Ser. 98-4, IO, 0.034s, 2026 93,766 2,387 268,282 6,829 Ser. 99-2, IO, zero %, 2027 119,029 1,247 340,353 3,565 IndyMac Inda Mortgage Loan Trust FRB Ser. 07-AR7, Class 1A1, 5.876s, 2037 29,731 25,327 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.33s, 2036 211,687 25,402 505,912 60,709 FRB Ser. 07-AR5, Class 1A1, 5.056s, 2037 2,219,527 1,116,200 FRB Ser. 05-AR15, Class A1, 5.046s, 2035 710,300 575,343 FRB Ser. 07-AR7, Class 2A1, 4.873s, 2037 780,083 444,647 1,740,638 992,164 FRB Ser. 06-AR3, Class 2A1A, 4.725s, 2036 1,706,631 938,647 FRB Ser. 06-AR11, Class 3A1, 4.598s, 2036 124,112 66,315 654,500 349,708 FRB Ser. 06-AR41, Class A3, 0.44s, 2037 746,773 377,120 2,478,592 1,251,689 FRB Ser. 06-AR29, Class A2, 0.34s, 2036 (F) 1,793,670 955,129 9,476,698 5,046,342 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.861s, 2045 846,119 853,678 3,312,394 3,341,983 Ser. 07-C1, Class ASB, 5.857s, 2051 1,073,000 1,131,148 5,268,000 5,553,485 Ser. 07-LD12, Class A2, 5.827s, 2051 1,470,000 1,529,501 3,343,000 3,478,314 FRB Ser. 07-LD11, Class A3, 5.818s, 2049 820,000 864,630 3,172,000 3,344,644 FRB Ser. 07-LD11, Class A2, 5.803s, 2049 999,000 1,034,865 4,090,000 4,236,833 Ser. 07-C1, Class A3, 5.79s, 2051 577,000 600,673 2,217,000 2,307,960 FRB Ser. 07-CB19, Class ASB, 5.728s, 2049 1,725,000 1,840,445 Ser. 07-C1, Class A4, 5.716s, 2051 987,000 1,043,606 4,175,000 4,414,444 Ser. 06-CB16, Class A3B, 5.579s, 2045 385,000 399,910 1,272,000 1,321,262 Ser. 06-CB16, Class A2, 5.45s, 2045 659,585 667,746 Ser. 06-CB17, Class A3, 5.45s, 2043 1,519,000 1,572,034 7,419,000 7,678,027 Ser. 06-LDP8, Class A3B, 5.447s, 2045 70,000 73,128 543,000 567,261 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,668,000 1,705,397 6,560,000 6,707,075 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,612,970 1,669,012 4,472,759 4,628,162 Ser. 05-CB13, Class A2, 5.247s, 2043 1,397,745 1,397,171 5,182,466 5,180,339 Ser. 05-LDP5, Class A2, 5.198s, 2044 943,000 978,054 3,714,000 3,852,060 Ser. 06-LDP9, Class X, IO, 0.451s, 2047 49,709,070 945,317 197,425,537 3,754,441 Ser. 06-CB16, Class X1, IO, 0.129s, 2045 3,652,692 47,940 17,338,510 227,561 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 668,000 694,651 1,949,000 2,026,757 LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 1,051,000 1,099,902 3,764,000 3,939,135 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 16,877 17,432 Ser. 07-C7, Class A2, 5.588s, 2045 1,660,000 1,709,003 8,382,000 8,629,437 Ser. 06-C3, Class A2, 5.532s, 2032 410,985 411,556 2,517,908 2,521,403 Ser. 07-C1, Class A2, 5.318s, 2040 1,254,000 1,283,825 3,378,000 3,458,341 Ser. 05-C7, Class A2, 5.103s, 2030 45,248 45,248 230,700 230,700 Ser. 06-C1, Class A2, 5.084s, 2031 381,891 383,246 2,228,401 2,236,308 Ser. 07-C2, Class XW, IO, 0.559s, 2040 1,085,799 22,502 5,155,119 106,835 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.762s, 2037 1,194,883 20,087 5,672,394 95,357 Ser. 05-C3, Class XCL, IO, 0.297s, 2040 68,631,671 1,287,530 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.39s, 2037 (F) 4,874,773 2,443,480 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.88s, 2027 1,069,605 1,001,356 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 796,000 839,776 1,657,000 1,748,128 FRB Ser. 07-C1, Class A2, 5.722s, 2050 901,824 929,831 3,219,092 3,319,067 Ser. 08-C1, Class A2, 5.425s, 2051 550,000 570,943 1,597,022 1,657,834 Ser. 05-MCP1, Class XC, IO, 0.187s, 2043 58,263,580 634,700 172,418,097 1,878,254 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.744s, 2050 868,000 907,851 3,398,000 3,554,007 Ser. 06-1, Class A2, 5.439s, 2039 699,892 700,825 1,557,368 1,559,444 Ser. 07-5, Class A3, 5.364s, 2048 850,000 874,520 2,856,000 2,938,386 Ser. 07-6, Class A2, 5.331s, 2051 1,651,000 1,690,758 6,684,000 6,844,957 Ser. 2006-3, Class A2, 5.291s, 2046 1,369,136 1,384,655 4,996,420 5,053,056 Ser. 06-4, Class A2, 5.112s, 2049 34,290 34,823 181,248 184,062 FRB Ser. 06-4, Class A2FL, 0.381s, 2049 1,549,916 1,509,230 5,897,419 5,742,611 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.839s, 2049 1,419,000 1,471,996 5,186,000 5,379,685 FRB Ser. 06-T23, Class A2, 5.737s, 2041 1,026,000 1,084,780 4,672,000 4,939,659 Ser. 07-HQ13, Class A2, 5.649s, 2044 1,535,000 1,591,739 5,869,000 6,085,938 Ser. 2006-HQ9, Class A2, 5.618s, 2044 552,000 563,210 2,822,000 2,879,307 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,601,000 1,658,022 6,542,000 6,775,005 FRB 5.597s, 2049 454,674 462,527 2,001,152 2,035,716 FRB Ser. 06-HQ8, Class A3, 5.442s, 2044 1,420,000 1,461,393 5,346,863 5,502,724 Ser. 07-IQ13, Class A3, 5.331s, 2044 676,000 714,070 1,889,000 1,995,382 Ser. 06-T21, Class A2, 5.09s, 2052 12,232 12,220 29,357 29,329 Ser. 05-HQ6, Class A2A, 4.882s, 2042 613,513 621,531 2,536,226 2,569,373 Ser. 03-IQ4, Class X1, IO, 0.528s, 2040 14,972,625 465,660 61,085,490 1,899,805 FRB Ser. 07-HQ12, Class A2FL, 0.511s, 2049 208,799 193,473 1,053,752 976,406 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.564s, 2036 254,597 182,037 1,236,946 884,416 Ser. 06-6AR, Class 2A, 3.037s, 2036 168,782 106,333 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 574,000 605,392 843,571 889,706 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.5s, 2036 2,843,113 1,421,556 Residential Accredit Loans, Inc. Ser. 06-QS17, Class A4, 6s, 2036 208,238 127,025 1,032,136 629,603 Ser. 06-QS13, Class 1A5, 6s, 2036 50,887 31,804 216,376 135,235 Residential Asset Securitization Trust Ser. 06-A13, Class A1, 6 1/4s, 2036 (F) 1,417,079 999,041 FRB Ser. 05-A2, Class A1, 0.76s, 2035 145,500 112,692 599,862 464,601 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 618,633 335,802 2,525,723 1,370,994 FRB Ser. 06-9, Class 1A1, 5.297s, 2036 138,915 84,981 762,753 466,612 FRB Ser. 07-4, Class 1A1, 0.5s, 2037 1,940,020 1,008,810 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.61s, 2034 477,877 382,302 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 342,056 46,155 1,734,058 234,008 Ser. 07-4, Class 1A4, IO, 1s, 2045 756,059 23,725 3,568,721 111,984 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.61s, 2035 1,637,031 1,387,384 3,810,502 3,229,401 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 441,388 439,181 2,986,092 2,971,161 Wachovia Bank Commercial Mortgage Trust Ser. 06-C26, Class A2, 5.935s, 2045 359,647 371,495 1,343,997 1,388,273 FRB Ser. 07-C33, Class A3, 5.899s, 2051 870,000 923,867 2,043,000 2,169,494 FRB Ser. 07-C32, Class APB, 5.746s, 2049 842,000 890,377 3,297,000 3,486,430 FRB Ser. 07-C32, Class A2, 5.741s, 2049 1,588,000 1,661,712 6,002,000 6,280,600 Ser. 06-C25, Class A2, 5.684s, 2043 202,074 202,731 552,099 553,895 Ser. 06-C28, Class A3, 5.679s, 2048 455,000 480,673 1,571,000 1,659,643 Ser. 06-C27, Class A2, 5.624s, 2045 2,362,242 2,391,687 6,614,643 6,697,094 Ser. 07-C34, Class A2, 5.569s, 2046 345,000 355,565 1,716,000 1,768,549 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,127,817 1,144,097 3,647,175 3,699,822 Ser. 07-C30, Class APB, 5.294s, 2043 688,000 704,937 3,965,000 4,062,609 Ser. 06-C29, Class A2, 5.275s, 2048 1,614,000 1,642,357 7,641,000 7,775,249 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.107s, 2035 37,139,130 638,852 6,301,813 108,401 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.31s, 2036 4,226,612 2,229,538 Total mortgage-backed securities (cost $114,923,087 and $510,475,217) CORPORATE BONDS AND NOTES(a) 100 Fund 8.8% 300 Fund 18.6% Principal amount Value Principal amount Value Advertising and marketing services 0.1% 0.1% Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 $315,000 $308,284 $1,675,000 $1,639,286 Automotive 0.2% 0.3% BMW US Capital, LLC company guaranty sr. unsec. unsub. notes Ser. EMTN, 4 1/4s, 2011 120,000 123,236 510,000 523,755 Daimler Finance North America, LLC company guaranty sr. unsec. unsub. notes 5 7/8s, 2011 (Germany) 315,000 316,941 Daimler Finance North America, LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 310,000 328,947 1,085,000 1,151,313 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 115,000 118,439 200,000 205,981 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 1,015,000 1,101,275 Banking 1.3% 2.1% Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 650,000 684,382 3,650,000 3,843,070 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 510,436 60,000 60,051 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 3,600,000 3,360,780 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 690,000 703,872 2,830,000 2,886,897 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 441,110 1,620,000 1,661,855 Royal Bank of Scotland PLC company guranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 325,000 328,651 2,560,000 2,588,756 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 200,000 210,457 425,000 447,222 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 693,213 3,610,000 3,653,284 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Cayman Islands) EUR 40,000 47,804 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) $ $500,000 515,625 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,067,100 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 206,250 1,850,000 1,907,813 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 720,000 733,763 2,665,000 2,715,941 Beverage 0.3% 0.5% Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 565,000 626,753 2,775,000 3,078,302 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 425,500 2,105,000 2,239,194 Biotechnology % % Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 336,000 367,920 Broadcasting 0.1% 0.4% Belo Corp. sr. unsec. unsub. notes 8s, 2016 500,000 545,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 977,000 1,020,965 Turner Broadcasting System, Inc. sr. unsec. unsub. note company quaranty 8 3/8s, 2013 360,000 414,302 2,365,000 2,721,734 Building materials % 0.1% Building Materials Corp. 144A sr. notes 7s, 2020 1,010,000 1,060,500 Cable television 0.2% 0.4% CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,020,000 1,073,550 Comcast Cable Holdings LLC debs. 9.8s, 2012 58,000 62,735 290,000 313,675 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 507,983 2,205,000 2,505,822 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 1,215,000 1,357,763 Chemicals 0.2% 0.4% Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 255,000 259,074 1,145,000 1,163,292 Dow Chemical Co. (The) sr. unsec. FRN 2.536s, 2011 80,000 80,901 340,000 343,829 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 412,478 1,270,000 1,475,627 Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 195,000 290,959 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 $ $904,000 1,009,090 Coal % 0.2% Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 481,000 485,810 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 985,000 1,068,725 Peabody Energy Corp. company guaranty 7 3/8s, 2016 945,000 1,058,400 Combined utilities % 0.1% El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,228,806 Commercial and consumer services % 0.3% Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 415,000 453,906 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,000,000 3,097,500 Computers 0.3% 0.4% Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 482,000 562,735 2,168,000 2,531,140 Xerox Corp. sr. unsec. notes 6 7/8s, 2011 435,000 448,035 1,615,000 1,663,393 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 126,981 Consumer % 0.1% Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 980,000 1,031,450 Consumer goods 0.1% 0.1% Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 435,000 441,567 1,635,000 1,659,682 Electric utilities 1.0% 1.8% AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,087,913 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 315,000 341,979 Allegheny Energy Supply 144A sr. unsec. bonds 8 1/4s, 2012 $820,000 876,159 $4,180,000 4,466,271 CMS Energy Corp. sr. notes 8 1/2s, 2011 439,000 445,105 1,924,000 1,950,757 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.253s, 2013 130,000 127,888 760,000 747,650 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 291,000 302,354 1,081,000 1,123,178 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 631,000 712,772 3,439,000 3,884,663 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 409,388 409,494 2,776,385 2,777,107 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 654,000 822,588 3,816,000 4,799,686 Electronics % % NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.053s, 2013 (Netherlands) 500,000 495,000 Energy (oil field) % 0.1% Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 884,000 870,740 Financial 0.4% 0.9% American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.461s, 2011 300,000 298,593 1,400,000 1,393,434 Berkshire Hathaway Finance Corp. company guaranty sr. notes 4s, 2012 85,000 88,332 415,000 431,266 CIT Group, Inc. sr. bonds 7s, 2014 1,000,000 1,018,750 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 390,000 390,354 3,185,000 3,187,890 Erac USA Finance LLC 144A company guaranty sr. unsec. unsub. notes 2 3/4s, 2013 445,000 453,418 2,315,000 2,358,793 GATX Corp. notes 4 3/4s, 2012 180,000 188,821 750,000 786,754 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 400,000 412,500 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,027,000 1,068,080 Food 0.3% 0.6% Dean Foods Co. company guaranty 7s, 2016 365,000 350,400 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 751,127 3,270,000 3,364,636 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 905,000 1,064,506 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 400,000 476,000 1,960,000 2,332,400 Forest products and packaging 0.5% 1.2% Georgia-Pacific Corp. 144A company guaranty 7 1/8s, 2017 965,000 1,027,725 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 575,000 590,813 2,600,000 2,671,500 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) 890,000 1,037,003 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 675,000 693,583 Sealed Air Corp. sr. notes 7 7/8s, 2017 265,000 296,122 1,385,000 1,547,659 Sealed Air Corp. 144A notes 5 5/8s, 2013 1,442,000 1,523,438 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,415,000 1,560,038 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 871,275 4,175,000 4,409,180 Gaming and lottery % 0.1% Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 100,000 136,385 MGM Resorts International sr. notes 10 3/8s, 2014 $ $340,000 385,050 Health-care services % 0.4% CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 1,000,000 1,056,250 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 900,000 1,033,875 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 920,000 992,450 Tenet Healthcare Corp. sr. notes 9s, 2015 785,000 867,425 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 148,850 Insurance 0.8% 1.1% Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 235,000 255,181 1,075,000 1,167,317 MetLife Global Funding I 144A sr. sec. unsub. notes 5 1/8s, 2013 100,000 107,546 350,000 376,412 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 270,000 276,526 1,030,000 1,054,895 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 109,003 200,000 218,005 MetLife, Inc. sr. unsec. unsub. notes 2 3/8s, 2014 500,000 506,445 4,000,000 4,051,556 New York Life Global Funding 144A notes 3s, 2015 930,000 950,029 4,560,000 4,658,209 Prudential Financial, Inc. sr. notes 6.2s, 2015 425,000 469,342 1,595,000 1,761,414 Investment banking/Brokerage 0.3% 0.4% Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 200,969 791,000 819,413 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 770,000 788,025 4,250,000 4,349,488 Lodging/Tourism % 0.1% Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 1,000,000 1,032,500 Media 0.1% 0.2% Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 895,000 1,065,050 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 332,808 1,571,000 1,686,583 Metals 0.6% 0.9% FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,000,000 1,030,774 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 400,000 446,000 1,836,000 2,047,140 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 505,000 613,541 2,495,000 3,031,258 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 269,000 284,468 1,386,000 1,465,695 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 630,000 671,823 3,190,000 3,401,768 Natural gas utilities 0.4% 0.6% Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 740,000 782,498 3,780,000 3,997,085 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 490,000 516,950 2,510,000 2,648,050 Oil and gas 0.2% 1.2% Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,093,950 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 955,000 1,048,113 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,193,880 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,052,993 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,150,000 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 985,000 1,031,788 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 261,247 1,000,000 1,044,986 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 500,000 513,116 2,900,000 2,976,071 Pharmaceuticals % 0.1% ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 719,924 Power producers % 0.2% GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,575,000 NRG Energy, Inc. sr. notes 7 3/8s, 2016 1,025,000 1,060,875 Railroads % % RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 305,000 336,644 Real estate 0.2% 0.5% Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 1,730,000 1,708,375 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 700,000 765,419 3,900,000 4,264,475 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 70,000 73,822 300,000 316,381 Regional Bells 0.4% 0.7% Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,005,000 1,125,600 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 605,000 671,550 2,835,000 3,146,850 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 1,000,000 1,015,000 Verizon Pennsylvania, Inc. sr. unsec. unsub. bonds 5.65s, 2011 645,000 669,786 3,150,000 3,271,048 Retail 0.4% 0.8% Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 480,113 2,560,000 2,643,200 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 60,000 60,522 170,000 171,479 QVC Inc. 144A sr. notes 7 1/8s, 2017 215,000 225,750 965,000 1,013,250 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 725,000 695,094 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 615,408 2,495,000 3,040,482 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 985,000 960,375 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 1,035,500 Telecommunications 0.2% 0.8% Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 223,125 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 973,000 1,004,623 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 920,000 1,030,400 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 653,521 2,900,000 3,032,336 Sprint Capital Corp. notes 8 3/8s, 2012 1,036,000 1,100,750 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 850,000 1,194,553 Windstream Corp. company guaranty 8 5/8s, 2016 $ $995,000 1,054,700 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,072,500 Telephone 0.2% 0.3% CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 659,783 3,010,000 3,255,652 Textiles % 0.1% Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 1,500,000 1,501,875 Total corporate bonds and notes (cost $30,077,412 and $217,100,993) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS(a) 100 Fund 6.3% 300 Fund 8.2% Principal amount Value Principal amount Value U.S. Government Guaranteed Mortgage Obligations 1.2% 3.4% Government National Mortgage Association Pass-Through Certificates 4s, TBA, February 1, 2041 $4,000,000 $4,010,625 $40,000,000 $40,106,248 U.S. Government Agency Mortgage Obligations 5.1% 4.8% Federal National Mortgage Association Pass-Through Certificates 4s, TBA, February 1, 2041 18,000,000 17,839,688 58,000,000 57,483,440 Total U.S. government and agency mortgage obligations (cost $21,774,610 and $97,329,532) U.S. GOVERNMENT AGENCY OBLIGATIONS(a) 100 Fund 0.7% 300 Fund 0.4% Principal amount Value Principal amount Value Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 $925,000 $930,921 $2,025,000 $2,037,962 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 700,000 707,851 1,500,000 1,516,823 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 308,000 314,960 660,000 674,915 Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 392,000 400,285 840,000 857,753 Total U.S. government agency obligations (cost $2,330,599 and ASSET-BACKED SECURITIES(a) 100 Fund 4.7% 300 Fund 9.3% Shares Value Shares Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.39s, 2037 1,019,000 $749,281 3,079,000 $2,264,019 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-NC2, Class A2B, 0.42s, 2036 1,228,928 614,464 5,354,215 2,677,108 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 (F) 1,192,948 942,429 6,216,458 4,911,002 Ser. 00-5, Class A6, 7.96s, 2032 461,397 378,345 4,259,456 3,492,754 Ser. 00-6, Class A5, 7.27s, 2031 1,248,797 1,286,261 6,874,384 7,080,615 Ser. 01-1, Class A5, 6.99s, 2031 (F) 473,520 485,358 3,837,099 3,933,027 Ser. 01-3, Class A4, 6.91s, 2033 469,021 487,782 2,129,206 2,214,374 Countrywide Asset Backed Certificates FRB Ser. 07-9, Class 2A3, 0.44s, 2047 7,440,000 3,349,510 FRB Ser. 06-23, Class 2A3, 0.43s, 2037 701,000 379,984 6,329,000 3,430,698 FRB Ser. 06-24, Class 2A3, 0.41s, 2047 1,275,000 656,625 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF13, Class A2D, 0.5s, 2036 1,594,000 828,953 FRB Ser. 06-FF18, Class A2C, 0.42s, 2037 1,301,000 630,985 5,634,000 2,732,490 FRB Ser. 06-FF13, Class A2C, 0.42s, 2036 1,879,000 939,500 FRB Ser. 06-FF11, Class 2A3, 0.41s, 2036 1,556,000 918,040 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 346,416 315,239 3,538,698 3,220,215 Ser. 96-8, Class M1, 7.85s, 2027 366,000 354,082 1,337,000 1,293,463 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,252,000 1,234,501 4,575,000 4,511,057 Ser. 99-4, Class A7, 7.41s, 2031 2,374,301 2,208,100 Ser. 1997-5, Class M1, 6.95s, 2029 1,306,000 1,292,940 5,010,000 4,959,900 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.51s, 2035 1,620,194 1,381,216 FRB Ser. 06-11, Class 2A2, 0.42s, 2036 2,086,156 1,126,524 FRB Ser. 07-4, Class A1, 0.36s, 2037 110,430 53,964 539,137 263,462 FRB Ser. 06-17, Class A1, 0.32s, 2036 994,983 507,441 4,180,141 2,131,872 FRB Ser. 06-16, Class A1, 0.32s, 2036 526,559 302,771 2,395,355 1,377,329 FRB Ser. 06-12, Class A1, 0.31s, 2036 707,138 368,348 7,938,884 4,135,364 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.38s, 2047 26,215 24,688 80,496 75,807 FRB Ser. 07-NC1, Class A2B, 0.36s, 2046 11,562,000 5,202,900 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.31s, 2036 28,102 22,482 119,487 95,590 Lehman XS Trust FRB Ser. 06-8, Class 2A1, 0.44s, 2036 4,655,649 2,746,833 FRB Ser. 06-19, Class A2, 0.43s, 2036 11,335,842 6,801,505 FRB Ser. 07-3, Class 1BA1, 0.42s, 2037 (F) 3,466,773 1,516,713 Long Beach Mortgage Loan Trust FRB Ser. 06-WL1, Class 2A3, 0.5s, 2046 1,576,234 1,150,651 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.51s, 2032 1,459,000 1,327,690 5,001,000 4,550,910 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2C, 0.51s, 2037 1,635,000 792,975 FRB Ser. 07-1, Class A2B, 0.43s, 2037 1,681,876 924,612 5,372,713 2,953,649 Morgan Stanley Capital, Inc. FRB Ser. 06-WMC2, Class A2C, 0.41s, 2036 2,830,406 1,018,946 Morgan Stanley IXIS Real Estate Capital FRB Ser. 06-2, Class A3, 0.41s, 2036 11,310,000 4,170,563 Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A4, 7.4s, 2030 521,000 359,490 3,569,000 2,462,610 Ser. 02-B, Class A4, 7.09s, 2032 2,996,170 2,905,099 Ser. 02-A, Class A4, 6.97s, 2032 2,660,157 2,700,059 Ser. 98-A, Class M, 6.825s, 2028 1,324,000 1,229,490 2,176,000 2,020,672 Ser. 02-B, Class A2, 5.19s, 2019 1,348,478 1,185,920 2,337,152 2,055,410 Securitized Asset Backed Receivables, LLC FRB Ser. 06-FR4, Class A2B, 0.43s, 2036 2,272,118 969,626 FRB Ser. 07-BR4, Class A2A, 0.35s, 2037 171,862 117,296 677,454 462,362 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.37s, 2037 66,497 44,207 314,398 209,012 FRB Ser. 07-HE1, Class 2A1, 0.31s, 2037 88,630 83,755 348,408 329,245 Total asset-backed securities (cost $15,948,009 and $108,183,225) FOREIGN GOVERNMENT BONDS AND NOTES(a) 100 Fund 0.4% 300 Fund 1.8% Principal amount Value Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $ $ $1,175,000 $1,204,963 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 400,000 374,800 13,520,000 12,668,240 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.469s, 2012 2,130,000 504,810 14,010,000 3,320,370 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 611,682 2,100,000 2,140,887 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,763,750 Total foreign government bonds and notes (cost $1,448,097 and $21,204,381) PURCHASED OPTIONS OUTSTANDING(a) 100 Fund 0.2% 300 Fund 0.3% Expiration date/ Contract Contract strike price amount Value amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 $2,189,400 $53,071 12,660,000 $306,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 2,189,400 17,428 12,660,000 100,774 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 5,440,300 210,920 31,457,300 1,219,600 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 5,440,300 109 31,457,300 629 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 5,440,300 177,952 31,457,300 1,028,969 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 5,440,300 326 31,457,300 1,887 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 6,329,045 118,290 24,052,563 449,542 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 5,836,600 138,444 22,181,100 526,136 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 2,290,000 6,667 15,020,000 43,730 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 2,290,000 6,289 15,020,000 41,251 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 2,290,000 4,853 15,020,000 31,834 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 2,290,000 6,810 15,020,000 44,665 Total purchased options outstanding (cost $912,488 and $4,850,866) SENIOR LOANS(a)(c) 100 Fund % 300 Fund 1.8% Principal amount Value Principal amount Value Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 $ $ $1,000,000 $1,005,171 Affinion Group, Inc. bank term loan FRN 5s, 2016 997,487 1,003,722 Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 997,500 1,010,956 Armstrong World Industries, Inc. bank term loan FRN Ser. B, 5s, 2017 285,000 288,776 Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 5s, 2015 642,835 647,254 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 997,423 980,378 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 800,000 810,500 Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 250,000 252,969 CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 420,000 424,200 CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 355,000 362,100 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 1,000,000 1,013,386 Green Mountain Coffee Roasters, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 666,000 668,498 Gymboree Corp. bank term loan FRN 5 1/2s, 2017 1,583,000 1,602,045 Harrah's Operating Co., Inc. bank term loan FRN Ser. B1, 3.303s, 2015 1,000,000 928,906 Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 1,000,000 1,012,250 Multiplan, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 970,497 979,293 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 4.303s, 2016 1,000,000 1,004,856 Novelis, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 285,000 289,809 Petco Animal Supplies, Inc. bank term loan FRN 6s, 2017 833,000 843,413 Sequa Corp. bank term loan FRN 3.56s, 2014 1,000,000 985,000 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.779s, 2014 1,091,321 1,074,756 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.77s, 2014 108,679 107,030 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 1,000,000 1,008,750 Styron Corp. bank term loan FRN 6s, 2017 500,000 507,709 Swift Transportation Co., LLC bank term loan FRN 6s, 2016 943,354 955,146 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 666,000 675,990 TransDigm Group, Inc. bank term loan FRN Ser. B, 5s, 2016 222,000 225,275 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 500,000 504,375 Total senior loans (cost $ and $ SHORT-TERM INVESTMENTS(a) 100 Fund 53.1% 300 Fund 24.8% Principal amount/shares Value Principal amount/shares Value Egypt Treasury Bills for an effective yield of 10.10%, March 8, 2011 EGP $ 17,900,000 $2,963,256 Egypt Treasury Bills for an effective yield of 9.79%, April 5, 2011 EGP 4,625,000 759,542 Federal Farm Credit Bank for an effective yield of 0.27%, February 28, 2011 $500,000 500,000 $1,300,000 1,300,000 U.S. Treasury Bills for an effective yield of 0.28%, December 15, 2011 (SEG) (SEGSF) 60,000,000 59,852,040 57,000,000 56,859,438 U.S. Treasury Bills for effective yields from 0.25% to 0.27%, June 2, 2011 (SEG) (SEGSF) 9,000,000 8,991,846 760,000 759,311 U.S. Treasury Bills for effective yields from 0.22% to 0.24%, 07/28/2011 (SEG) (SEGSF) 919,000 917,850 U.S. Treasury Bills for effective yields from 0.20% to 0.25%, October 20, 2011 (SEG) (SEGSF) 64,700,000 64,605,732 87,000,000 86,873,241 U.S. Treasury Bills for an effective yield of 0.20%, September 22, 2011 15,000,000 14,980,095 20,000,000 19,973,460 U.S. Treasury Bills for effective yields from 0.19% to 0.24%, August 25, 2011 (SEG) (SEGSF) 13,000,000 12,982,008 5,602,000 5,594,247 U.S. Treasury Bills for an effective yield of 0.15%, May 19, 2011 25,000,000 24,988,525 U.S. Treasury Bills for an effective yield of 0.23%, May 5, 2011 8,000,000 7,995,328 U.S. Treasury Bills for effective yields from 0.20% to 0.31%, March 10, 2011 (SEG) 70,000 69,977 332,000 331,911 U.S. Treasury Bills zero%, September 22, 2011 (i) 39,000 38,957 U.S. Treasury Bills zero%, June 16, 2011 (i) 1,012,000 1,011,393 Putnam Money Market Liquidity Fund 0.17% (e) 14,482,420 14,482,420 92,848,687 92,848,687 Total short-term investments (cost $184,451,333 and $295,398,014) TOTAL INVESTMENTS Total investments (cost $371,865,635 and $1,280,426,147) (b) Putnam Absolute Return 100 Fund FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $895,124) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 2/16/11 $4,879 $4,977 $98 British Pound Sell 2/16/11 26,277 25,399 (878) Canadian Dollar Buy 2/16/11 7,589 7,656 (67) Euro Buy 2/16/11 67,912 66,305 1,607 Japanese Yen Sell 2/16/11 5,189 5,223 34 Barclays Bank PLC British Pound Sell 2/16/11 60,244 58,252 (1,992) Canadian Dollar Buy 2/16/11 12,981 13,109 (128) Swiss Franc Sell 2/16/11 27,344 27,664 320 Citibank, N.A. Australian Dollar Buy 2/16/11 5,974 6,090 (116) British Pound Sell 2/16/11 46,465 44,912 (1,553) Canadian Dollar Buy 2/16/11 12,482 12,606 (124) Euro Buy 2/16/11 6,846 6,684 162 Japanese Yen Buy 2/16/11 2,229 2,243 (14) Swiss Franc Buy 2/16/11 318 322 (4) Credit Suisse AG Australian Dollar Sell 2/16/11 1,693 1,727 34 British Pound Sell 2/16/11 19,708 19,043 (665) Euro Sell 2/16/11 8,763 8,559 (204) Swiss Franc Buy 2/16/11 12,294 12,436 (142) Deutsche Bank AG Australian Dollar Buy 2/16/11 100 101 (1) Canadian Dollar Buy 2/16/11 9,985 10,079 (94) Euro Sell 2/16/11 27,932 27,292 (640) Goldman Sachs International British Pound Sell 2/16/11 801 774 (27) Euro Sell 2/16/11 36,695 35,833 (862) Swiss Franc Sell 2/16/11 22,681 22,941 260 HSBC Bank USA, National Association British Pound Buy 2/16/11 155,097 154,513 584 Euro Buy 2/16/11 6,709 6,552 157 Swiss Franc Buy 2/16/11 27,980 28,270 (290) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/16/11 8,165 8,326 (161) British Pound Sell 2/16/11 160 155 (5) Euro Buy 2/16/11 31,492 30,747 745 Japanese Yen Sell 2/16/11 904 909 5 Swiss Franc Sell 2/16/11 22,151 22,150 (1) Royal Bank of Scotland PLC (The) British Pound Sell 2/16/11 5,448 5,266 (182) Swiss Franc Sell 2/16/11 32,961 33,348 387 State Street Bank and Trust Co. Euro Buy 2/16/11 4,655 4,547 108 Swedish Krona Buy 2/16/11 10,167 10,110 57 Swiss Franc Buy 2/16/11 4,769 4,824 (55) UBS AG British Pound Sell 2/16/11 65,531 63,348 (2,183) Euro Sell 2/16/11 5,203 5,081 (122) Westpac Banking Corp. Australian Dollar Sell 2/16/11 1,593 1,599 6 British Pound Buy 2/16/11 13,939 13,471 468 Euro Buy 2/16/11 83,658 81,681 1,977 Total Putnam Absolute Return 100 Fund FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 3 $282,645 Mar-11 $(1,286) Canadian Government Bond 10 yr (Long) 27 3,270,096 Mar-11 (2,908) Euro-Bund 10 yr (Long) 6 1,016,734 Mar-11 (88) Japanese Government Bond 10 yr (Short) 2 3,414,497 Mar-11 (8,085) Japanese Government Bond 10 yr Mini (Short) 3 512,101 Mar-11 242 U.K. Gilt 10 yr (Long) 48 9,024,460 Mar-11 (8,965) U.S. Treasury Bond 20 yr (Short) 75 9,046,875 Mar-11 114,928 U.S. Treasury Bond 30 yr (Long) 149 18,350,281 Mar-11 (549,682) U.S. Treasury Note 5 yr (Short) 24 2,841,938 Mar-11 28,103 U.S. Treasury Note 10 yr (Short) 169 20,414,672 Mar-11 666,804 Total Putnam Absolute Return 100 Fund WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $7,068,759) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $3,714,000 Aug-11/4.49 $270,899 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,714,000 Aug-11/4.49 25,998 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 2,926,000 Aug-11/4.475 210,058 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 2,926,000 Aug-11/4.475 30,255 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,857,000 Aug-11/4.55 143,360 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,857,000 Aug-11/4.55 16,862 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,266,000 Aug-11/4.70 112,206 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,266,000 Aug-11/4.70 8,267 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,211,000 Jul-11/4.52 548,035 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,211,000 Jul-11/4.52 54,515 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,605,500 Jul-11/4.5475 281,229 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,605,500 Jul-11/4.5475 25,239 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 9,007,500 Jan-12/4.80 771,655 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 9,007,500 Jan-12/4.80 142,000 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 4,204,800 Aug-15/4.375 314,687 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 4,204,800 Aug-15/4.375 711,957 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 4,204,800 Aug-15/4.46 332,978 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 4,204,800 Aug-15/4.46 680,253 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,829,800 Sep-15/4.04 163,392 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,829,800 Sep-15/4.04 547,844 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 91,380 Feb-15/5.27 6,789 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 91,380 Feb-15/5.27 5,456 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 189,400 Apr-12/4.8675 16,147 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 189,400 Apr-12/4.8675 3,830 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 5,404,500 Jan-12/4.72 434,900 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 5,404,500 Jan-12/4.72 94,633 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 5,836,600 Mar-11/4.665 117 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 5,836,600 Mar-11/4.7375 117 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. 2,290,000 Dec-11/0.578 754 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. 2,290,000 Dec-11/0.602 896 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 2,531,618 April-11/3.89 24,344 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 2,290,000 Jan-12/0.70175 1,672 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 2,290,000 Jan-12/0.722 4,368 Total Putnam Absolute Return 100 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. GBP 350,000 (E) $ 12/7/30 6 month GBP-LIBOR-BBA 4.93% $1,038 GBP 220,000 12/8/20 3.685% 6 month GBP-LIBOR-BBA 2,217 GBP 340,000 (E) 12/8/30 6 month GBP-LIBOR-BBA 4.9675% 2,092 GBP 501,000 12/9/20 3.63% 6 month GBP-LIBOR-BBA 8,896 GBP 1,000,000 (E) 12/9/30 6 month GBP-LIBOR-BBA 4.85643% (3,269) AUD 460,000 12/21/20 6.0975% 6 month AUD-BBR-BBSW (3,555) AUD 910,000 9/17/15 6 month AUD-BBR-BBSW 5.38% (9,311) AUD 400,000 9/17/20 5.5725% 6 month AUD-BBR-BBSW 11,320 AUD 410,000 9/22/20 5.685% 6 month AUD-BBR-BBSW 8,494 AUD 920,000 9/22/15 6 month AUD-BBR-BBSW 5.56% (3,075) AUD 1,310,000 9/29/15 6 month AUD-BBR-BBSW 5.5275% (6,648) AUD 660,000 9/29/20 5.63% 6 month AUD-BBR-BBSW 16,653 GBP 1,320,000 6/15/15 2.59% 6 month GBP-LIBOR-BBA 8,895 GBP 2,820,000 1/21/13 1.815% 6 month GBP-LIBOR-BBA (7,371) Barclays Bank PLC AUD 410,000 (E) 2/4/20 6 month AUD-BBR-BBSW 6.8% 6,072 AUD 530,000 10/1/15 6 month AUD-BBR-BBSW 5.43% (4,789) $3,618,700 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (224,034) AUD 470,000 5/24/15 5.505% 6 month AUD-BBR-BBSW 2,434 AUD 1,200,000 7/27/15 5.435% 6 month AUD-BBR-BBSW 10,271 $6,879,100 76,657 10/28/30 3 month USD-LIBOR-BBA 3.38% (613,706) AUD 700,000 8/26/15 6 month AUD-BBR-BBSW 5.025% (17,156) GBP 1,600,000 1/18/21 3.7875% 6 month GBP-LIBOR-BBA 3,988 GBP 1,130,000 1/25/13 1.61625% 6 month GBP-LIBOR-BBA 4,375 GBP 2,820,000 1/25/13 1.61% 6 month GBP-LIBOR-BBA 11,466 GBP 650,000 1/25/21 6 month GBP-LIBOR-BBA 3.72% (8,267) $8,351,800 661 1/28/16 2.17% 3 month USD-LIBOR-BBA 5,112 5,673,800 843 1/28/21 3.41% 3 month USD-LIBOR-BBA 29,550 3,834,700 (2,046) 1/28/41 3 month USD-LIBOR-BBA 4.21% (63,068) AUD 920,000 12/8/20 6 month AUD-BBR-BBSW 5.93% (4,407) AUD 920,000 12/22/15 5.895% 6 month AUD-BBR-BBSW (7,698) Citibank, N.A. GBP 8,420,000 7/1/12 6 month GBP-LIBOR-BBA 1.43% (1,810) GBP 6,740,000 7/1/15 2.45% 6 month GBP-LIBOR-BBA 124,775 GBP 2,000,000 7/1/20 6 month GBP-LIBOR-BBA 3.3675% (95,213) $6,961,800 9/24/20 2.5875% 3 month USD-LIBOR-BBA 428,568 2,173,700 11/8/15 3 month USD-LIBOR-BBA 1.305% (73,570) 3,243,000 11/8/20 2.635% 3 month USD-LIBOR-BBA 205,344 SEK 4,210,000 11/23/20 3.25% 3 month SEK-STIBOR-SIDE 24,290 $58,322,100 (16,048) 12/10/12 0.81% 3 month USD-LIBOR-BBA (142,176) 2,300,000 12/14/20 3.3975% 3 month USD-LIBOR-BBA 1,598 7,264,300 22,360 1/28/16 3 month USD-LIBOR-BBA 2.17% 18,488 6,728,300 (39,857) 1/28/21 3.41% 3 month USD-LIBOR-BBA (5,814) 3,165,700 33,997 1/28/41 3 month USD-LIBOR-BBA 4.21% (16,379) Credit Suisse International 2,049,600 49 3/19/11 3 month USD-LIBOR-BBA 0.5% 3,608 CHF 820,000 12/14/20 2.1075% 6 month CHF-LIBOR-BBA 5,962 $3,400,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (34,787) CHF 3,930,000 1/28/13 0.675% 6 month CHF-LIBOR-BBA (165) $202,000 (819) 2/1/21 3.47% 3 month USD-LIBOR-BBA (761) CHF 1,200,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA (954) $11,379,600 10/7/40 3.377% 3 month USD-LIBOR-BBA 1,693,244 4,512,500 (4,444) 10/27/14 3 month USD-LIBOR-BBA 1.06% (84,200) 21,147,300 (5,813) 11/3/12 0.50% 3 month USD-LIBOR-BBA 53,878 2,173,700 11/8/15 3 month USD-LIBOR-BBA 1.31125% (72,909) 3,162,400 11/17/40 3.95% 3 month USD-LIBOR-BBA 168,590 CHF 3,930,000 5/20/12 0.62833% 6 month CHF-LIBOR-BBA (28,468) GBP 1,730,000 7/9/15 2.425% 6 month GBP-LIBOR-BBA 36,553 GBP 960,000 7/9/20 6 month GBP-LIBOR-BBA 3.3725% (46,042) Deutsche Bank AG $46,946,800 (1,332) 11/3/12 0.50% 3 month USD-LIBOR-BBA 133,562 21,772,800 11/5/20 3 month USD-LIBOR-BBA 2.6675% (1,307,600) 40,983,900 11/5/15 1.3855% 3 month USD-LIBOR-BBA 1,212,269 44,576,500 104,425 7/27/20 3 month USD-LIBOR-BBA 2.94% (1,562,095) 78,469,100 202,252 5/6/15 2.68% 3 month USD-LIBOR-BBA (2,880,366) 1,237,400 281 12/31/20 3 month USD-LIBOR-BBA 3.55% 13,939 1,518,400 5,462 12/31/40 4.28% 3 month USD-LIBOR-BBA 5,315 1,500,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% (37,874) 1,901,100 12/3/15 1.905% 3 month USD-LIBOR-BBA 14,233 EUR 3,420,000 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS 39,169 Goldman Sachs International AUD 197,500 (E) 2/23/20 6 month AUD-BBR-BBSW 6.6925% 2,182 AUD 680,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.7% 7,684 SEK 2,300,000 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 4,102 CHF 3,450,000 12/15/12 0.538% 6 month CHF-LIBOR-BBA 4,790 $2,328,500 7/20/40 3.7275% 3 month USD-LIBOR-BBA 226,521 19,206,500 7/23/14 3 month USD-LIBOR-BBA 1.5475% 40,978 64,059,200 (7,131) 10/1/12 0.59% 3 month USD-LIBOR-BBA (53,327) 2,536,700 (625) 10/1/13 0.84% 3 month USD-LIBOR-BBA 10,449 8,707,700 8/12/15 3 month USD-LIBOR-BBA 1.665% (59,704) 2,796,400 8/12/40 3.68% 3 month USD-LIBOR-BBA 251,892 AUD 920,000 9/20/15 6 month AUD-BBR-BBSW 5.39% (9,147) AUD 410,000 9/20/20 5.5775% 6 month AUD-BBR-BBSW 11,506 AUD 380,000 (E) 2/5/20 6 month AUD-BBR-BBSW 6.71% 4,468 GBP 800,000 1/21/21 3.81% 6 month GBP-LIBOR-BBA (75) $4,686,400 (3,593) 1/27/41 4.29% 3 month USD-LIBOR-BBA 5,572 JPMorgan Chase Bank, N.A. AUD 470,000 3/1/15 5.6% 6 month AUD-BBR-BBSW (1,554) AUD 352,500 3/2/15 5.6515% 6 month AUD-BBR-BBSW (1,763) JPY 140,000,000 12/7/20 1.25% 6 month JPY-LIBOR-BBA (3,424) $7,098,100 12/10/15 3 month USD-LIBOR-BBA 2.06625% (3,178) 5,145,200 (E) 2/9/21 3.56% 3 month USD-LIBOR-BBA (33,753) 3,618,700 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (201,706) GBP 655,500 12/23/20 6 month GBP-LIBOR-BBA 3.6245% (13,545) AUD 130,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 913 JPY 193,710,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (12,014) AUD 352,500 6/11/15 5.545% 6 month AUD-BBR-BBSW 1,328 AUD 900,000 9/3/15 5.075% 6 month AUD-BBR-BBSW 20,312 $4,800,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (257,437) 43,449,400 11/5/15 3 month USD-LIBOR-BBA 1.42% (1,212,966) 40,815,700 11/12/15 3 month USD-LIBOR-BBA 1.435% (1,139,315) 17,060,000 5,276 1/6/13 0.79% 3 month USD-LIBOR-BBA (8,370) JPY 50,000,000 1/24/21 6 month JPY-LIBOR-BBA 1.3025% 2,876 $2,372,800 560 1/27/13 0.84% 3 month USD-LIBOR-BBA (1,887) 5,796,300 (789) 1/31/15 3 month USD-LIBOR-BBA 1.79% 10,579 8,954,000 6,652 1/31/21 3 month USD-LIBOR-BBA 3.51% 39,952 1,920,100 (3,551) 1/31/41 4.33% 3 month USD-LIBOR-BBA (13,212) JPY 193,170,000 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 380 AUD 60,000 9/16/15 6 month AUD-BBR-BBSW 5.375% (628) AUD 10,000 9/16/20 5.549% 6 month AUD-BBR-BBSW 301 CAD 590,000 9/21/20 3.105% 3 month CAD-BA-CDOR 14,881 $11,614,000 10/5/12 0.62125% 3 month USD-LIBOR-BBA (13,991) JPY 8,800,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (89) JPY 11,800,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 314 $17,842,900 12/6/12 0.805% 3 month USD-LIBOR-BBA (39,066) UBS, AG 3,800,700 12/9/40 4.1075% 3 month USD-LIBOR-BBA 107,561 Total (E) See Interest rate swap contracts note regarding extended effective dates. Putnam Absolute Return 100 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $6,456,899 $ 1/12/38 (6.50%) 1 month Synthetic TRS $(9,856) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,380,971 1/12/39 5.50% (1 month Synthetic TRS (4,660) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,246,333 1/12/39 5.50% (1 month Synthetic TRS (17,705) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,658,596 1/12/38 (6.50%) 1 month Synthetic TRS (8,637) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,929,463 1/12/38 6.50% (1 month Synthetic TRS 2,945 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,591,077 1/12/39 5.50% (1 month Synthetic TRS (5,369) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,707,558 1/12/38 (6.50%) 1 month Synthetic TRS (2,606) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,066,120 1/12/39 5.50% (1 month Synthetic TRS (6,972) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 2,219,755 1/12/38 (6.50%) 1 month Synthetic TRS (3,388) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,554,650 1/12/38 (6.50%) 1 month Synthetic TRS (6,952) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,205,024 1/12/39 5.50% (1 month Synthetic TRS (14,191) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,205,024 1/12/39 5.50% (1 month Synthetic TRS (14,191) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,554,650 1/12/38 (6.50%) 1 month Synthetic TRS (6,952) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 1,050,000 5/18/13 (3.38%) GBP Non-revised 28,080 UK Retail Price Index Goldman Sachs International $525,000 7/28/11 (0.685%) USA Non Revised 5,032 Consumer Price Index- Urban (CPI-U) 525,000 7/29/11 (0.76%) USA Non Revised 4,636 Consumer Price Index- Urban (CPI-U) 525,000 7/30/11 (0.73%) USA Non Revised 4,791 Consumer Price Index- Urban (CPI-U) 3,276,774 1/12/39 5.50% (1 month Synthetic TRS (11,058) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,967,388 1/12/39 5.50% (1 month Synthetic TRS (20,138) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 6,436,313 1/12/38 (6.50%) 1 month Synthetic TRS (9,825) USD-LIBOR Index 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 295,000 8/10/12 (1.435%) Eurostat 4,422 Eurozone HICP excluding tobacco Total Putnam Absolute Return 100 Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. France, Gov't of, 4.25%, 04/25/2019 $(97,593) $2,370,000 12/20/15 (25 bp) $(20,020) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 (1,513) 170,000 12/20/19 (100 bp) 15,753 Deutsche Bank AG France, Gov't of, 4.25%, 04/25/2019 1,870 2,000,000 6/20/15 (100 bp) (7,919) JPMorgan Chase Bank, N.A. Spain Gov't, 5.5%, 7/30/2017 (105,116) 1,400,000 6/20/15 (100 bp) (26,218) Spain Gov't, 5.5%, 7/30/2017 (109,345) 1,200,000 6/20/16 (100 bp) (25,830) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2011. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Putnam Absolute Return 300 Fund FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $426,627,316) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 2/16/11 $526,616 $537,235 $10,619 Brazilian Real Buy 2/16/11 1,942,514 1,940,076 2,438 British Pound Sell 2/16/11 642,337 641,444 (893) Canadian Dollar Sell 2/16/11 2,647,942 2,645,932 (2,010) Chilean Peso Buy 2/16/11 1,320,489 1,319,880 609 Czech Koruna Buy 2/16/11 2,189,969 2,140,231 49,738 Euro Sell 2/16/11 8,751,809 8,544,692 (207,117) Japanese Yen Sell 2/16/11 1,164,417 1,157,156 (7,261) Mexican Peso Buy 2/16/11 757,461 748,898 8,563 Norwegian Krone Buy 2/16/11 4,523,837 4,456,800 67,037 Singapore Dollar Sell 2/16/11 2,068,915 2,046,941 (21,974) South Korean Won Buy 2/16/11 3,116,493 3,125,334 (8,841) Swedish Krona Buy 2/16/11 539,992 520,342 19,650 Swiss Franc Sell 2/16/11 7,750,868 7,661,657 (89,211) Taiwan Dollar Sell 2/16/11 825,142 818,520 (6,622) Turkish Lira (New) Sell 2/16/11 1,094,433 1,094,745 312 Barclays Bank PLC Australian Dollar Buy 2/16/11 3,153,919 3,216,698 (62,779) Brazilian Real Buy 2/16/11 1,638,272 1,631,441 6,831 British Pound Sell 2/16/11 4,834,590 4,782,726 (51,864) Canadian Dollar Sell 2/16/11 3,452,570 3,480,397 27,827 Chilean Peso Buy 2/16/11 50,628 49,880 748 Czech Koruna Buy 2/16/11 1,509,827 1,499,773 10,054 Euro Sell 2/16/11 4,206,602 4,211,140 4,538 Hungarian Forint Sell 2/16/11 1,716,952 1,644,399 (72,553) Indian Rupee Buy 2/17/11 1,069,512 1,078,386 (8,874) Japanese Yen Sell 2/16/11 5,980,637 5,949,805 (30,832) Mexican Peso Buy 2/16/11 1,560,781 1,560,664 117 New Zealand Dollar Sell 2/16/11 569,616 570,497 881 Norwegian Krone Sell 2/16/11 534,846 534,958 112 Philippines Peso Buy 2/16/11 1,099,081 1,100,504 (1,423) Polish Zloty Buy 2/16/11 2,239,878 2,184,320 55,558 Singapore Dollar Sell 2/16/11 43,837 43,435 (402) South Korean Won Buy 2/16/11 2,766,483 2,772,010 (5,527) Swedish Krona Buy 2/16/11 3,570,243 3,437,651 132,592 Swiss Franc Sell 2/16/11 4,154,810 4,064,279 (90,531) Taiwan Dollar Buy 2/16/11 70,770 70,563 207 Thai Baht Buy 2/16/11 1,068,338 1,065,358 2,980 Turkish Lira (New) Buy 2/16/11 598,542 599,178 (636) Citibank, N.A. Australian Dollar Buy 2/16/11 2,978,580 3,036,193 (57,613) Brazilian Real Buy 2/16/11 2,265,478 2,256,973 8,505 British Pound Buy 2/16/11 916,960 886,310 30,650 Canadian Dollar Buy 2/16/11 993,852 1,004,414 (10,562) Chilean Peso Sell 2/16/11 411,469 403,910 (7,559) Czech Koruna Buy 2/16/11 740,768 740,709 59 Euro Sell 2/16/11 4,278,075 4,167,359 (110,716) Hungarian Forint Sell 2/16/11 125,212 120,088 (5,124) Japanese Yen Sell 2/16/11 4,385,585 4,365,086 (20,499) Mexican Peso Buy 2/16/11 1,697,075 1,696,724 351 New Zealand Dollar Buy 2/16/11 61,826 60,971 855 Norwegian Krone Buy 2/16/11 3,295,782 3,270,364 25,418 Polish Zloty Buy 2/16/11 2,111,231 2,080,640 30,591 Singapore Dollar Sell 2/16/11 2,075,244 2,058,986 (16,258) South African Rand Buy 2/16/11 204,751 215,514 (10,763) South Korean Won Buy 2/16/11 3,205,267 3,195,492 9,775 Swedish Krona Buy 2/16/11 318,375 319,307 (932) Swiss Franc Sell 2/16/11 3,760,759 3,804,316 43,557 Taiwan Dollar Buy 2/16/11 54,329 54,078 251 Turkish Lira (New) Buy 2/16/11 187,569 195,133 (7,564) Credit Suisse AG Australian Dollar Buy 2/16/11 4,340,771 4,301,835 38,936 Brazilian Real Buy 2/16/11 1,324,520 1,318,761 5,759 British Pound Sell 2/16/11 3,503,772 3,498,906 (4,866) Canadian Dollar Sell 2/16/11 3,618,628 3,614,160 (4,468) Czech Koruna Buy 2/16/11 2,634,258 2,625,591 8,667 Euro Sell 2/16/11 1,146,434 1,147,654 1,220 Indian Rupee Buy 2/17/11 1,087,244 1,086,979 265 Japanese Yen Sell 2/16/11 7,693,403 7,738,213 44,810 Malaysian Ringgit Buy 2/16/11 1,639,275 1,634,559 4,716 Norwegian Krone Buy 2/16/11 2,190,010 2,186,653 3,357 Polish Zloty Buy 2/16/11 1,312,805 1,302,448 10,357 South African Rand Buy 2/16/11 220,812 236,281 (15,469) South Korean Won Buy 2/16/11 3,381,464 3,384,316 (2,852) Swedish Krona Buy 2/16/11 491,109 471,256 19,853 Swiss Franc Sell 2/16/11 3,389,601 3,428,823 39,222 Taiwan Dollar Buy 2/16/11 25,964 26,004 (40) Turkish Lira (New) Sell 2/16/11 1,145,261 1,145,586 325 Deutsche Bank AG Australian Dollar Buy 2/16/11 11,490,466 11,605,653 (115,187) Brazilian Real Buy 2/16/11 1,327,930 1,320,350 7,580 Canadian Dollar Buy 2/16/11 64,606 65,208 (602) Chilean Peso Buy 2/16/11 430,936 430,630 306 Czech Koruna Buy 2/16/11 2,008,740 1,994,383 14,357 Euro Buy 2/16/11 239,884 237,951 1,933 Hungarian Forint Sell 2/16/11 1,523,462 1,517,497 (5,965) Malaysian Ringgit Buy 2/16/11 1,549,038 1,542,825 6,213 Mexican Peso Buy 2/16/11 770,384 764,276 6,108 New Zealand Dollar Sell 2/16/11 766,580 756,987 (9,593) Norwegian Krone Buy 2/16/11 4,413,038 4,366,008 47,030 Philippines Peso Buy 2/16/11 1,081,613 1,077,658 3,955 Polish Zloty Buy 2/16/11 1,235,332 1,225,615 9,717 Singapore Dollar Sell 2/16/11 2,085,012 2,066,831 (18,181) South Korean Won Buy 2/16/11 2,157,859 2,164,419 (6,560) Swedish Krona Buy 2/16/11 682,921 657,313 25,608 Swiss Franc Sell 2/16/11 3,592,031 3,532,367 (59,664) Taiwan Dollar Buy 2/16/11 7,135 7,082 53 Turkish Lira (New) Buy 2/16/11 803,468 830,120 (26,652) Goldman Sachs International Australian Dollar Buy 2/16/11 2,763,911 2,817,289 (53,378) British Pound Sell 2/16/11 559,661 558,475 (1,186) Canadian Dollar Buy 2/16/11 874,825 882,778 (7,953) Chilean Peso Buy 2/16/11 44,681 44,021 660 Euro Sell 2/16/11 7,979,989 7,792,566 (187,423) Hungarian Forint Sell 2/16/11 2,336,104 2,314,909 (21,195) Japanese Yen Sell 2/16/11 4,076,789 4,073,455 (3,334) Norwegian Krone Sell 2/16/11 149,594 148,353 (1,241) Polish Zloty Buy 2/16/11 340,299 331,133 9,166 South African Rand Buy 2/16/11 203,015 212,915 (9,900) Swedish Krona Buy 2/16/11 4,226,677 4,055,604 171,073 Swiss Franc Sell 2/16/11 4,209,816 4,102,646 (107,170) HSBC Bank USA, National Association Australian Dollar Buy 2/16/11 3,341,705 3,408,221 (66,516) British Pound Sell 2/16/11 3,583,243 3,551,884 (31,359) Euro Sell 2/16/11 360,922 352,470 (8,452) Norwegian Krone Sell 2/16/11 504,734 500,467 (4,267) Philippines Peso Buy 2/16/11 1,081,613 1,077,900 3,713 Singapore Dollar Sell 2/16/11 2,096,889 2,075,294 (21,595) South Korean Won Buy 2/16/11 2,140,157 2,148,045 (7,888) Swiss Franc Sell 2/16/11 2,911,716 2,945,219 33,503 Taiwan Dollar Buy 2/16/11 113,877 113,976 (99) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/16/11 7,051,015 7,144,149 (93,134) Brazilian Real Buy 2/16/11 1,675,181 1,667,187 7,994 British Pound Sell 2/16/11 136,831 134,864 (1,967) Canadian Dollar Buy 2/16/11 455,337 459,777 (4,440) Chilean Peso Buy 2/16/11 1,164,354 1,163,288 1,066 Czech Koruna Buy 2/16/11 2,170,514 2,125,530 44,984 Euro Sell 2/16/11 2,867,933 2,786,285 (81,648) Hungarian Forint Sell 2/16/11 943,215 904,443 (38,772) Japanese Yen Sell 2/16/11 8,303,949 8,350,597 46,648 Malaysian Ringgit Buy 2/16/11 2,069,768 2,060,796 8,972 Mexican Peso Buy 2/16/11 1,242,860 1,243,331 (471) New Zealand Dollar Sell 2/16/11 552,733 545,114 (7,619) Norwegian Krone Sell 2/16/11 805,063 798,141 (6,922) Polish Zloty Buy 2/16/11 2,261,203 2,203,388 57,815 Singapore Dollar Sell 2/16/11 1,867,860 1,850,656 (17,204) South African Rand Sell 2/16/11 520,082 520,119 37 South Korean Won Buy 2/16/11 4,083,260 4,084,355 (1,095) Swedish Krona Buy 2/16/11 151,299 145,612 5,687 Swiss Franc Sell 2/16/11 3,421,926 3,455,964 34,038 Taiwan Dollar Sell 2/16/11 802,310 799,149 (3,161) Thai Baht Buy 2/16/11 1,097,418 1,101,290 (3,872) Turkish Lira (New) Buy 2/16/11 597,422 619,109 (21,687) Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/16/11 2,917,047 2,973,895 (56,848) Brazilian Real Buy 2/16/11 2,036,609 2,028,917 7,692 British Pound Buy 2/16/11 1,342,354 1,341,150 1,204 Canadian Dollar Buy 2/16/11 1,005,335 1,015,759 (10,424) Czech Koruna Buy 2/16/11 2,264,593 2,212,667 51,926 Euro Sell 2/16/11 973,503 951,816 (21,687) Hungarian Forint Sell 2/16/11 2,316,723 2,265,334 (51,389) Japanese Yen Sell 2/16/11 7,941,167 7,947,784 6,617 Malaysian Ringgit Buy 2/16/11 1,639,340 1,634,252 5,088 Norwegian Krone Buy 2/16/11 7,086,127 6,981,135 104,992 Polish Zloty Buy 2/16/11 1,859,224 1,835,967 23,257 Singapore Dollar Sell 2/16/11 1,650,631 1,634,183 (16,448) South African Rand Sell 2/16/11 369,225 374,619 5,394 South Korean Won Buy 2/16/11 3,434,061 3,445,326 (11,265) Swedish Krona Buy 2/16/11 775,650 777,963 (2,313) Swiss Franc Buy 2/16/11 355,684 357,225 (1,541) Taiwan Dollar Sell 2/16/11 755,612 755,904 292 Turkish Lira (New) Buy 2/16/11 58,853 60,236 (1,383) State Street Bank and Trust Co. Australian Dollar Buy 2/16/11 2,861,189 2,872,939 (11,750) Brazilian Real Buy 2/16/11 2,173,117 2,161,317 11,800 British Pound Sell 2/16/11 5,051,052 4,988,424 (62,628) Canadian Dollar Buy 2/16/11 969,687 978,547 (8,860) Euro Buy 2/16/11 196,754 195,172 1,582 Hungarian Forint Sell 2/16/11 2,743,359 2,710,954 (32,405) Japanese Yen Sell 2/16/11 8,375,307 8,387,480 12,173 Malaysian Ringgit Buy 2/16/11 1,542,543 1,536,756 5,787 Mexican Peso Buy 2/16/11 781,571 775,381 6,190 Norwegian Krone Buy 2/16/11 3,568,126 3,553,187 14,939 Philippines Peso Buy 2/16/11 1,081,613 1,078,143 3,470 Polish Zloty Buy 2/16/11 3,199,860 3,160,989 38,871 Swedish Krona Buy 2/16/11 283,441 284,272 (831) Swiss Franc Sell 2/16/11 4,239,385 4,225,234 (14,151) Taiwan Dollar Sell 2/16/11 801,386 795,962 (5,424) Thai Baht Buy 2/16/11 1,097,418 1,100,932 (3,514) UBS AG Australian Dollar Buy 2/16/11 3,024,680 3,072,887 (48,207) British Pound Sell 2/16/11 5,052,334 4,995,428 (56,906) Canadian Dollar Buy 2/16/11 652,250 656,799 (4,549) Czech Koruna Buy 2/16/11 1,273,910 1,270,602 3,308 Euro Buy 2/16/11 4,292,041 4,270,182 21,859 Hungarian Forint Sell 2/16/11 2,167,437 2,115,859 (51,578) Indian Rupee Buy 2/17/11 1,069,512 1,077,913 (8,401) Japanese Yen Sell 2/16/11 3,348,639 3,329,350 (19,289) Mexican Peso Buy 2/16/11 1,726,984 1,724,989 1,995 Norwegian Krone Sell 2/16/11 463,621 463,720 99 Polish Zloty Buy 2/16/11 4,257,215 4,249,551 7,664 South African Rand Sell 2/16/11 307,926 307,961 35 Swedish Krona Buy 2/16/11 171,757 165,406 6,351 Swiss Franc Sell 2/16/11 3,698,228 3,636,762 (61,466) Thai Baht Buy 2/16/11 1,068,338 1,067,771 567 Westpac Banking Corp. Australian Dollar Buy 2/16/11 4,653,713 4,656,434 (2,721) British Pound Sell 2/16/11 1,566,347 1,558,040 (8,307) Canadian Dollar Sell 2/16/11 4,240,522 4,290,614 50,092 Euro Sell 2/16/11 6,407,049 6,365,622 (41,427) Japanese Yen Sell 2/16/11 4,426,904 4,454,545 27,641 New Zealand Dollar Sell 2/16/11 1,994,619 1,981,969 (12,650) Norwegian Krone Sell 2/16/11 267,605 265,625 (1,980) Swedish Krona Buy 2/16/11 8,279,365 7,978,374 300,991 Swiss Franc Sell 2/16/11 3,368,616 3,408,618 40,002 Total Putnam Absolute Return 300 Fund FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 14 $1,319,009 Mar-11 $(5,975) Canadian Government Bond 10 yr (Long) 170 20,589,493 Mar-11 (19,172) Euro-Bund 10 yr (Long) 38 6,439,318 Mar-11 (690) Euro-Schatz 2 yr (Short) 19 2,812,063 Mar-11 15,177 Japanese Government Bond 10 yr (Short) 17 29,023,227 Mar-11 (54,612) U.K. Gilt 10 yr (Long) 277 52,078,657 Mar-11 36,070 U.S. Treasury Bond 20 yr (Short) 21 2,533,125 Mar-11 17,898 U.S. Treasury Bond 30 yr (Long) 861 106,037,531 Mar-11 (3,160,839) U.S. Treasury Note 5 yr (Short) 97 11,486,164 Mar-11 120,706 U.S. Treasury Note 10 yr (Short) 1,362 164,525,344 Mar-11 5,446,482 Total Putnam Absolute Return 300 Fund WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $34,337,619) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $12,332,000 Aug-11/4.49 $86,324 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,332,000 Aug-11/4.49 899,496 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 9,548,000 Aug-11/4.475 98,726 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 9,548,000 Aug-11/4.475 685,451 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,166,000 Aug-11/4.55 55,987 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,166,000 Aug-11/4.55 476,015 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,412,000 Aug-11/4.70 22,280 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,412,000 Aug-11/4.70 302,406 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,967,000 Jul-11/4.52 128,271 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,967,000 Jul-11/4.52 1,289,492 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,483,500 Jul-11/4.5475 59,385 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,483,500 Jul-11/4.5475 661,713 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 15,321,700 Aug-15/4.375 2,594,270 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 15,321,700 Aug-15/4.375 1,146,676 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 15,321,700 Aug-15/4.46 2,478,745 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 15,321,700 Aug-15/4.46 1,213,325 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 38,426,000 Jan-12/4.80 605,774 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 38,426,000 Jan-12/4.80 3,291,880 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 23,055,600 Jan-12/4.72 403,704 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 23,055,600 Jan-12/4.72 1,855,284 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 86,207,400 Sep-15/4.04 9,778,507 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 86,207,400 Sep-15/4.04 2,916,396 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 795,340 Feb-15/5.36 45,334 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 795,340 Feb-15/5.36 62,116 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,042,460 Feb-15/5.27 301,085 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,042,460 Feb-15/5.27 374,604 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 5,758,100 Apr-12/4.8675 116,437 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 5,758,100 Apr-12/4.8675 490,900 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 22,181,100 Mar-11/4.7375 444 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 22,181,100 Mar-11/4.665 444 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 9,621,025 Apr-11/3.89 92,517 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,020,000 Jan-12/0.70175 10,964 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,020,000 Jan-12/0.722 28,650 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 15,020,000 Dec-11/0.578 4,948 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 15,020,000 Dec-11/0.602 5,877 Total Putnam Absolute Return 300 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $127,000,900 $(8,620) 12/6/12 0.79% 3 month USD-LIBOR-BBA $(245,337) GBP 2,180,000 (E) 12/7/30 6 month GBP-LIBOR-BBA 4.93% 6,462 GBP 1,390,000 12/8/20 3.685% 6 month GBP-LIBOR-BBA 14,009 GBP 2,200,000 (E) 12/8/30 6 month GBP-LIBOR-BBA 4.9675% 13,537 GBP 3,247,000 12/9/20 3.63% 6 month GBP-LIBOR-BBA 57,658 GBP 5,000,000 (E) 12/9/30 6 month GBP-LIBOR-BBA 4.85643% (16,344) AUD 3,040,000 12/21/20 6.0975% 6 month AUD-BBR-BBSW (23,497) AUD 4,110,000 9/17/15 6 month AUD-BBR-BBSW 5.38% (42,055) AUD 1,760,000 9/17/20 5.5725% 6 month AUD-BBR-BBSW 49,806 AUD 1,800,000 9/22/20 5.685% 6 month AUD-BBR-BBSW 37,291 AUD 4,160,000 9/22/15 6 month AUD-BBR-BBSW 5.56% (13,903) AUD 5,930,000 9/29/15 6 month AUD-BBR-BBSW 5.5275% (30,092) AUD 2,930,000 9/29/20 5.63% 6 month AUD-BBR-BBSW 73,929 GBP 6,680,000 6/15/15 2.59% 6 month GBP-LIBOR-BBA 45,016 GBP 14,260,000 1/21/13 1.815% 6 month GBP-LIBOR-BBA (37,271) Barclays Bank PLC AUD 1,820,000 (E) 2/4/20 6 month AUD-BBR-BBSW 6.8% 26,954 AUD 2,450,000 10/1/15 6 month AUD-BBR-BBSW 5.43% (22,138) $13,752,300 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (851,405) AUD 1,830,000 5/24/15 5.505% 6 month AUD-BBR-BBSW 9,476 AUD 6,760,000 7/27/15 5.435% 6 month AUD-BBR-BBSW 57,861 $44,520,500 62,708 10/22/15 1.35% 3 month USD-LIBOR-BBA 1,361,142 31,664,100 352,849 10/28/30 3 month USD-LIBOR-BBA 3.38% (2,824,852) 11,815,500 (8,773) 10/28/12 0.52% 3 month USD-LIBOR-BBA 8,837 AUD 4,500,000 8/26/15 6 month AUD-BBR-BBSW 5.025% (110,286) GBP 8,760,000 1/18/21 3.7875% 6 month GBP-LIBOR-BBA 21,832 GBP 5,700,000 1/25/13 1.61625% 6 month GBP-LIBOR-BBA 22,070 GBP 14,250,000 1/25/13 1.61% 6 month GBP-LIBOR-BBA 57,942 GBP 3,280,000 1/25/21 6 month GBP-LIBOR-BBA 3.72% (41,716) $67,458,900 5,336 1/28/16 2.17% 3 month USD-LIBOR-BBA 41,291 31,496,800 4,677 1/28/21 3.41% 3 month USD-LIBOR-BBA 164,040 14,984,200 (7,995) 1/28/41 3 month USD-LIBOR-BBA 4.21% (246,439) AUD 5,820,000 12/8/20 6 month AUD-BBR-BBSW 5.93% (27,881) AUD 5,820,000 12/22/15 5.895% 6 month AUD-BBR-BBSW (48,698) Citibank, N.A. GBP 42,520,000 7/1/12 6 month GBP-LIBOR-BBA 1.43% (9,140) GBP 34,020,000 7/1/15 2.45% 6 month GBP-LIBOR-BBA 629,798 GBP 10,100,000 7/1/20 6 month GBP-LIBOR-BBA 3.3675% (480,824) $23,824,600 11/8/20 2.635% 3 month USD-LIBOR-BBA 1,508,556 1,781,200 11/9/15 3 month USD-LIBOR-BBA 1.345% (56,897) 2,240,700 11/9/20 2.67% 3 month USD-LIBOR-BBA 135,125 SEK 26,320,000 11/23/20 3.25% 3 month SEK-STIBOR-SIDE 151,857 $43,268,800 (11,906) 12/10/12 0.81% 3 month USD-LIBOR-BBA (105,479) 15,200,000 12/14/20 3.3975% 3 month USD-LIBOR-BBA 10,561 15,268,600 46,998 1/28/16 3 month USD-LIBOR-BBA 2.17% 38,860 39,448,600 (233,683) 1/28/21 3.41% 3 month USD-LIBOR-BBA (34,087) 683,100 7,336 1/28/41 3 month USD-LIBOR-BBA 4.21% (3,534) Credit Suisse International CHF 5,310,000 12/14/20 2.1075% 6 month CHF-LIBOR-BBA 38,608 $16,800,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (171,887) CHF 19,760,000 1/28/13 0.675% 6 month CHF-LIBOR-BBA (829) $180,600 746 2/1/21 3 month USD-LIBOR-BBA 3.47% 694 CHF 6,270,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA (4,985) $67,439,400 10/7/40 3.377% 3 month USD-LIBOR-BBA 10,034,743 32,059,000 (8,813) 11/3/12 0.50% 3 month USD-LIBOR-BBA 81,678 15,964,600 11/8/15 3 month USD-LIBOR-BBA 1.31125% (535,473) 18,482,000 11/17/40 3.95% 3 month USD-LIBOR-BBA 985,292 CHF 19,760,000 5/20/12 0.62833% 6 month CHF-LIBOR-BBA (143,138) GBP 8,110,000 7/9/15 2.425% 6 month GBP-LIBOR-BBA 171,357 GBP 4,490,000 7/9/20 6 month GBP-LIBOR-BBA 3.3725% (215,344) Deutsche Bank AG $263,218,000 (7,466) 11/3/12 0.50% 3 month USD-LIBOR-BBA 748,848 68,687,000 11/5/20 3 month USD-LIBOR-BBA 2.6675% (4,125,108) 129,293,600 11/5/15 1.3855% 3 month USD-LIBOR-BBA 3,824,396 278,565,000 652,565 7/27/20 3 month USD-LIBOR-BBA 2.94% (9,761,757) 132,317,000 341,043 5/6/15 2.68% 3 month USD-LIBOR-BBA (4,856,962) 3,899,900 887 12/31/20 3 month USD-LIBOR-BBA 3.55% 43,933 19,191,000 69,031 12/31/40 4.28% 3 month USD-LIBOR-BBA 67,181 8,500,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% (214,618) 141,912,400 (67,293) 11/12/12 0.59% 3 month USD-LIBOR-BBA 115,483 24,001,700 12/3/15 1.905% 3 month USD-LIBOR-BBA 179,690 EUR 22,470,000 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS 257,347 Goldman Sachs International AUD 877,500 (E) 2/23/20 6 month AUD-BBR-BBSW 6.6925% 9,696 AUD 2,950,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.7% 33,333 SEK 14,700,000 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 26,220 CHF 22,260,000 12/15/12 0.538% 6 month CHF-LIBOR-BBA 30,909 $118,916,800 (13,238) 10/1/12 0.59% 3 month USD-LIBOR-BBA (98,995) 123,796,300 132,282 5/12/15 2.52% 3 month USD-LIBOR-BBA (3,807,824) 19,620,900 8/12/15 3 month USD-LIBOR-BBA 1.665% (134,529) 6,250,500 8/12/40 3.68% 3 month USD-LIBOR-BBA 563,027 AUD 4,130,000 9/20/15 6 month AUD-BBR-BBSW 5.39% (41,064) AUD 1,770,000 9/20/20 5.5775% 6 month AUD-BBR-BBSW 49,670 AUD 1,690,000 (E) 2/5/20 6 month AUD-BBR-BBSW 6.71% 19,871 GBP 4,720,000 1/21/21 3.81% 6 month GBP-LIBOR-BBA (444) $33,238,800 (25,481) 1/27/41 4.29% 3 month USD-LIBOR-BBA 39,521 JPMorgan Chase Bank, N.A. AUD 1,830,000 3/1/15 5.6% 6 month AUD-BBR-BBSW (6,050) AUD 1,372,500 3/2/15 5.6515% 6 month AUD-BBR-BBSW (6,865) JPY 897,000,000 12/7/20 1.25% 6 month JPY-LIBOR-BBA (21,939) $45,512,100 12/10/15 3 month USD-LIBOR-BBA 2.06625% (20,376) 29,750,900 (E) 2/9/21 3.56% 3 month USD-LIBOR-BBA (195,166) 13,752,300 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (766,553) GBP 3,309,700 12/23/20 6 month GBP-LIBOR-BBA 3.6245% (68,388) AUD 520,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 3,652 JPY 979,460,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (60,745) AUD 1,372,500 6/11/15 5.545% 6 month AUD-BBR-BBSW 5,170 MXN 63,220,000 8/19/20 1 month MXN-TIIE-BANXICO 6.615% (357,963) AUD 5,020,000 9/3/15 5.075% 6 month AUD-BBR-BBSW 113,298 $40,400,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (2,166,758) 131,454,200 11/5/15 3 month USD-LIBOR-BBA 1.42% (3,669,773) 80,415,000 11/12/15 3 month USD-LIBOR-BBA 1.435% (2,244,675) 25,882,800 8,005 1/6/13 0.79% 3 month USD-LIBOR-BBA (12,699) JPY 340,000,000 1/24/21 6 month JPY-LIBOR-BBA 1.3025% 19,556 $4,292,200 1,013 1/27/13 0.84% 3 month USD-LIBOR-BBA (3,413) 7,209,300 (981) 1/31/15 3 month USD-LIBOR-BBA 1.79% 13,158 5,616,400 4,172 1/31/21 3 month USD-LIBOR-BBA 3.51% 25,060 16,630,500 31,355 1/31/41 3 month USD-LIBOR-BBA 4.33% 115,037 JPY 976,750,000 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 1,922 CAD 3,390,000 9/21/20 3.105% 3 month CAD-BA-CDOR 85,505 JPY 36,800,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (372) JPY 49,400,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 1,313 MXN 40,760,000 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (205,242) $81,189,500 12/3/12 0.8025% 3 month USD-LIBOR-BBA (181,636) 57,021,800 12/6/12 0.805% 3 month USD-LIBOR-BBA (124,844) UBS, AG 17,786,900 12/9/40 4.1075% 3 month USD-LIBOR-BBA 503,373 Total (E) See Interest rate swap contracts note regarding extended effective dates. Putnam Absolute Return 300 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $3,523,272 $ 1/12/39 5.50% (1 month Synthetic TRS $(11,890) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 25,275,971 1/12/38 (6.50%) 1 month Synthetic TRS (38,582) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,823,274 1/12/39 5.50% (1 month Synthetic TRS (19,652) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,590,588 1/12/38 (6.50%) 1 month Synthetic TRS (7,007) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 11,486,421 1/12/39 5.50% (1 month Synthetic TRS (38,763) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 12,340,541 1/12/38 (6.50%) 1 month Synthetic TRS (18,837) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,940,108 1/12/38 6.50% (1 month Synthetic TRS 12,120 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 6,586,059 1/12/39 5.50% (1 month Synthetic TRS (22,226) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,068,535 1/12/38 (6.50%) 1 month Synthetic TRS (10,790) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,552,221 1/12/39 5.50% (1 month Synthetic TRS (28,861) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 9,188,851 1/12/38 (6.50%) 1 month Synthetic TRS (14,026) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 23,330,109 1/12/38 (6.50%) 1 month Synthetic TRS (35,612) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 21,540,922 1/12/39 5.50% (1 month Synthetic TRS (72,693) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 21,540,922 1/12/39 5.50% (1 month Synthetic TRS (72,693) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 23,330,109 1/12/38 (6.50%) 1 month Synthetic TRS (35,612) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 5,330,000 5/18/13 (3.38%) GBP Non-revised 142,539 UK Retail Price Index Goldman Sachs International $2,665,000 7/28/11 (0.685%) USA Non Revised 25,541 Consumer Price Index- Urban (CPI-U) 2,665,000 7/29/11 (0.76%) USA Non Revised 23,531 Consumer Price Index- Urban (CPI-U) 2,665,000 7/30/11 (0.73%) USA Non Revised 24,318 Consumer Price Index- Urban (CPI-U) 12,828,089 1/12/39 5.50% (1 month Synthetic TRS (43,290) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 24,554,700 1/12/39 5.50% (1 month Synthetic TRS (82,864) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 26,484,241 1/12/38 (6.50%) 1 month Synthetic TRS (40,426) USD-LIBOR Index 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 1,090,000 8/10/12 (1.435%) Eurostat 16,338 Eurozone HICP excluding tobacco Total Putnam Absolute Return 300 Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. France, Gov't of, 4.25%, 04/25/2019 $(721,448) $17,520,000 12/20/15 (25 bp) $(147,994) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 (5,786) 650,000 12/20/19 (100 bp) 60,231 Deutsche Bank AG France, Gov't of, 4.25%, 04/25/2019 9,480 10,140,000 6/20/15 (100 bp) (40,150) JPMorgan Chase Bank, N.A. Spain Gov't, 5.5%, 7/30/2017 (533,086) 7,100,000 6/20/15 (100 bp) (132,962) Spain Gov't, 5.5%, 7/30/2017 (546,723) 6,000,000 6/20/16 (100 bp) (129,149) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2011. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EGP Egyptian Pound GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the funds' portfolios Unless noted otherwise, the notes to the funds' portfolios are for the close of the funds' reporting period, which ran from November 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets as follows: 100 Fund $347,407,560 300 Fund 1,191,138,874 (b) The aggregate identified cost on a tax basis is as follows: Cost for federal Unrealized Unrealized Net unrealized income tax purposes appreciation depreciation appreciation 100 Fund $372,029,329 $4,634,060 $1,449,616 $3,184,444 300 Fund 1,281,317,306 26,992,228 7,618,839 19,373,389 (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts, for one or both of the funds, at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts, for one or both of the funds, at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e)Each fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the funds' manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned byeach fund are recorded as interest income and totaled $8,695 and $31,853 (for 100 Fund and 300 Fund, respectively) for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Purchases Sales 100 Fund $111,481,064 $123,744,752 300 Fund 292,165,797 252,099,546 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Securities purchased with cash or securities received, that were pledged, to one or both of the funds, for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the funds maintained liquid assets totaling $105,601,161 and $570,389,607 (for 100 Fund and 300 Fund, respectively) to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: Each fund uses futures contracts to gain exposure to interest rates. The potential risk to each fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. The funds had average contract amounts of approximately 452 and 2,684 (for 100 Fund and 300 Fund, respectively) on futures contracts for the reporting period. Options contracts: Each fund uses options contracts to hedge duration, convexity and prepayment risk and hedge against changes in values of securities it owns, owned or expects to own. The potential risk to each fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The funds had average contract amounts of approximately $75,000,000 and $342,400,000 on purchased options contracts for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period for 100 Fund and 300 Fund. Forward currency contracts: Each fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period for 100 Fund and 300 Fund. Total return swap contracts: Each fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period for 100 Fund and 300 Fund. Interest rate swap contracts: Each fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period for 100 Fund and 300 Fund. Credit default contracts: Each fund enters into credit default contracts to to hedge credit risk and gain exposure on individual names and baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, each fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The funds had average notional amounts of approximately $6,500,000 and $37,000,000 (for 100 Fund and 300 Fund, respectively) on credit default swap contracts for the reporting period. Master agreements: Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,889,469 and $11,257,046 (for 100 Fund and 300 Fund, respectively) at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the funds had net liability positions of $13,107,793 and $57,651,637 (for 100 Fund and 300 Fund, respectively) on derivative contracts subject to the Master Agreements. Collateral posted by the funds totaled $11,378,908 and $51,503,914 (for 100 Fund and 300 Fund, respectively). TBA purchase commitments: Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although each fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Dollar rolls: To enhance returns, each fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds' net assets as of the close of the reporting period : 100 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $16,360,430 $ Corporate bonds and notes 30,695,509 Foreign government bonds and notes 1,491,292 Mortgage-backed securities 117,261,607 Purchased options outstanding 741,159 U.S. Government Agency Obligations 2,354,017 U.S. Government and Agency Mortgage Obligations 21,850,313 Short-term investments 14,482,420 169,977,026 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(3,501) $ Futures contracts 239,063 Written options (5,985,712) Interest rate swap contracts (5,735,316) Total return swap contracts (92,594) Credit default contracts 247,463 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $257,252 $9,789 Foreign exchange contracts 7,009 10,510 Interest rate contracts 6,700,905 17,534,305 Total 300 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $110,571,729 $ Corporate bonds and notes 221,096,987 Foreign government bonds and notes 21,098,210 Mortgage-backed securities 523,292,845 1,765,557 Purchased options outstanding 3,795,895 Senior loans 21,172,513 U.S. Government Agency Obligations 5,087,453 U.S. Government and Agency Mortgage Obligations 97,589,688 Short-term investments 92,848,687 202,371,131 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(593,325) $ Futures contracts 2,395,045 Written options (32,584,427) Interest rate swap contracts (18,072,592) Total return swap contracts (349,437) Credit default contracts 1,407,539 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,457,169 $49,630 Foreign exchange contracts 2,039,004 2,632,329 Interest rate contracts 32,531,599 77,347,115 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Absolute Return 500 and 700 Funds The funds' portfolio January 31, 2011 (Unaudited) 500 Fund 700 Fund MORTGAGE-BACKED SECURITIES(a) 500 Fund 25.7% 700 Fund 24.1% Principal amount Value Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.676s, 2037 $488,430 $309,237 $1,088,911 $689,417 FRB Ser. 06-1, Class 2A1, 3.476s, 2036 3,822,386 2,503,663 5,107,984 3,345,730 FRB Ser. 05-12, Class 2A1, 3.133s, 2036 1,094,737 774,526 Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.152s, 2051 983,000 1,072,565 FRB Ser. 07-4, Class A3, 5.809s, 2051 1,695,000 1,766,021 Ser. 07-2, Class A2, 5.634s, 2049 3,961,000 4,121,002 Ser. 07-5, Class A3, 5.62s, 2051 392,000 413,059 Ser. 06-4, Class A2, 5.522s, 2046 892,927 900,623 FRB Ser. 06-1, Class A2, 5.334s, 2045 1,958,000 1,959,936 1,244,000 1,245,230 Ser. 06-6, Class A2, 5.309s, 2045 1,531,000 1,552,853 958,000 971,674 Ser. 07-1, Class XW, IO, 0.284s, 2049 5,261,118 70,365 4,670,684 62,469 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.733s, 2035 5,823,446 36,653 4,859,979 30,589 Ser. 04-4, Class XC, IO, 0.288s, 2042 7,005,573 110,009 6,218,278 97,646 Banc of America Funding Corp. FRB Ser. 07-6, Class A1, 0.55s, 2037 831,660 620,377 1,033,093 770,636 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.44s, 2037 776,565 480,985 1,655,985 1,025,676 Bear Stearns Alt-A Trust Ser. 06-4, Class 22A1, 5.602s, 2036 638,048 333,827 1,465,712 766,861 FRB Ser. 06-2, Class 24A1, 5.599s, 2036 1,233,317 801,656 1,375,232 893,901 FRB Ser. 05-9, Class 11A1, 0.52s, 2035 911,536 524,133 Bear Stearns Alt-A Trust 144A FRB Ser. 06-7, Class 1AE4, 5.794s, 2046 650,939 439,383 924,956 624,345 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.56s, 2037 491,949 248,434 681,269 344,041 FRB Ser. 06-IM1, Class A1, 0.49s, 2036 391,692 205,639 400,724 210,380 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.665s, 2040 2,013,000 2,096,540 Ser. 06-PW13, Class A2, 5.426s, 2041 1,614,000 1,634,389 1,897,000 1,920,963 Ser. 07-PW15, Class A4, 5.331s, 2044 1,097,000 1,140,414 Ser. 06-PW14, Class A2, 5.123s, 2038 542,000 551,005 Ser. 05-PWR9, Class A2, 4.735s, 2042 277,167 278,185 486,544 488,331 Citigroup FRB Ser. 07-AR5, Class 1A2A, 5.402s, 2037 272,622 192,198 269,402 189,928 Citigroup Commercial Mortgage Trust FRB Ser. 08-C7, Class A2B, 6.099s, 2049 331,000 347,713 166,000 174,382 FRB Ser. 07-C6, Class A3, 5.698s, 2049 1,477,000 1,543,796 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-10, Class 1A5A, 5.588s, 2035 356,181 243,984 FRB Ser. 07-AR5, Class 1A1A, 5.426s, 2037 539,092 336,161 FRB Ser. 06-AR7, Class 2A2A, 5.389s, 2036 554,444 332,666 670,040 402,024 FRB Ser. 07-6, Class 1A3A, 5.347s, 2046 229,381 121,572 199,308 105,633 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 941,475 976,361 Ser. 06-CD2, Class A2, 5.408s, 2046 665,924 665,305 926,271 925,411 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 231,000 238,529 Ser. 06-C8, Class A3, 5.308s, 2046 2,578,000 2,681,508 Ser. 06-C8, Class A2B, 5.248s, 2046 1,004,496 1,025,683 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 3A1, 6 3/4s, 2037 489,318 310,325 657,176 416,781 Ser. 07-16CB, Class 4A7, 6s, 2037 328,739 259,704 760,574 600,854 Ser. 06-45T1, Class 2A5, 6s, 2037 418,494 318,055 551,171 418,890 Ser. 06-41CB, Class 1A7, 6s, 2037 469,182 344,849 615,348 452,281 Ser. 06-2CB, Class A11, 6s, 2036 127,833 85,608 121,996 81,699 Ser. 05-80CB, Class 2A1, 6s, 2036 200,483 150,989 191,037 143,874 Ser. 05-50CB, Class 3A1, 6s, 2035 539,865 360,792 797,206 532,773 FRB Ser. 07-HY4, Class 4A1, 5.568s, 2047 611,780 441,333 837,061 603,849 FRB Ser. 06-24CB, Class A13, 0.61s, 2036 379,658 243,455 476,267 305,406 FRB Ser. 06-OC8, Class 2A2A, 0.38s, 2036 1,187,321 690,918 1,406,941 818,717 Countrywide Asset Backed Certificates FRB Ser. 06-IM1, Class A2, 0 1/2s, 2036 3,452,893 1,729,589 Countrywide Home Loans FRB Ser. 06-HYB3, Class 2A1A, 5.389s, 2036 775,526 571,574 889,263 655,400 FRB Ser. 06-HYB2, Class 2A1B, 3.918s, 2036 1,096,887 767,821 1,436,035 1,005,225 FRB Ser. 05-HYB7, Class 3A1, 3.133s, 2035 2,921,786 1,913,770 FRB Ser. 04-HYB6, Class A2, 3.095s, 2034 614,358 516,060 1,384,284 1,162,798 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.517s, 2035 453,096 56,637 214,978 26,872 FRB Ser. 05-R3, Class AF, 0.66s, 2035 445,395 383,040 211,324 181,738 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.211s, 2041 2,546,000 2,651,668 290,000 302,036 Ser. 07-1, Class 1A4, 6.131s, 2037 388,188 254,263 780,127 510,983 FRB Ser. 06-C3, Class A2, 5.826s, 2038 319,000 321,523 550,000 554,350 FRB Ser. 07-C4, Class A2, 5.804s, 2039 693,084 710,258 Ser. 07-C5, Class AAB, 5.62s, 2040 1,788,000 1,864,771 Ser. 07-C5, Class A2, 5.589s, 2040 1,089,000 1,122,160 Ser. 07-C2, Class A2, 5.448s, 2049 2,234,000 2,274,395 2,278,000 2,319,190 CS First Boston Mortgage Securities Corp. FRB Ser. 05-C4, Class A3, 5.12s, 2038 960,136 987,147 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.733s, 2038 8,350,915 262,040 9,086,997 285,137 Ser. 04-C4, Class AX, IO, 0.539s, 2039 3,712,743 82,692 3,200,438 71,281 Ser. 05-C1, Class AX, IO, 0.141s, 2038 26,939,968 251,159 25,830,361 240,814 CWCapital Cobalt Ser. 07-C3, Class A2, 5.736s, 2046 2,174,000 2,261,934 Ser. 07-C2, Class A2, 5.334s, 2047 24,533 25,315 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.45s, 2037 1,512,981 915,354 476,708 288,408 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.278s, 2034 276,937 341,472 387,712 478,060 IFB Ser. 3151, Class SI, IO, 6.889s, 2036 502,900 86,755 429,534 74,099 IFB Ser. 3157, Class SA, IO, 6.889s, 2036 2,853,814 528,070 3,392,270 627,706 IFB Ser. 3208, Class PS, IO, 6.839s, 2036 2,922,821 447,413 2,934,868 449,257 IFB Ser. 3727, Class PS, IO, 6.439s, 2038 3,474,361 557,203 4,365,551 700,128 IFB Ser. 3398, Class SI, IO, 6.38875s, 2036 2,490,030 309,386 3,201,467 397,782 IFB Ser. 3762, Class SA, IO, 6.339s, 2040 1,906,929 309,354 2,307,208 374,290 IFB Ser. 3145, Class GI, IO, 6.339s, 2036 2,390,515 375,139 2,815,495 441,830 IFB Ser. 3055, Class MS, IO, 6.339s, 2035 3,307,949 514,585 3,785,154 588,819 IFB Ser. 3677, Class KS, IO, 6.289s, 2040 2,468,636 362,054 3,377,062 495,286 IFB Ser. 3346, Class SC, IO, 6.289s, 2033 7,081,964 1,035,808 6,986,379 1,021,828 IFB Ser. 3346, Class SB, IO, 6.289s, 2033 2,426,565 354,618 2,108,794 308,179 IFB Ser. 3116, Class AS, IO, 5.839s, 2034 3,498,120 420,817 4,256,822 512,087 IFB Ser. 3753, Class SK, IO, 5.789s, 2038 6,757,984 981,057 IFB Ser. 3725, Class CS, IO, 5.739s, 2040 6,514,133 883,447 16,998,860 2,305,385 Ser. 3672, Class PI, IO, 5 1/2s, 2039 1,693,826 321,437 2,265,182 429,864 Ser. 3707, Class IK, IO, 5s, 2040 282,978 49,272 304,445 53,010 Ser. 3645, Class ID, IO, 5s, 2040 587,021 96,154 890,682 145,894 Ser. 3707, Class EI, IO, 5s, 2038 16,809,189 3,122,139 Ser. 3687, Class CI, IO, 5s, 2038 3,770,640 643,347 Ser. 3680, Class KI, IO, 5s, 2038 8,707,655 1,501,896 12,094,494 2,086,058 Ser. 3632, Class CI, IO, 5s, 2038 713,429 122,339 1,082,261 185,586 Ser. 3626, Class DI, IO, 5s, 2037 511,784 64,500 776,478 97,859 Ser. 3653, Class CI, IO, 5s, 2036 7,759,786 995,037 9,268,675 1,188,522 Ser. 3623, Class CI, IO, 5s, 2036 457,781 58,138 694,587 88,213 Ser. 3663, Class BI, IO, 4 1/2s, 2024 5,724,621 532,390 7,559,060 702,993 Ser. 3738, Class MI, IO, 4s, 2034 26,036,015 3,304,503 35,201,403 4,467,778 Ser. 3736, Class QI, IO, 4s, 2034 6,626,996 893,350 Ser. 3707, Class HI, IO, 4s, 2023 697,395 78,039 750,496 83,981 Ser. T-8, Class A9, IO, 0.503s, 2028 394,223 5,732 334,794 4,868 Ser. T-59, Class 1AX, IO, 0.272s, 2043 868,643 7,058 737,616 5,993 Ser. T-48, Class A2, IO, 0.212s, 2033 1,190,379 8,841 1,010,842 7,507 Ser. 3206, Class EO, PO, zero %, 2036 173,571 146,918 Ser. 3175, Class MO, PO, zero %, 2036 119,593 97,955 FRB Ser. T-54, Class 2A, IO, zero %, 2043 498,093 423,011 FRB Ser. 3047, Class BD, zero %, 2035 1,199 1,196 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.2s, 2035 96,172 137,357 95,336 136,162 IFB Ser. 05-45, Class DA, 23.467s, 2035 517,828 759,886 IFB Ser. 05-122, Class SE, 22.19s, 2035 504,149 685,551 IFB Ser. 03-W6, Class 4S, IO, 7.34s, 2042 1,173,794 225,486 1,842,904 354,022 IFB Ser. 04-W2, Class 1A3S, IO, 6.89s, 2044 42,706 3,523 36,196 2,986 IFB Ser. 05-104, Class SI, IO, 6.44s, 2033 1,089,855 144,409 927,758 122,931 IFB Ser. 10-76, Class MS, IO, 6.39s, 2036 23,405,256 3,380,962 IFB Ser. 10-27, Class BS, IO, 6.19s, 2040 4,001,122 566,761 5,690,921 806,122 IFB Ser. 07-30, Class OI, IO, 6.18s, 2037 2,157,067 335,855 3,162,803 492,448 IFB Ser. 10-35, Class SG, IO, 6.14s, 2040 6,799,331 1,129,981 6,759,388 1,123,343 IFB Ser. 09-71, Class XS, IO, 5.94s, 2036 3,924,194 397,569 Ser. 06-W2, Class 1AS, IO, 5.803s, 2036 722,079 81,234 1,444,530 162,510 Ser. 06-W3, Class 1AS, IO, 5.786s, 2046 211,899 25,816 496,059 60,436 IFB Ser. 10-136, Class SG, IO, 5.74s, 2030 2,533,436 365,828 IFB Ser. 11-3, Class SA, IO, 5.56s, 2041 (F) 6,727,000 790,687 8,488,000 997,673 Ser. 07-W1, Class 1AS, IO, 5.539s, 2046 1,357,086 152,664 1,809,161 203,520 IFB Ser. 10-70, Class SI, IO, 5.24s, 2040 5,333,772 657,992 6,701,248 826,689 Ser. 10-98, Class DI, IO, 5s, 2040 450,529 75,666 484,222 81,325 Ser. 10-21, Class IP, IO, 5s, 2039 1,380,479 234,682 2,166,839 368,363 Ser. 09-31, Class PI, IO, 5s, 2038 2,704,809 444,590 2,687,206 441,696 IFB Ser. 05-W2, Class A2, IO, 4.95s, 2035 561,270 55,174 959,534 94,325 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 7,909,362 712,083 10,883,445 979,841 Ser. 03-W12, Class 2, IO, 2.228s, 2043 489,108 39,740 664,476 53,989 Ser. 03-W12, Class 1IO2, IO, 1.986s, 2043 5,545,468 411,796 7,337,142 544,842 Ser. 03-W10, Class 1, IO, 1.606s, 2043 348,280 20,897 473,201 28,392 Ser. 98-W5, Class X, IO, 1.237s, 2028 285,548 12,380 242,484 10,513 Ser. 98-W2, Class X, IO, 1.203s, 2028 681,597 31,335 578,809 26,610 Ser. 03-W17, Class 12, IO, 1.136s, 2033 1,864,344 77,971 2,533,665 105,963 FRB Ser. 07-80, Class F, 0.96s, 2037 21,148 21,095 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,029,935 874,741 Ser. 08-36, Class OV, PO, zero %, 2036 63,779 47,193 FRB Ser. 06-115, Class SN, zero %, 2036 318,201 317,256 736,635 734,448 FRB Ser. 06-104, Class EK, zero %, 2036 95,550 90,185 136,394 128,735 FRB Ser. 05-117, Class GF, zero %, 2036 49,229 48,308 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 946,077 FRB Ser. 06-C1, Class A2, 5.336s, 2044 942,000 943,328 1,127,000 1,128,589 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.124s, 2043 24,660,011 198,900 21,311,526 171,892 Government National Mortgage Association IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 567,947 95,614 720,251 121,254 IFB Ser. 10-114, Class NS, IO, 6.439s, 2038 8,026,700 1,343,830 11,858,922 1,985,421 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 549,020 89,090 590,197 95,771 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 746,493 95,111 803,484 102,372 IFB Ser. 10-113, Class PS, IO, 6.439s, 2035 3,133,965 505,164 IFB Ser. 10-125, Class CS, IO, 6.389s, 2040 4,113,213 707,280 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 776,821 125,565 835,449 135,042 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 516,633 80,342 654,531 101,786 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 735,371 118,512 791,259 127,519 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 905,930 144,940 817,690 130,822 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 353,134 58,408 380,224 62,889 IFB Ser. 10-31, Class HS, IO, 6.339s, 2039 2,453,888 388,500 IFB Ser. 10-68, Class SD, IO, 6.319s, 2040 3,915,355 618,052 3,112,479 491,315 IFB Ser. 10-58, Class LS, IO, 6.289s, 2039 7,993,529 1,242,020 6,093,228 946,754 IFB Ser. 10-162, Class SC, IO, 6.289s, 2039 4,616,375 761,702 5,857,636 966,510 IFB Ser. 10-42, Class SP, IO, 6.289s, 2039 3,318,722 518,187 3,996,190 623,967 IFB Ser. 10-31, Class PS, IO, 6.289s, 2038 5,719,011 940,600 8,445,829 1,389,077 IFB Ser. 10-158, Class SB, IO, 6.239s, 2039 3,262,343 525,661 3,495,509 563,231 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 1,941,614 311,569 2,428,463 389,693 IFB Ser. 10-31, Class GS, IO, 6.239s, 2039 2,650,929 412,670 2,484,646 386,785 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 823,064 112,307 885,218 120,788 IFB Ser. 10-24, Class BS, IO, 6.169s, 2038 15,622,346 2,356,167 21,718,107 3,275,532 IFB Ser. 09-103, Class SW, IO, 6.139s, 2037 10,473,807 1,381,600 10,538,132 1,390,085 Ser. 10-85, Class JS, IO, 6.08s, 2040 4,623,223 732,873 4,652,283 737,480 IFB Ser. 10-108, Class CS, IO, 5.889s, 2036 2,587,746 323,391 2,795,070 349,300 IFB Ser. 10-113, Class DS, IO, 5.839s, 2039 8,407,708 1,170,942 5,587,780 778,210 IFB Ser. 10-151, Class SB, IO, 5.839s, 2039 2,198,729 325,918 2,519,791 373,509 IFB Ser. 10-151, Class SM, IO, 5.819s, 2040 2,440,980 384,235 8,392,482 1,321,061 IFB Ser. 10-116, Class SL, IO, 5.789s, 2039 2,059,087 306,330 IFB Ser. 10-158, Class BS, IO, 5.759s, 2040 2,480,505 386,165 2,658,111 413,815 IFB Ser. 10-98, Class ST, IO, 5.739s, 2040 11,528,167 1,580,512 IFB Ser. 10-50, Class YS, IO, 5.739s, 2038 9,680,562 1,197,098 13,447,180 1,662,878 IFB Ser. 10-116, Class SA, IO, 5.639s, 2040 3,018,908 437,039 IFB Ser. 10-68, Class MS, IO, 5.589s, 2040 3,533,073 453,200 4,800,606 615,791 IFB Ser. 10-20, Class SD, IO, 5.419s, 2040 2,237,587 309,749 1,897,792 262,711 IFB Ser. 10-35, Class DX, IO, 5.419s, 2035 1,740,418 194,648 1,616,881 180,832 Ser. 10-58, Class VI, IO, 5s, 2038 10,219,213 1,310,678 14,060,047 1,803,290 Ser. 10-158, Class MI, IO, 4 1/2s, 2039 2,923,550 487,473 3,385,216 564,451 Ser. 10-137, Class PI, IO, 4 1/2s, 2039 2,158,329 416,014 2,266,444 436,853 Ser. 2010-129, Class PI, 4 1/2s, 2039 7,995,835 1,472,833 7,740,237 1,425,752 Ser. 10-103, Class IN, IO, 4 1/2s, 2039 11,002,758 1,757,140 13,427,361 2,144,350 Ser. 10-120, Class AI, IO, 4 1/2s, 2038 16,364,752 2,822,920 12,474,398 2,151,834 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 4,569,006 781,300 Ser. 10-87, Class ID, IO, 4 1/2s, 2035 2,214,552 294,257 1,943,557 258,249 Ser. 10-165, Class IP, IO, 4s, 2038 3,495,824 568,071 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 741,963 761,358 258,320 265,073 Ser. 05-GG5, Class A2, 5.117s, 2037 1,056,014 1,068,441 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A3, 5.576s, 2038 707,000 739,579 Ser. 06-GG6, Class A2, 5.506s, 2038 1,192,763 1,198,860 1,630,475 1,638,808 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.843s, 2040 5,513,884 75,573 4,894,463 67,084 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.949s, 2035 355,218 51,063 452,904 65,105 Ser. 06-RP2, Class 1AS1, IO, 5.688s, 2036 580,601 81,284 580,601 81,284 IFB Ser. 04-4, Class 1AS, IO, 5.419s, 2034 680,075 97,761 836,182 120,201 Ser. 98-2, IO, 0.789s, 2027 110,282 2,257 93,639 1,916 FRB Ser. 06-RP2, Class 1AF1, 0.66s, 2036 580,601 493,511 580,601 493,511 FRB Ser. 04-4, Class 1AF, 0.66s, 2034 680,075 574,663 836,182 706,574 FRB Ser. 05-RP1, Class 1AF, 0.61s, 2035 355,218 301,936 452,904 384,968 Ser. 98-3, IO, 0.486077s, 2027 135,157 2,236 114,737 1,898 Ser. 98-4, IO, 0.034s, 2026 148,331 3,776 126,006 3,208 Ser. 99-2, IO, zero %, 2027 188,231 1,972 159,811 1,674 IndyMac Inda Mortgage Loan Trust FRB Ser. 07-AR7, Class 1A1, 5.876s, 2037 414,178 352,828 851,936 725,743 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR19, Class 1A2, 5.489s, 2036 1,175,262 610,209 2,880,220 1,495,442 FRB Ser. 06-AR5, Class 1A2, 5.33s, 2036 333,067 39,968 301,993 36,239 FRB Ser. 07-AR5, Class 2A1, 5.083s, 2037 504,527 292,626 1,089,377 631,839 FRB Ser. 06-AR3, Class 3A1B, 5.072s, 2036 408,463 265,501 475,502 309,076 FRB Ser. 07-AR5, Class 1A1, 5.056s, 2037 621,467 312,536 FRB Ser. 05-AR15, Class A1, 5.046s, 2035 1,028,026 832,701 2,036,703 1,649,730 FRB Ser. 07-AR7, Class 2A1, 4.873s, 2037 809,508 461,419 880,781 502,045 FRB Ser. 06-AR3, Class 2A1A, 4.725s, 2036 1,373,671 755,519 2,887,356 1,588,046 FRB Ser. 06-AR11, Class 3A1, 4.598s, 2036 355,112 189,741 654,500 349,708 FRB Ser. 06-AR41, Class A3, 0.44s, 2037 1,056,529 533,547 1,058,154 534,368 FRB Ser. 06-AR35, Class 2A1A, 0.43s, 2037 880,609 485,091 880,071 484,794 FRB Ser. 06-AR29, Class A2, 0.34s, 2036 (F) 1,477,140 786,577 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.861s, 2045 1,016,030 1,025,106 1,303,504 1,315,148 Ser. 07-C1, Class ASB, 5.857s, 2051 1,899,000 2,001,911 Ser. 07-LD12, Class A2, 5.827s, 2051 1,785,000 1,857,251 Ser. 07-C1, Class A3, 5.79s, 2051 515,000 536,130 Ser. 07-C1, Class A4, 5.716s, 2051 1,558,000 1,647,354 Ser. 06-CB16, Class A3B, 5.579s, 2045 751,000 780,085 Ser. 06-CB16, Class A2, 5.45s, 2045 336,205 340,365 561,563 568,511 Ser. 06-LDP8, Class A3B, 5.447s, 2045 368,000 384,442 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,624,000 1,660,410 1,179,000 1,205,433 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,826,955 1,890,431 Ser. 05-CB13, Class A2, 5.247s, 2043 2,077,004 2,076,152 2,866,285 2,865,109 Ser. 06-LDP9, Class X, IO, 0.450953s, 2047 51,980,579 988,515 23,674,759 450,223 Ser. 06-CB16, Class X1, IO, 0.129s, 2045 11,956,101 156,919 10,611,941 139,277 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 363,000 377,482 LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 1,666,000 1,743,517 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 290,888 300,445 2,012,392 2,078,505 Ser. 07-C7, Class A2, 5.588s, 2045 2,688,000 2,767,350 356,000 366,509 Ser. 06-C3, Class A2, 5.532s, 2032 1,233,955 1,235,668 2,136,922 2,139,888 Ser. 05-C7, Class A2, 5.103s, 2030 154,862 154,862 130,645 130,645 Ser. 07-C2, Class XW, IO, 0.559s, 2040 3,554,585 73,665 3,156,394 65,413 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.762s, 2037 3,911,379 65,753 3,471,764 58,363 Ser. 05-C3, Class XCL, IO, 0.297s, 2040 22,749,052 426,772 22,952,629 430,591 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.39s, 2037 (F) 3,351,737 1,680,058 3,452,115 1,730,373 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.44s, 2036 665,843 419,481 972,488 612,667 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-A4, Class 3A1, 5.077s, 2036 944,333 601,277 1,113,497 708,988 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.722s, 2050 1,353,731 1,395,773 Ser. 05-MCP1, Class XC, IO, 0.187s, 2043 18,782,594 204,610 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-5, Class A3, 5.364s, 2048 1,416,000 1,456,847 Ser. 2006-3, Class A2, 5.291s, 2046 308,056 311,547 Ser. 06-4, Class A2, 5.112s, 2049 124,424 126,356 121,485 123,372 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.839s, 2049 2,119,000 2,198,140 Ser. 07-HQ13, Class A2, 5.649s, 2044 1,357,000 1,407,159 Ser. 07-IQ14, Class A2, 5.61s, 2049 2,158,000 2,234,861 FRB 5.597s, 2049 811,779 825,800 1,086,925 1,105,698 FRB Ser. 06-HQ8, Class A3, 5.442s, 2044 2,205,000 2,269,276 Ser. 06-T21, Class A2, 5.09s, 2052 22,018 21,996 20,387 20,367 Ser. 05-HQ6, Class A2A, 4.882s, 2042 1,423,125 1,441,725 Ser. 03-IQ4, Class X1, IO, 0.528s, 2040 21,655,229 673,494 23,119,483 719,033 FRB Ser. 07-HQ12, Class A2FL, 0.511s, 2049 373,692 346,263 499,556 462,889 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.564s, 2036 503,577 360,058 649,128 464,126 FRB Ser. 07-14AR, Class 6A1, 5.271s, 2037 2,021,010 1,374,287 2,856,297 1,942,282 FRB Ser. 07-15AR, Class 2A1, 5.149s, 2037 946,759 666,719 1,204,087 847,932 FRB Ser. 06-5AR, Class A, 0.51s, 2036 397,032 226,308 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 439,000 463,009 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0 1/2s, 2036 1,420,416 710,208 1,679,710 839,855 FRB Ser. 06-AR4, Class A1A, 0.43s, 2036 2,562,325 1,268,351 Residential Accredit Loans, Inc. Ser. 06-QS17, Class A4, 6s, 2036 674,509 411,451 660,425 402,860 Ser. 06-QS13, Class 1A5, 6s, 2036 123,582 77,239 111,609 69,756 FRB Ser. 07-QA4, Class A1B, 0.47s, 2037 572,355 274,730 Residential Asset Securitization Trust Ser. 06-A13, Class A1, 6 1/4s, 2036 (F) 1,708,205 1,204,284 2,761,089 1,946,568 Ser. 06-A5CB, Class A6, 6s, 2036 597,570 369,373 704,401 435,408 FRB Ser. 05-A13, Class 1A1, 0.96s, 2035 591,263 396,146 FRB Ser. 05-A2, Class A1, 0.76s, 2035 294,721 228,266 351,284 272,074 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 364,158 260,373 FRB Ser. 07-10, Class 1A1, 6s, 2037 1,606,824 872,204 1,648,649 894,907 FRB Ser. 06-9, Class 1A1, 5.297s, 2036 546,948 334,593 452,116 276,580 FRB Ser. 05-18, Class 6A1, 2.821s, 2035 819,283 655,426 FRB Ser. 07-4, Class 1A1, 0 1/2s, 2037 783,905 407,631 835,004 434,202 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 924,003 125,548 1,263,960 170,588 Ser. 07-4, Class 1A4, IO, 1s, 2045 1,851,125 58,087 2,592,551 81,353 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,813,376 1,804,309 2,533,744 2,521,075 Wachovia Bank Commercial Mortgage Trust Ser. 06-C26, Class A2, 5.935s, 2045 313,337 323,659 FRB Ser. 07-C32, Class A2, 5.741s, 2049 2,425,000 2,537,563 2,478,000 2,593,024 Ser. 06-C25, Class A2, 5.684s, 2043 43,724 43,866 385,949 387,205 Ser. 06-C28, Class A3, 5.679s, 2048 922,000 974,023 Ser. 06-C27, Class A2, 5.624s, 2045 630,358 638,215 Ser. 07-C34, Class A2, 5.569s, 2046 1,039,000 1,070,817 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,623,298 1,646,730 Ser. 07-C30, Class APB, 5.294s, 2043 787,000 806,374 Ser. 06-C29, Class A2, 5.275s, 2048 291,000 296,113 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.107s, 2035 15,134,001 260,329 3,857,541 66,356 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.31s, 2036 1,159,833 611,812 Total mortgage-backed securities (cost $172,285,683 and $135,876,466) COMMON STOCKS(a) 500 Fund 23.0% 700 Fund 26.1% Shares Value Shares Value Advertising and marketing services 0.1% 0.1% Omnicom Group, Inc. 18,605 $834,992 18,049 $810,039 Aerospace and defense 1.0% 1.1% L-3 Communications Holdings, Inc. 12,927 1,011,538 12,542 981,412 Lockheed Martin Corp. 23,018 1,832,233 22,330 1,777,468 Northrop Grumman Corp. 21,751 1,507,344 21,102 1,462,369 Raytheon Co. 28,827 1,441,062 27,968 1,398,120 Rockwell Collins, Inc. 16,789 1,076,846 16,287 1,044,648 Airlines 0.2% 0.2% Copa Holdings SA Class A (Panama) 7,768 436,950 7,536 423,900 Southwest Airlines Co. 77,909 923,222 75,582 895,647 Banking 0.6% 0.7% Bank of Hawaii Corp. 11,079 519,273 10,748 503,759 Hudson City Bancorp, Inc. 70,769 777,044 68,656 753,843 M&T Bank Corp. 12,899 1,115,377 12,516 1,082,259 New York Community Bancorp, Inc. 53,308 976,603 51,716 947,437 People's United Financial, Inc. 56,765 732,836 55,071 710,967 Biotechnology 0.2% 0.2% Biogen Idec, Inc. (NON) 20,991 1,374,281 20,366 1,333,362 Broadcasting 0.1% 0.1% Discovery Communications, Inc. Class A (NON) 13,043 508,677 12,653 493,467 Building materials 0.1% 0.1% Sherwin-Williams Co. (The) 8,849 749,776 8,585 727,407 Cable television 0.1% 0.1% IAC/InterActiveCorp. (NON) 24,314 687,843 23,588 667,305 Chemicals 0.4% 0.4% International Flavors & Fragrances, Inc. 9,307 530,964 9,029 515,104 PPG Industries, Inc. 10,816 911,572 10,494 884,434 Sigma-Aldrich Corp. 10,326 657,250 10,018 637,646 Valspar Corp. 13,071 488,463 12,680 473,852 Commercial and consumer services 1.1% 1.3% Automatic Data Processing, Inc. 46,477 2,226,248 45,089 2,159,763 Ecolab, Inc. 16,521 820,928 16,029 796,481 Equifax, Inc. 19,164 684,538 18,592 664,106 Expedia, Inc. 23,047 579,863 22,360 562,578 Gartner, Inc. (NON) 24,376 863,398 23,650 837,683 Moody's Corp. 31,811 934,289 30,860 906,358 Priceline.com, Inc. (NON) 2,576 1,103,868 2,499 1,070,871 Verisk Analytics, Inc. Class A (NON) 21,125 714,659 20,494 693,312 Communications equipment 0.2% 0.2% Harris Corp. 23,802 1,107,745 23,092 1,074,702 Computers 1.5% 1.6% ANSYS, Inc. (NON) 18,960 994,452 18,393 964,713 Compuware Corp. (NON) 61,951 664,115 60,102 644,293 Hewlett-Packard Co. 37,793 1,726,762 36,665 1,675,224 IBM Corp. 31,007 5,023,134 30,081 4,873,122 Micros Systems, Inc. (NON) 19,075 872,491 18,507 846,510 Solera Holdings, Inc. 16,747 876,371 16,247 850,206 Conglomerates 0.1% 0.1% AMETEK, Inc. 20,342 829,547 19,737 804,875 Consumer 0.1% 0.1% Scotts Miracle-Gro Co. (The) Class A 8,856 457,590 8,591 443,897 Tupperware Brands Corp. 8,465 387,274 8,212 375,699 Consumer goods 0.4% 0.4% Kimberly-Clark Corp. 39,965 2,586,934 38,771 2,509,647 Containers 0.1% 0.1% Ball Corp. 8,658 615,844 8,399 597,421 Distribution 0.1% 0.2% W.W. Grainger, Inc. 7,250 953,158 7,033 924,629 Electric utilities 0.7% 0.8% Alliant Energy Corp. 14,940 555,170 14,494 538,597 DPL, Inc. 18,360 480,665 17,812 466,318 DTE Energy Co. 16,813 777,769 16,312 754,593 Entergy Corp. 13,742 991,760 13,332 962,170 Pinnacle West Capital Corp. 14,099 573,970 13,678 556,831 Public Service Enterprise Group, Inc. 34,970 1,134,077 33,926 1,100,220 Westar Energy, Inc. 18,096 461,448 17,555 447,653 Electronics 0.2% 0.3% Analog Devices, Inc. 40,275 1,563,878 39,071 1,517,127 Energy (oil field) 0.5% 0.5% Core Laboratories NV (Netherlands) 7,710 703,615 7,479 682,534 Dresser-Rand Group, Inc. (NON) 15,483 711,134 15,022 689,960 FMC Technologies, Inc. (NON) 12,734 1,196,996 12,354 1,161,276 Oceaneering International, Inc. (NON) 9,386 724,881 9,104 703,102 Energy (other) 0.1% 0.1% Covanta Holding Corp. 30,533 516,618 29,621 501,187 Engineering and construction 0.1% 0.1% KBR, Inc. 23,119 742,120 22,429 719,971 Financial 0.1% 0.1% Broadridge Financial Solutions, Inc. 34,166 782,060 33,146 758,712 Food 0.5% 0.6% Corn Products International, Inc. 19,988 922,046 19,391 894,507 Hershey Co. (The) 29,080 1,357,745 28,211 1,317,172 Hormel Foods Corp. 25,053 1,237,618 24,306 1,200,716 Forest products and packaging 0.1% 0.1% Rayonier, Inc. (R) 13,476 797,914 13,074 774,112 Health-care services 1.0% 1.2% AmerisourceBergen Corp. 32,351 1,160,107 31,386 1,125,502 Cardinal Health, Inc. 33,617 1,395,442 32,614 1,353,807 Laboratory Corp. of America Holdings (NON) 11,869 1,067,142 11,515 1,035,314 Lincare Holdings, Inc. 21,206 573,622 20,572 556,473 McKesson Corp. 21,220 1,595,107 20,587 1,547,525 Pharmaceutical Product Development, Inc. 23,326 679,720 22,630 659,438 Warner Chilcott PLC Class A (Ireland) 37,337 895,715 36,223 868,990 Insurance 2.2% 2.5% ACE, Ltd. 25,379 1,563,093 24,621 1,516,407 Allied World Assurance Company Holdings, Ltd. 9,125 550,511 8,854 534,162 Arch Capital Group, Ltd. (NON) 7,915 698,499 7,679 677,672 Aspen Insurance Holdings, Ltd. 17,791 534,620 17,260 518,663 Axis Capital Holdings, Ltd. 19,662 699,574 19,075 678,689 Berkshire Hathaway, Inc. Class B (NON) 38,977 3,186,370 37,814 3,091,295 Chubb Corp. (The) 24,407 1,413,898 23,679 1,371,724 Endurance Specialty Holdings, Ltd. (Bermuda) 11,658 541,980 11,310 525,802 Everest Re Group, Ltd. 8,626 726,999 8,368 705,255 PartnerRe, Ltd. 10,604 868,256 10,287 842,300 RenaissanceRe Holdings, Ltd. 10,021 657,578 9,721 637,892 Transatlantic Holdings, Inc. 12,021 618,480 11,662 600,010 Travelers Cos., Inc. (The) 31,077 1,748,392 30,150 1,696,239 Validus Holdings, Ltd. 20,795 632,168 20,174 613,290 W.R. Berkley Corp. 24,622 695,572 23,887 674,808 Machinery 0.1% 0.1% MSC Industrial Direct Co., Inc. 8,501 505,214 8,248 490,179 Manufacturing 0.1% 0.1% Roper Industries, Inc. 11,303 878,130 10,965 851,871 Media 0.2% 0.2% Viacom, Inc. Class B 27,469 1,141,337 26,649 1,107,266 Medical technology 0.2% 0.3% C.R. Bard, Inc. 11,086 1,045,964 10,756 1,014,829 Gen-Probe, Inc. (NON) 10,020 630,158 9,721 611,354 Metals 0.2% 0.2% Newmont Mining Corp. 21,609 1,190,008 20,964 1,154,487 Natural gas utilities 0.2% 0.2% AGL Resources, Inc. 12,753 468,035 12,373 454,089 Southern Union Co. 24,326 649,991 23,601 630,619 Oil and gas 2.2% 2.5% Chevron Corp. 51,873 4,924,304 50,325 4,777,352 Exxon Mobil Corp. 90,867 7,331,150 88,154 7,112,265 Holly Corp. 13,061 640,903 12,673 621,864 Murphy Oil Corp. 18,109 1,200,627 17,568 1,164,758 Oil States International, Inc. (NON) 9,852 667,572 9,558 647,650 Sunoco, Inc. 18,968 805,192 18,402 781,165 Pharmaceuticals 1.1% 1.3% Abbott Laboratories 62,495 2,822,274 60,629 2,738,006 Cephalon, Inc. (NON) 12,142 717,349 11,779 695,903 Eli Lilly & Co. 62,983 2,189,919 61,104 2,124,586 Forest Laboratories, Inc. (NON) 32,482 1,047,869 31,512 1,016,577 Perrigo Co. 13,163 957,477 12,771 928,963 Publishing 0.2% 0.2% McGraw-Hill Cos., Inc. (The) 21,403 834,289 20,764 809,381 Washington Post Co. (The) Class B 966 413,786 937 401,364 Real estate 0.6% 0.7% Annaly Capital Management, Inc. (R) 63,831 1,138,107 61,925 1,104,123 Digital Realty Trust, Inc. (R) 14,226 773,894 13,802 750,829 Federal Realty Investment Trust (R) 9,779 786,525 9,488 763,120 Jones Lang LaSalle, Inc. 7,781 689,708 7,549 669,143 Realty Income Corp. (R) 20,205 706,367 19,600 685,216 Regional Bells 0.5% 0.5% Verizon Communications, Inc. 92,690 3,301,618 89,923 3,203,057 Restaurants 0.5% 0.6% Brinker International, Inc. 15,457 363,703 14,996 352,856 Darden Restaurants, Inc. 12,402 584,258 12,033 566,875 Panera Bread Co. Class A (NON) 3,880 370,773 3,765 359,783 Starbucks Corp. 35,202 1,109,919 34,150 1,076,750 Yum! Brands, Inc. 22,422 1,048,453 21,752 1,017,124 Retail 1.5% 1.7% Advance Auto Parts, Inc. 8,044 514,333 7,804 498,988 Amazon.com, Inc. (NON) 11,625 1,972,065 11,278 1,913,200 AutoZone, Inc. (NON) 3,026 767,182 2,935 744,111 Big Lots, Inc. (NON) 12,107 384,882 11,745 373,374 Dollar Tree, Inc. (NON) 10,871 549,855 10,547 533,467 Family Dollar Stores, Inc. 11,717 497,738 11,366 482,828 Herbalife, Ltd. 14,507 947,742 14,075 919,520 PETsMART, Inc. 12,647 508,915 12,270 493,745 Ross Stores, Inc. 9,998 651,870 9,701 632,505 Safeway, Inc. 65,692 1,359,167 63,731 1,318,594 Target Corp. 25,448 1,395,314 24,687 1,353,588 TJX Cos., Inc. (The) 22,025 1,043,765 21,368 1,012,630 Semiconductor 0.2% 0.3% Cypress Semiconductor Corp. (NON) 44,415 961,585 43,089 932,877 Novellus Systems, Inc. (NON) 23,535 848,907 22,832 823,550 Shipping 0.4% 0.5% J. B. Hunt Transport Services, Inc. 17,845 731,645 17,312 709,792 United Parcel Service, Inc. Class B 32,348 2,316,764 31,383 2,247,650 Software 0.8% 0.9% Amdocs, Ltd. (United Kingdom) (NON) 38,367 1,118,014 37,221 1,084,620 BMC Software, Inc. (NON) 27,342 1,304,213 26,526 1,265,290 CA, Inc. 65,110 1,549,618 63,166 1,503,351 Intuit, Inc. (NON) 36,424 1,709,378 35,338 1,658,412 Technology 0.2% 0.2% Avago Technologies, Ltd. 43,085 1,236,970 41,799 1,200,049 Technology services 0.6% 0.7% Accenture PLC Class A 52,388 2,696,410 50,826 2,616,014 AOL, Inc. (NON) 29,585 695,839 28,700 675,024 FactSet Research Systems, Inc. 10,067 1,014,754 9,767 984,514 Telecommunications 0.2% 0.2% American Tower Corp. Class A (NON) 28,905 1,470,108 28,042 1,426,216 Textiles 0.1% 0.1% Cintas Corp. 22,605 634,296 21,931 615,384 Tobacco 0.9% 1.1% Lorillard, Inc. 21,038 1,582,899 20,410 1,535,648 Philip Morris International, Inc. 86,289 4,939,182 83,711 4,791,618 Transportation services 0.1% 0.1% Landstar Systems, Inc. 11,502 476,528 11,158 462,276 Total common stocks (cost $153,592,570 and $149,071,301) CORPORATE BONDS AND NOTES(a) 500 Fund 15.6% 700 Fund 16.7% Principal amount Value Principal amount Value Advertising and marketing services 0.2% % Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $990,000 $1,145,925 $200,000 $231,500 Aerospace and defense 0.2% 0.1% Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 265,000 272,950 335,000 345,050 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 285,000 310,650 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 264,079 148,000 155,094 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 252,000 278,735 148,000 163,701 Automotive 0.2% % Affinion Group Holdings, Inc. 144A sr. notes 10 3/4s, 2016 130,000 144,950 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 157,000 178,005 93,000 105,443 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,100,000 Banking 1.9% 1.5% Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,015,000 2,109,836 1,185,000 1,240,772 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 252,000 258,594 148,000 151,873 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 346,000 375,615 204,000 221,461 BB&T Corp. unsec. sub. notes 5.2s, 2015 189,000 203,833 111,000 119,711 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 1,575,000 1,727,936 925,000 1,014,819 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 787,000 865,822 463,000 509,372 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 346,000 388,237 204,000 228,902 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 740,000 766,908 435,000 450,817 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,701,000 1,767,121 999,000 1,037,833 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 283,000 292,782 167,000 172,773 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 225,000 236,764 150,000 157,843 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 308,999 250,000 257,500 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 252,000 251,710 148,000 147,830 VTB Bank Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 515,625 500,000 515,625 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,707,360 1,500,000 1,600,650 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,291,000 1,434,039 759,000 843,095 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 220,000 220,322 130,000 130,190 Beverage 0.2% 0.2% Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 346,000 368,509 204,000 217,271 Coca-Cola Refreshments USA, Inc. sr. unsec. unsub. notes 7 3/8s, 2014 157,000 183,645 93,000 108,783 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 276,575 590,000 627,613 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 189,000 215,537 111,000 126,585 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 441,000 461,412 259,000 270,988 Biotechnology % 0.1% Amgen, Inc. sr. unsec. notes 5.85s, 2017 189,000 218,807 111,000 128,505 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 65,000 71,175 200,000 219,000 Broadcasting 0.4% 0.2% Belo Corp. sr. unsec. unsub. notes 8s, 2016 195,000 212,550 200,000 218,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 189,000 209,790 161,000 178,710 DISH DBS Corp. company guaranty 7 1/8s, 2016 255,000 266,475 DISH DBS Corp. company guaranty 7s, 2013 220,000 235,400 Echostar DBS Corp. sr. notes 6 3/8s, 2011 145,000 148,806 News America, Inc. company guaranty sr. unsec. notes 5.3s, 2014 252,000 280,599 148,000 164,796 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 685,000 772,338 220,000 248,050 Univision Communications, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 1,938 2,112 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 855,000 933,019 Building materials % 0.1% Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 210,000 246,750 275,000 323,125 Cable television 0.5% 0.6% CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 270,000 284,175 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 200,000 210,750 300,000 316,125 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 630,000 726,873 370,000 426,893 CSC Holdings LLC sr. notes 6 3/4s, 2012 215,000 224,406 84,000 87,675 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 695,000 776,663 730,000 815,775 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 40,000 40,250 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 900,000 922,500 1,400,000 1,435,000 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 535,000 595,894 315,000 350,854 Virgin Media Secured Finance PLC company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 145,000 245,824 100,000 169,534 Chemicals 0.8% 0.7% Dow Chemical Co. (The) sr. unsec. FRN 2.536s, 2011 155,000 156,745 110,000 111,239 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 315,000 349,456 185,000 205,236 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 252,000 261,789 148,000 153,749 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.786s, 2014 400,000 383,000 750,000 718,125 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,122,000 1,170,000 1,287,000 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 1,000,000 1,375,585 1,000,000 1,375,585 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 $899,000 1,003,509 $ Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 647,000 723,023 165,000 184,388 Coal 0.1% 0.2% Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 379,000 382,790 282,000 284,820 Peabody Energy Corp. company guaranty 7 3/8s, 2016 135,000 151,200 555,000 621,600 Combined utilities % 0.1% El Paso Corp. sr. unsec. notes 7s, 2017 225,000 242,528 465,000 501,224 El Paso Corp. sr. unsec. notes Ser. GMTN, 7 3/8s, 2012 26,000 27,648 Commercial and consumer services 0.2% 0.3% Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 260,000 284,375 320,000 350,000 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 240,000 261,000 210,000 228,375 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 405,000 418,163 559,000 577,168 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 485,000 Travelport LLC company guaranty 9 7/8s, 2014 190,000 186,675 195,000 191,588 Communications equipment % % Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 283,000 322,590 167,000 190,362 Computers 0.4% 0.4% Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 485,000 506,825 695,000 726,275 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 252,000 284,984 148,000 167,372 IBM Corp. sr. unsec. notes 5.7s, 2017 378,000 434,506 222,000 255,186 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 230,000 268,525 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 985,000 1,037,944 1,085,000 1,143,319 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 220,000 232,798 130,000 137,562 Conglomerates 0.3% 0.2% General Electric Co. sr. unsec. notes 5 1/4s, 2017 1,984,000 2,148,648 1,166,000 1,262,764 SPX Corp. sr. unsec. notes 7 5/8s, 2014 260,000 284,050 125,000 136,563 Consumer % 0.1% Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 135,000 146,644 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 435,000 457,838 Consumer finance 0.2% 0.1% American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 567,000 614,212 333,000 360,728 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 252,000 290,931 148,000 170,864 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 220,000 237,695 130,000 140,456 Consumer goods 0.2% 0.2% ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 500,000 565,000 500,000 565,000 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 252,000 266,138 148,000 156,303 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 318,750 300,000 318,750 Consumer services 0.2% 0.3% Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 744,803 750,000 1,117,204 Service Corporation International sr. notes 7s, 2017 $170,000 179,138 $185,000 194,944 Service Corporation International sr. unsec. 7 3/8s, 2014 180,000 196,650 195,000 213,038 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 200,000 200,000 Containers % 0.1% Owens Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 150,000 154,125 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 195,000 205,725 200,000 211,000 Electric utilities 0.6% 0.5% AES Corp. (The) sr. notes 8 7/8s, 2011 50,000 50,000 AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 242,025 150,000 172,875 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,120,388 1,000,000 1,082,500 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 217,095 111,000 127,500 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 155,000 171,831 90,000 99,773 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 191,099 93,000 113,198 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 315,000 362,321 185,000 212,792 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 315,000 353,056 185,000 207,350 Exelon Corp. sr. unsec. notes 4.9s, 2015 252,000 268,738 148,000 157,830 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 11,000 11,429 7,000 7,273 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 233,301 130,000 137,860 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 157,000 188,610 93,000 111,725 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 126,000 173,140 74,000 101,685 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 145,000 146,737 170,000 172,037 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 239,412 130,000 141,471 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 189,000 204,846 111,000 120,306 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 275,000 345,889 125,000 157,222 Electronics % 0.1% NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 545,000 583,831 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 200,000 217,500 200,000 217,500 Energy (oil field) 0.1% 0.2% Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 530,000 522,050 615,000 605,775 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default) (NON) 555,000 456,488 645,000 530,513 Entertainment % 0.1% AMC Entertainment, Inc. sr. sub. notes 8s, 2014 350,000 354,375 Financial 0.4% 0.5% CIT Group, Inc. sr. bonds 7s, 2014 1,100,000 1,120,625 1,100,000 1,120,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 309,375 700,000 721,875 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 162,000 178,200 324,000 356,400 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 266,000 276,640 Leucadia National Corp. sr. unsec. notes 7s, 2013 100,000 107,250 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 800,000 788,000 700,000 689,500 Food 0.2% 0.4% Dole Food Co. 144A sr. notes 8s, 2016 200,000 213,000 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 598,000 627,770 352,000 369,524 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 300,000 311,250 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 180,000 211,725 530,000 623,413 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 230,000 273,700 505,000 600,950 Forest products and packaging 0.4% 0.8% PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 100,000 157,140 165,000 259,281 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $250,000 291,293 $850,000 990,396 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 60,000 61,652 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 1,000,000 1,017,500 1,410,000 1,434,675 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.037s, 2014 500,000 480,625 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,225,000 1,350,563 1,205,000 1,328,513 Gaming and lottery 0.3% 0.3% Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 1,255,000 1,345,988 325,000 348,563 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 390,000 442,650 695,000 788,825 MGM Resorts International sr. notes 10 3/8s, 2014 180,000 203,850 190,000 215,175 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 179,010 Health-care services 0.6% 0.9% CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 525,000 554,531 810,000 855,563 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 235,000 269,956 525,000 603,094 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 1,000,000 1,078,750 1,230,000 1,326,863 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 55,750 HCA, Inc. sr. sec. notes 9 1/8s, 2014 160,000 168,000 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 545,000 559,306 815,000 836,394 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 575,000 595,125 665,000 688,275 Tenet Healthcare Corp. sr. notes 9s, 2015 275,000 303,875 455,000 502,775 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 45,800 80,000 91,600 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 189,000 214,256 111,000 125,833 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 135,000 140,842 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 172,680 93,000 102,288 Household furniture and appliances 0.1% 0.2% Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 752,000 854,460 962,000 1,093,073 Insurance 0.4% 0.3% Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 189,000 207,642 111,000 121,948 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 315,000 326,414 185,000 191,703 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 693,000 716,698 407,000 420,918 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 575,515 645,000 700,390 MetLife, Inc. sr. unsec. 6 3/4s, 2016 252,000 293,385 148,000 172,306 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 315,000 336,545 185,000 197,653 Investment banking/Brokerage 0.5% 0.3% E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 175,000 208,031 210,000 249,638 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,543,000 1,702,620 907,000 1,000,827 Morgan Stanley sr. unsec. unsub. notes Ser. MTN, 6s, 2015 1,323,000 1,432,805 777,000 841,489 Lodging/Tourism % 0.1% FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 750,000 849,375 Machinery 0.2% 0.1% Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 395,000 414,750 450,000 472,500 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 346,000 390,911 204,000 230,479 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 292,504 148,000 171,788 Manufacturing % % General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.678s, 2015 85,000 80,750 125,000 118,750 Media 0.3% 0.3% Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 249,480 234,000 252,720 Nielsen Finance LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 175,000 204,094 175,000 204,094 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 409,000 461,145 241,000 271,726 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 850,000 857,438 915,000 923,006 Metals 0.5% 0.5% Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 189,000 201,762 111,000 118,495 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 189,000 201,062 111,000 118,084 ArcelorMittal sr. unsec. unsub. notes 5 3/8s, 2013 (France) 150,000 160,250 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Canada) 189,000 210,271 111,000 123,492 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,288,467 750,000 773,080 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 283,000 343,826 167,000 202,894 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.3s, 2015 (Germany) EUR 100,000 130,706 150,000 196,059 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $500,000 510,000 $500,000 510,000 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 170,000 181,475 220,000 234,850 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 185,000 240,500 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 15,000 18,375 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 220,000 245,075 130,000 144,817 Natural gas utilities 0.1% 0.1% Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 220,000 250,291 130,000 147,899 Kinder Morgan Energy Partners LP notes 6s, 2017 252,000 280,449 148,000 164,708 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 220,000 257,650 130,000 152,248 Oil and gas 2.1% 2.2% Anadarko Petroleum Corp. sr. notes 5.95s, 2016 220,000 240,601 130,000 142,173 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 263,972 148,000 155,031 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 573,300 500,000 585,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 575,400 685,000 703,838 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 250,000 263,125 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 580,000 630,025 895,000 972,194 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 504,000 551,737 296,000 324,036 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 565,000 587,600 630,000 655,200 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 220,000 245,137 130,000 144,853 Forest Oil Corp. company guaranty 8 1/2s, 2014 965,000 1,068,738 1,035,000 1,146,263 Forest Oil Corp. sr. notes 8s, 2011 240,000 250,800 230,000 240,350 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,193,880 1,000,000 1,193,880 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 175,000 187,250 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 435,000 444,788 195,000 199,388 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,160,000 1,133,900 1,245,000 1,216,988 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,035,000 1,190,250 Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 2,445,000 2,359,425 2,255,000 2,176,075 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 3,295,000 2,151,635 2,805,000 1,831,665 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 263,250 280,000 327,600 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 441,000 454,803 259,000 267,107 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 132,500 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 189,000 222,806 111,000 130,854 Pharmaceuticals 0.4% 0.4% Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 283,000 327,269 167,000 193,124 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 189,000 217,927 111,000 127,989 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 585,820 445,000 628,169 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2013 (Ireland) $400,000 413,000 $600,000 619,500 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 252,000 272,841 148,000 160,240 Merck & Co., Inc. sr. unsec. notes 4s, 2015 283,000 304,017 167,000 179,402 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 252,000 259,744 148,000 152,548 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 598,000 672,739 352,000 395,994 Power producers 0.1% 0.2% Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 350,000 357,875 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 260,000 262,600 200,000 202,000 NRG Energy, Inc. sr. notes 7 3/8s, 2016 676,000 699,660 600,000 621,000 Railroads % 0.1% RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 631,000 696,466 Real estate 0.1% 0.2% CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 355,000 411,800 685,000 794,600 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 220,000 238,541 130,000 140,956 Regional Bells 0.4% 0.3% AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,449,000 1,446,218 851,000 849,366 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 250,000 253,750 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 642,000 768,795 173,000 207,168 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 819,000 917,713 481,000 538,974 Restaurants % 0.1% Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 235,000 261,438 300,000 333,750 Retail 0.5% 0.5% CVS Corp. sr. unsec. 5 3/4s, 2017 220,000 246,986 130,000 145,946 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 157,000 176,106 93,000 104,318 Kroger Co. company guaranty 6.4s, 2017 157,000 179,984 93,000 106,615 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 135,000 136,175 135,000 136,175 QVC Inc. 144A sr. notes 7 1/8s, 2017 475,000 498,750 570,000 598,500 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 125,000 121,875 575,000 560,625 Target Corp. sr. unsec. notes 5 3/8s, 2017 252,000 284,397 148,000 167,027 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,200,000 1,272,000 1,000,000 1,060,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 598,000 626,577 352,000 368,821 Shipping % % United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 189,000 203,153 111,000 119,312 Software 0.1% % Oracle Corp. sr. unsec. notes 5 1/4s, 2016 346,000 388,154 204,000 228,854 Technology services 0.1% 0.2% Iron Mountain, Inc. company guaranty 6 5/8s, 2016 100,000 100,375 245,000 245,919 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 477,000 575,978 815,000 984,113 Telecommunications 0.7% 1.1% America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 189,000 206,308 111,000 121,165 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 252,000 279,311 148,000 164,040 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 200,000 218,000 205,000 223,450 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 252,000 282,534 148,000 165,933 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 138,125 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 150,000 150,750 75,000 75,375 Level 3 Financing, Inc. 144A company guaranty FRN 4.344s, 2015 1,100,000 987,250 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 840,000 844,200 805,000 809,025 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 274,400 740,000 828,800 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 311,750 725,000 779,375 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 240,000 262,200 195,000 213,038 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 260,363 120,000 117,900 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 283,000 289,369 167,000 170,759 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 330,215 185,000 193,936 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 283,000 316,673 167,000 186,871 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 560,000 579,600 700,000 724,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 5/8s, 2016 505,000 535,300 865,000 916,900 Telephone 0.1% % Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 399,950 Tire and rubber 0.2% 0.2% Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 975,000 1,106,625 1,050,000 1,191,750 Tobacco 0.1% 0.1% Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 378,000 395,646 222,000 232,364 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 189,000 213,810 111,000 125,571 Total corporate bonds and notes (cost $106,885,798 and $97,647,334) ASSET-BACKED SECURITIES(a) 500 Fund 6.4% 700 Fund 6.6% Principal amount Value Principal amount Vlaue Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.39s, 2037 $1,346,000 $989,727 $1,495,000 $1,099,288 Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.41s, 2036 1,040,666 509,463 FRB Ser. 06-NC3, Class A2B, 0.37s, 2036 (F) 1,040,000 447,200 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-NC2, Class A2B, 0.42s, 2036 2,145,213 1,072,607 2,181,288 1,090,644 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 (F) 2,709,421 2,140,443 353,638 279,374 Ser. 00-5, Class A6, 7.96s, 2032 1,108,680 909,118 Ser. 00-6, Class A5, 7.27s, 2031 2,876,519 2,962,815 3,427,476 3,530,300 Ser. 01-1, Class A5, 6.99s, 2031 (F) 1,619,388 1,659,873 1,995,634 2,045,525 Ser. 01-3, Class A4, 6.91s, 2033 1,977,208 2,056,297 2,806,060 2,918,303 Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 0.76s, 2047 (F) 369,000 283,208 FRB Ser. 07-7, Class 2A3, 0.49s, 2047 2,008,000 933,720 FRB Ser. 07-9, Class 2A3, 0.44s, 2047 2,147,000 966,586 FRB Ser. 07-3, Class 2A2, 0.43s, 2047 540,000 412,327 575,000 439,052 FRB Ser. 07-6, Class 2A2, 0.43s, 2037 372,000 289,676 FRB Ser. 06-23, Class 2A3, 0.43s, 2037 1,826,000 989,802 777,000 421,181 FRB Ser. 06-8, Class 2A3, 0.42s, 2046 483,000 299,460 480,000 297,600 FRB Ser. 06-24, Class 2A3, 0.41s, 2047 699,000 359,985 1,044,000 537,660 FRB Ser. 07-1, Class 2A2, 0.36s, 2037 (F) 944,000 743,400 1,096,000 863,100 Credit-Based Asset Servicing and Securitization Ser. 07-CB1, Class AF2, 5.973s, 2037 (F) 1,098,000 543,510 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF13, Class A2D, 0 1/2s, 2036 1,002,000 521,086 1,254,000 652,138 FRB Ser. 07-FF1, Class A2D, 0.48s, 2038 1,009,000 487,526 2,291,000 1,106,959 FRB Ser. 06-FF18, Class A2C, 0.42s, 2037 1,842,000 893,370 2,759,000 1,338,115 FRB Ser. 06-FF13, Class A2C, 0.42s, 2036 1,320,000 660,000 1,224,000 612,000 FRB Ser. 06-FF9, Class 2A3, 0.42s, 2036 (F) 1,300,000 750,750 FRB Ser. 06-FF11, Class 2A3, 0.41s, 2036 955,000 563,450 1,144,000 674,960 FRB Ser. 07-FF1, Class A2C, 0.4s, 2038 1,347,000 626,484 3,032,000 1,410,171 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 842,615 766,779 Ser. 96-8, Class M1, 7.85s, 2027 457,000 442,119 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,564,000 1,542,140 635,000 626,125 Ser. 99-4, Class A7, 7.41s, 2031 1,020,196 948,782 1,263,241 1,174,814 Ser. 1997-5, Class M1, 6.95s, 2029 2,058,000 2,037,420 927,000 917,730 Ser. 99-3, Class A9, 6.53s, 2031 361,652 347,185 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.51s, 2035 1,108,511 945,006 1,148,627 979,204 FRB Ser. 06-19, Class A3A, 0 1/2s, 2036 528,751 296,101 1,010,718 566,002 FRB Ser. 06-11, Class 2A2, 0.42s, 2036 716,487 386,903 757,730 409,174 FRB Ser. 07-5, Class 2A1A, 0.38s, 2047 169,181 116,735 155,595 107,361 FRB Ser. 07-4, Class A1, 0.36s, 2037 363,639 177,700 540,253 264,007 FRB Ser. 06-17, Class A1, 0.32s, 2036 1,635,336 834,022 2,042,936 1,041,897 FRB Ser. 06-16, Class A1, 0.32s, 2036 1,064,369 612,012 1,424,817 819,270 FRB Ser. 06-12, Class A1, 0.31s, 2036 2,297,071 1,196,544 1,018,655 530,617 GSAMP Trust FRB Ser. 07-FM1, Class A2D, 0.51s, 2036 747,000 321,023 1,101,000 473,155 FRB Ser. 07-FM1, Class A2C, 0.43s, 2036 910,000 386,523 1,548,000 657,513 FRB Ser. 07-HE2, Class A2A, 0.38s, 2047 66,463 62,592 55,669 52,426 FRB Ser. 07-NC1, Class A2B, 0.36s, 2046 2,050,000 922,500 GSMPS Mortgage Loan Trust FRB Ser. 05-14, Class 2A2, 0.51s, 2035 680,087 486,263 805,409 575,868 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.31s, 2036 68,076 54,461 61,541 49,233 Lehman XS Trust FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 (F) 665,740 311,233 621,574 290,586 FRB Ser. 06-8, Class 2A1, 0.44s, 2036 876,093 516,895 FRB Ser. 06-19, Class A2, 0.43s, 2036 2,443,240 1,465,944 FRB Ser. 06-15, Class A4, 0.43s, 2036 (F) 930,144 523,206 FRB Ser. 07-3, Class 1BA1, 0.42s, 2037 (F) 1,766,627 772,899 Long Beach Mortgage Loan Trust FRB Ser. 06-WL1, Class 2A3, 0 1/2s, 2046 420,099 306,672 508,396 371,129 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.51s, 2032 897,000 816,270 315,000 286,650 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2C, 0.51s, 2037 2,080,000 1,008,800 5,859,000 2,841,615 FRB Ser. 07-1, Class A2B, 0.43s, 2037 1,348,156 741,149 925,316 508,693 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2B, 0.43s, 2037 850,287 313,140 1,939,841 714,397 Morgan Stanley Capital, Inc. FRB Ser. 06-WMC2, Class A2C, 0.41s, 2036 850,758 306,273 668,972 240,830 Morgan Stanley IXIS Real Estate Capital FRB Ser. 06-2, Class A3, 0.41s, 2036 3,216,000 1,185,900 Novastar Home Equity Loan FRB Ser. 06-6, Class A2B, 0.36s, 2037 559,251 345,267 737,589 455,369 Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A4, 7.4s, 2030 1,106,000 763,140 447,000 308,430 Ser. 02-B, Class A4, 7.09s, 2032 716,974 695,181 Ser. 02-A, Class A4, 6.97s, 2032 769,425 780,966 341,046 346,161 Ser. 02-B, Class A2, 5.19s, 2019 355,881 312,980 273,775 240,771 Securitized Asset Backed Receivables, LLC FRB Ser. 06-FR4, Class A2B, 0.43s, 2036 652,736 278,555 FRB Ser. 07-BR4, Class A2A, 0.35s, 2037 496,886 339,124 388,544 265,182 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.37s, 2037 213,361 141,842 158,559 105,410 FRB Ser. 07-HE1, Class 2A1, 0.31s, 2037 199,341 188,377 182,074 172,060 Total asset-backed securities (cost $43,229,705 and $37,998,126) SENIOR LOANS(a)(c) 500 Fund 4.2% 700 Fund 5.1% Principal amount Value Principal amount Value Advertising and marketing services 0.1% 0.2% Advantage Sales & Marketing, LLC bank term loan FRN 5 1/4s, 2017 $1,000,000 $1,005,171 $1,000,000 $1,005,171 Aerospace and defense % % TransDigm Group, Inc. bank term loan FRN Ser. B, 5s, 2016 222,000 225,275 222,000 225,275 Automotive 0.1% 0.2% Federal Mogul Corp. bank term loan FRN Ser. B, 2.198s, 2014 634,042 615,945 752,924 731,434 Federal Mogul Corp. bank term loan FRN Ser. C, 2.198s, 2015 323,491 314,258 384,145 373,181 Building materials % % Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 338,238 340,772 238,238 240,023 Cable television 0.1% 0.1% Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 5s, 2015 643,800 648,226 643,800 648,226 Chemicals 0.3% 0.4% Arizona Chemical bank term loan FRN 6 3/4s, 2016 791,489 801,713 791,489 801,713 General Chemical Holding Co. bank term loan FRN Ser. B, 6.751s, 2015 748,125 763,088 748,125 763,088 Styron Corp. bank term loan FRN 6s, 2017 500,000 507,709 500,000 507,709 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 500,000 504,375 Commercial and consumer services 0.2% 0.3% Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,300,000 1,326,000 1,200,000 1,224,000 Rural/Metro Operating Co., LLC bank term loan FRN 6s, 2016 300,000 303,250 300,000 303,250 Communications equipment 0.2% 0.2% Avaya, Inc. bank term loan FRN Ser. B1, 3.034s, 2014 997,405 973,842 748,054 730,381 CommScope, Inc. bank term loan FRN Ser. B, 5s, 2018 355,000 362,100 355,000 362,100 Computers 0.1% 0.1% Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 667,000 677,005 667,000 677,005 Construction % % Armstrong World Industries, Inc. bank term loan FRN Ser. B, 5s, 2017 285,000 288,776 285,000 288,776 Consumer 0.1% 0.1% Viking Acquisition, Inc. bank term loan FRN Ser. B, 6s, 2016 400,000 401,000 400,000 401,000 Consumer goods 0.4% 0.4% Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 997,500 1,010,956 997,500 1,010,956 Revlon Consumer Products bank term loan FRN 6s, 2015 545,875 549,202 645,125 649,056 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 1,000,000 1,008,750 1,000,000 1,008,750 Consumer services 0.1% % Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 748,125 759,035 Containers 0.1% 0.2% Reynolds Group Holdings, Ltd. bank term loan FRN Ser. D, 6 1/2s, 2016 (New Zealand) 870,000 873,625 1,030,000 1,034,292 Distribution 0.1% 0.1% Green Mountain Coffee Roasters, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 666,000 668,498 668,000 670,505 Entertainment 0.2% 0.3% Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 211,718 214,440 241,260 244,362 Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 250,000 252,969 250,000 252,969 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/2s, 2016 1,000,000 1,012,188 1,000,000 1,012,188 Gaming and lottery 0.1% 0.2% Harrah's Operating Co., Inc. bank term loan FRN Ser. B1, 3.303s, 2015 1,000,000 928,906 1,000,000 928,906 Health-care services 0.3% 0.3% Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 748,116 751,856 748,116 751,856 Multiplan, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,217,538 1,228,573 972,973 981,791 Homebuilding 0.1% 0.1% Realogy Corp. bank term loan FRN 0.111s, 2013 44,729 43,284 59,292 57,376 Realogy Corp. bank term loan FRN Ser. B, 3.286s, 2013 377,440 365,241 500,328 484,157 Insurance % 0.1% CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 295,000 297,950 420,000 424,200 Investment banking/Brokerage 0.1% 0.2% Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.803s, 2017 517,286 520,649 587,336 591,153 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.297s, 2014 442,714 431,922 502,664 490,412 Metals % % Novelis, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 285,000 289,809 285,000 289,809 Publishing 0.2% 0.5% Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 957,526 941,163 1,137,062 1,117,631 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.763s, 2014 957,526 789,959 1,137,062 938,076 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 800,000 810,500 Railroads 0.1% 0.2% Swift Transportation Co., LLC bank term loan FRN 6s, 2016 943,354 955,146 943,354 955,146 Restaurants 0.2% 0.2% DineEquity, Inc. bank term loan FRN Ser. B, 6s, 2017 722,264 733,089 654,972 664,789 Dunkin Brands, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 800,000 812,562 800,000 812,562 Retail 0.4% 0.5% Claire's Stores, Inc. bank term loan FRN 3.043s, 2014 957,519 918,705 1,137,054 1,090,963 Petco Animal Supplies, Inc. bank term loan FRN 6s, 2017 833,000 843,413 834,000 844,425 Rite-Aid Corp. bank term loan FRN 6s, 2014 997,449 1,001,605 997,449 1,001,605 Telecommunications 0.1% 0.2% Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 1,000,000 1,012,250 1,000,000 1,012,250 Textiles 0.1% 0.1% Gymboree Corp. bank term loan FRN 5 1/2s, 2017 833,000 843,022 834,000 844,034 Total senior loans (cost $28,940,035 and $29,981,702) COMMODITY LINKED NOTES(a) 500 Fund 4.7% 700 Fund 4.7% Principal amount Value Principal amount Value UBS AG 144A notes zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) $3,400 $3,486,096 $3,300 $3,383,564 UBS AG 144A notes zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) (FWC) 10,494,000 10,660,855 8,980,000 8,980,000 UBS AG 144A notes zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 3,600 3,727,557 2,400 2,485,038 UBS AG 144A notes zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 11,236 11,237,941 10,214 10,215,764 UBS AG 144A notes zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) 3,361 3,474,548 2,874 2,971,095 Total commodity linked notes (cost $32,068,317 and $27,750,978) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS(a) 500 Fund 3.6% 700 Fund 3.9% Principal amount Value Principal amount Value U.S. Government Guaranteed Mortgage Obligations 2.6% 3.9% Government National Mortgage Association Pass-Through Certificates 4s, TBA, February 1, 2041 $18,000,000 $18,047,812 $23,000,000 $23,061,093 U.S. Government Agency Mortgage Obligations 1.0% % Federal National Mortgage Association Pass-Through Certificates 4s, TBA, February 1, 2041 7,000,000 6,937,657 Total U.S. government and agency mortgage obligations (cost $24,939,688 and $23,036,016) U.S. GOVERNMENT AGENCY OBLIGATIONS(a) 500 Fund 0.1% 700 Fund 0.1% Principal amount Value Principal amount Value Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 $900,000 $905,761 $700,000 $704,481 Total U.S. government agency obligations (cost $897,588 and $698,027) FOREIGN GOVERNMENT BONDS AND NOTES(a) 500 Fund 1.7% 700 Fund 1.8% Principal amount Value Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $1,405,000 $1,440,828 $1,305,000 $1,338,278 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 7,665,000 7,182,105 6,830,000 6,399,710 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.469278s, 2012 2,805,000 664,785 2,610,000 618,570 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 211,000 150,000 158,250 Ukraine (Government of) 144A bonds 7 3/4s, 2020 500,000 507,500 450,000 456,750 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,763,750 1,600,000 1,660,000 Total foreign government bonds and notes (cost $12,008,693 and $10,800,283) PURCHASED OPTIONS OUTSTANDING(a) 500 Fund 0.4% 700 Fund 0.5% Expiration date/ Contract amount/ Contract amount/ strike price number of contracts Value number of contracts Value SPDR S&P ETF 500 Trust (Put) Jun-11/$112.00 614,641 $1,021,982 601,761 $1,000,566 SPDR S&P ETF 500 Trust (Put) Mar-11/103.00 614,641 107,316 601,761 105,067 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 $5,804,500 140,701 $7,596,900 184,149 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 14,422,900 559,176 18,876,500 731,842 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 14,422,900 471,773 18,876,500 617,450 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 14,422,900 288 18,876,500 378 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/0.578 CHF 6,030,000 17,556 7,290,000 21,225 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 6,030,000 16,561 7,290,000 20,021 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 12,060,000 35,863 14,580,000 43,357 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 $6,184,499 115,588 $3,687,081 68,912 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 5,703,300 135,282 3,400,200 80,653 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 5,804,500 46,204 7,596,900 60,471 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 14,422,900 865 18,876,500 1,133 Total purchased options outstanding (cost $4,910,112 and $5,313,668) CONVERTIBLE BONDS AND NOTES(a) 500 Fund 0.1% 700 Fund 0.1% Principal amount Value Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $105,000 $105,788 $110,000 $110,825 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 550,000 548,625 650,000 648,375 Total convertible bonds and notes (cost $628,718 and $730,047) SHORT-TERM INVESTMENTS(a) 500 Fund 19.5% 700 Fund 15.7% Principal amount/ Principal amount/ shares Value shares Value Putnam Money Market Liquidity Fund (0.17% (e) 22,809,211 $22,809,211 27,604,143 $27,604,143 U.S. Treasury Bills for an effective yield of 0.28%, December 15, 2011 (SEGSF) $17,000,000 16,958,078 $24,000,000 23,940,816 U.S. Treasury Bills for effective yields ranging from 0.20% to 0.25%, October 20, 2011 (SEG) (SEGSF) 12,300,000 12,282,079 7,500,000 7,489,072 U.S. Treasury Bills for an effective yield of 0.20%, September 22, 2011 15,000,000 14,980,095 U.S. Treasury Bills for an effective yield of 0.20%, August 25, 2011 (SEG) (SEGSF) 25,000,000 24,965,400 U.S. Treasury Bills for an effective yield of 0.24%, July 28, 2011 (SEG) 402,000 401,497 U.S. Treasury Bills for an effective yield of 0.27%, June 2, 2011 (SEG) (SEGSF) 16,000,000 15,985,504 U.S. Treasury Bills for an effective yield of 0.23%, May 5, 2011 (SEG) (SEGSF) 27,000,000 26,984,232 3,362,000 3,360,037 U.S. Treasury Bills for an effective yield of 0.20%, April 7, 2011 (SEG) (SEGSF) 25,000,000 24,991,000 5,300,000 5,298,092 Federal Farm Credit Bank for an effective yield of 0.25375%, February 28, 2011 1,400,000 1,400,000 1,000,000 1,000,000 Total short-term investments (cost $136,390,209 and $94,064,542) TOTAL INVESTMENTS Total investments (cost $716,777,116 and $612,968,490) (b) Putnam Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $263,076,768) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 2/16/11 $5,190,883 $5,203,041 $(12,158) Brazilian Real Buy 2/16/11 579,051 578,325 726 British Pound Sell 2/16/11 1,301,818 1,300,008 (1,810) Canadian Dollar Sell 2/16/11 2,540,898 2,543,074 2,176 Chilean Peso Buy 2/16/11 777,944 777,585 359 Czech Koruna Buy 2/16/11 1,982,769 1,957,275 25,494 Euro Sell 2/16/11 5,357,965 5,239,184 (118,781) Japanese Yen Sell 2/16/11 11,267,589 11,222,633 (44,956) Mexican Peso Buy 2/16/11 1,061,439 1,058,391 3,048 Norwegian Krone Buy 2/16/11 1,430,505 1,409,153 21,352 Singapore Dollar Sell 2/16/11 882,983 873,852 (9,131) South Korean Won Buy 2/16/11 701,765 704,249 (2,484) Swedish Krona Buy 2/16/11 3,566,989 3,463,671 103,318 Swiss Franc Sell 2/16/11 4,473,293 4,442,991 (30,302) Taiwan Dollar Sell 2/16/11 264,970 262,843 (2,127) Turkish Lira Sell 2/16/11 161,938 161,984 46 Barclays Bank PLC Australian Dollar Sell 2/16/11 38,931 38,913 (18) Brazilian Real Buy 2/16/11 1,864,868 1,853,420 11,448 British Pound Sell 2/16/11 5,326,156 5,271,540 (54,616) Canadian Dollar Buy 2/16/11 165,958 167,119 (1,161) Chilean Peso Sell 2/16/11 369,354 361,613 (7,741) Czech Koruna Buy 2/16/11 1,382,424 1,370,492 11,932 Euro Buy 2/16/11 1,642,085 1,639,743 2,342 Hungarian Forint Sell 2/16/11 564,252 540,409 (23,843) Indian Rupee Buy 2/17/11 1,290,902 1,301,185 (10,283) Japanese Yen Sell 2/16/11 5,112,360 5,081,482 (30,878) Mexican Peso Buy 2/16/11 522,054 521,239 815 New Zealand Dollar Sell 2/16/11 763,034 764,215 1,181 Norwegian Krone Buy 2/16/11 2,568,759 2,573,283 (4,524) Philippines Peso Buy 2/16/11 656,020 656,869 (849) Polish Zloty Buy 2/16/11 1,895,891 1,879,075 16,816 Singapore Dollar Sell 2/16/11 625,902 624,045 (1,857) South Korean Won Buy 2/16/11 1,289,967 1,291,913 (1,946) Swedish Krona Buy 2/16/11 1,432,549 1,399,288 33,261 Swiss Franc Sell 2/16/11 4,699,677 4,634,980 (64,697) Taiwan Dollar Buy 2/16/11 12,196 12,161 35 Thai Baht Buy 2/16/11 1,289,484 1,287,135 2,349 Turkish Lira Sell 2/16/11 306,519 311,865 5,346 Citibank, N.A. Australian Dollar Sell 2/16/11 80,949 79,414 (1,535) Brazilian Real Buy 2/16/11 632,410 630,036 2,374 British Pound Buy 2/16/11 1,488,638 1,438,879 49,759 Canadian Dollar Buy 2/16/11 1,443,197 1,458,467 (15,270) Chilean Peso Sell 2/16/11 137,586 135,058 (2,528) Czech Koruna Buy 2/16/11 801,477 778,151 23,326 Euro Sell 2/16/11 1,578,143 1,542,183 (35,960) Hungarian Forint Sell 2/16/11 522,774 512,952 (9,822) Japanese Yen Sell 2/16/11 2,628,179 2,615,895 (12,284) Mexican Peso Buy 2/16/11 561,110 563,634 (2,524) New Zealand Dollar Buy 2/16/11 13,259 13,076 183 Norwegian Krone Buy 2/16/11 1,251,232 1,241,582 9,650 Polish Zloty Buy 2/16/11 847,651 833,432 14,219 Singapore Dollar Sell 2/16/11 495,252 491,533 (3,719) South African Rand Buy 2/16/11 731,183 739,933 (8,750) South Korean Won Buy 2/16/11 1,554,871 1,550,337 4,534 Swedish Krona Buy 2/16/11 3,427,314 3,416,212 11,102 Swiss Franc Sell 2/16/11 3,298,772 3,293,745 (5,027) Taiwan Dollar Sell 2/16/11 473,354 475,240 1,886 Turkish Lira Buy 2/16/11 142,777 148,534 (5,757) Credit Suisse AG Australian Dollar Buy 2/16/11 1,778,585 1,814,157 (35,572) Brazilian Real Buy 2/16/11 786,086 782,668 3,418 British Pound Buy 2/16/11 1,056,836 1,045,934 10,902 Canadian Dollar Sell 2/16/11 3,077,516 3,091,574 14,058 Czech Koruna Buy 2/16/11 1,572,331 1,567,158 5,173 Euro Sell 2/16/11 3,376,455 3,381,234 4,779 Indian Rupee Buy 2/17/11 648,953 648,795 158 Japanese Yen Sell 2/16/11 1,336,851 1,344,637 7,786 Malaysian Ringgit Buy 2/16/11 1,024,588 1,024,648 (60) Norwegian Krone Sell 2/16/11 227,858 224,228 (3,630) Polish Zloty Buy 2/16/11 1,957,640 1,963,167 (5,527) South African Rand Sell 2/16/11 260,896 267,086 6,190 South Korean Won Buy 2/16/11 2,574,511 2,581,573 (7,062) Swedish Krona Sell 2/16/11 1,122,372 1,082,212 (40,160) Swiss Franc Sell 2/16/11 1,222,427 1,236,572 14,145 Taiwan Dollar Sell 2/16/11 484,221 485,311 1,090 Turkish Lira Sell 2/16/11 640,348 640,530 182 Deutsche Bank AG Australian Dollar Buy 2/16/11 7,066,149 7,051,026 15,123 Brazilian Real Buy 2/16/11 344,380 343,948 432 British Pound Sell 2/16/11 2,634,558 2,604,933 (29,625) Chilean Peso Buy 2/16/11 497,704 497,351 353 Czech Koruna Buy 2/16/11 990,632 988,049 2,583 Euro Sell 2/16/11 1,285,408 1,285,039 (369) Hungarian Forint Sell 2/16/11 1,102,789 1,094,644 (8,145) Malaysian Ringgit Buy 2/16/11 1,013,230 1,012,136 1,094 Mexican Peso Buy 2/16/11 799,857 800,279 (422) New Zealand Dollar Sell 2/16/11 264,649 261,337 (3,312) Norwegian Krone Buy 2/16/11 1,412,569 1,397,509 15,060 Philippines Peso Buy 2/16/11 652,753 650,366 2,387 Polish Zloty Buy 2/16/11 1,772,184 1,765,682 6,502 Singapore Dollar Sell 2/16/11 661,768 655,998 (5,770) South Korean Won Buy 2/16/11 1,708,906 1,715,698 (6,792) Swedish Krona Buy 2/16/11 123,711 119,072 4,639 Swiss Franc Sell 2/16/11 1,345,581 1,359,902 14,321 Taiwan Dollar Buy 2/16/11 3,852 3,823 29 Turkish Lira Buy 2/16/11 1,157,143 1,197,485 (40,342) Goldman Sachs International Australian Dollar Buy 2/16/11 1,185,657 1,208,555 (22,898) British Pound Sell 2/16/11 1,340,271 1,337,430 (2,841) Canadian Dollar Buy 2/16/11 160,766 162,227 (1,461) Chilean Peso Buy 2/16/11 3,147 3,101 46 Euro Buy 2/16/11 962,276 960,671 1,605 Hungarian Forint Sell 2/16/11 1,593,369 1,580,414 (12,955) Norwegian Krone Sell 2/16/11 20,046 19,880 (166) Polish Zloty Buy 2/16/11 21,151 20,582 569 South African Rand Sell 2/16/11 802,277 803,064 787 Swedish Krona Buy 2/16/11 818,953 799,453 19,500 Swiss Franc Sell 2/16/11 4,553,524 4,466,462 (87,062) HSBC Bank USA, National Association Australian Dollar Buy 2/16/11 1,211,843 1,235,965 (24,122) British Pound Sell 2/16/11 1,369,592 1,357,606 (11,986) Euro Sell 2/16/11 1,294,445 1,281,669 (12,776) Japanese Yen Sell 2/16/11 1,389,097 1,369,276 (19,821) Norwegian Krone Sell 2/16/11 268,764 268,839 75 Philippines Peso Buy 2/16/11 652,753 650,513 2,240 Singapore Dollar Sell 2/16/11 1,448,170 1,440,888 (7,282) South Korean Won Buy 2/16/11 1,709,040 1,716,001 (6,961) Swiss Franc Sell 2/16/11 2,429,274 2,430,026 752 Taiwan Dollar Buy 2/16/11 13,481 13,493 (12) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/16/11 1,169,427 1,179,186 (9,759) Brazilian Real Buy 2/16/11 794,042 790,081 3,961 British Pound Buy 2/16/11 2,825,064 2,822,162 2,902 Canadian Dollar Sell 2/16/11 1,145,631 1,157,171 11,540 Chilean Peso Buy 2/16/11 763,253 762,554 699 Czech Koruna Buy 2/16/11 826,531 826,014 517 Euro Buy 2/16/11 428,971 428,789 182 Hungarian Forint Sell 2/16/11 930,378 914,559 (15,819) Japanese Yen Sell 2/16/11 1,356,009 1,363,291 7,282 Malaysian Ringgit Buy 2/16/11 1,052,132 1,051,127 1,005 Mexican Peso Buy 2/16/11 941,613 941,159 454 New Zealand Dollar Sell 2/16/11 780,225 775,779 (4,446) Norwegian Krone Sell 2/16/11 83,955 83,233 (722) Polish Zloty Buy 2/16/11 776,266 756,407 19,859 Singapore Dollar Sell 2/16/11 1,546,470 1,538,031 (8,439) South African Rand Buy 2/16/11 946,355 957,706 (11,351) South Korean Won Buy 2/16/11 2,568,183 2,573,338 (5,155) Swedish Krona Sell 2/16/11 1,217,395 1,188,662 (28,733) Swiss Franc Sell 2/16/11 2,069,880 2,091,950 22,070 Taiwan Dollar Sell 2/16/11 264,594 263,552 (1,042) Thai Baht Buy 2/16/11 655,026 657,336 (2,310) Turkish Lira Sell 2/16/11 330,408 330,564 156 Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/16/11 2,042,440 2,035,156 7,284 Brazilian Real Buy 2/16/11 1,035,652 1,031,971 3,681 British Pound Sell 2/16/11 1,434,483 1,431,388 (3,095) Canadian Dollar Buy 2/16/11 200,208 202,284 (2,076) Czech Koruna Buy 2/16/11 1,053,023 1,038,697 14,326 Euro Sell 2/16/11 1,323,882 1,311,213 (12,669) Hungarian Forint Sell 2/16/11 1,109,564 1,089,858 (19,706) Japanese Yen Sell 2/16/11 3,901,930 3,901,071 (859) Malaysian Ringgit Buy 2/16/11 1,024,620 1,024,877 (257) Norwegian Krone Buy 2/16/11 4,861,162 4,801,763 59,399 Polish Zloty Buy 2/16/11 672,388 663,064 9,324 Singapore Dollar Sell 2/16/11 1,517,246 1,509,359 (7,887) South African Rand Sell 2/16/11 821,242 833,092 11,850 South Korean Won Buy 2/16/11 2,084,209 2,089,333 (5,124) Swedish Krona Buy 2/16/11 2,117,670 2,123,987 (6,317) Swiss Franc Sell 2/16/11 1,196,778 1,184,517 (12,261) Taiwan Dollar Sell 2/16/11 205,983 206,063 80 Turkish Lira Buy 2/16/11 3,359 3,438 (79) State Street Bank and Trust Co. Australian Dollar Buy 2/16/11 5,672,992 5,694,190 (21,198) Brazilian Real Buy 2/16/11 2,522,642 2,508,658 13,984 British Pound Sell 2/16/11 3,984,603 3,936,231 (48,372) Canadian Dollar Buy 2/16/11 161,065 162,537 (1,472) Euro Sell 2/16/11 4,104,597 4,055,828 (48,769) Hungarian Forint Sell 2/16/11 2,102,717 2,076,046 (26,671) Japanese Yen Sell 2/16/11 3,952,737 3,953,224 487 Malaysian Ringgit Buy 2/16/11 1,042,374 1,041,609 765 Mexican Peso Buy 2/16/11 809,901 810,189 (288) Norwegian Krone Buy 2/16/11 1,879,356 1,871,487 7,869 Philippines Peso Buy 2/16/11 652,753 650,659 2,094 Polish Zloty Buy 2/16/11 3,028,563 3,007,724 20,839 Swedish Krona Sell 2/16/11 1,434,672 1,388,691 (45,981) Swiss Franc Buy 2/16/11 27,450 27,763 (313) Taiwan Dollar Sell 2/16/11 267,495 265,685 (1,810) Thai Baht Buy 2/16/11 655,026 657,123 (2,097) Westpac Banking Corp. Australian Dollar Buy 2/16/11 3,557,568 3,595,734 (38,166) British Pound Sell 2/16/11 1,318,481 1,311,489 (6,992) Canadian Dollar Sell 2/16/11 165,559 167,515 1,956 Euro Sell 2/16/11 2,199,488 2,201,868 2,380 Japanese Yen Sell 2/16/11 1,391,715 1,400,405 8,690 New Zealand Dollar Sell 2/16/11 526,291 523,687 (2,604) Norwegian Krone Sell 2/16/11 26,498 26,302 (196) Swedish Krona Buy 2/16/11 2,827,420 2,724,631 102,789 Swiss Franc Sell 2/16/11 1,232,707 1,233,299 592 Total Putnam Absolute Return 500 Fund FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 4 $2,826,448 Mar-11 $(1,739) Canadian Government Bond 10 yr (Long) 71 8,599,141 Mar-11 (9,378) Euro-Bund 10 yr (Long) 17 2,880,748 Mar-11 (578) Japanese Government Bond 10 yr (Short) 5 8,536,243 Mar-11 (18,682) Japanese Government Bond 10 yr Mini (Short) 19 3,243,309 Mar-11 7,966 NASDAQ 100 Index E-Mini (Long) 254 11,582,400 Mar-11 410,718 S&P Mid Cap 400 Index E-Mini (Long) 6 553,860 Mar-11 9,168 U.K. Gilt 10 yr (Long) 114 21,433,093 Mar-11 2,353 U.S. Treasury Bond 20 yr (Long) 11 1,326,875 Mar-11 (6,208) U.S. Treasury Bond 30 yr (Long) 595 73,277,969 Mar-11 (2,897,787) U.S. Treasury Note 5 yr (Long) 81 9,591,539 Mar-11 58,526 U.S. Treasury Note 10 yr (Short) 726 87,698,531 Mar-11 3,058,996 Total Putnam Absolute Return 500 Fund WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $14,945,792) (Unaudited) Contract amount/ Expiration date/ number of contracts strike price Value SPDR S&P rust (Call) 1,243,660 Feb-11/$135.00 $84,146 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $6,474,000 Aug-11/4.49 472,214 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 3,847,000 Aug-11/4.475 39,778 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 3,847,000 Aug-11/4.475 276,176 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,237,000 Aug-11/4.55 29,392 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,474,000 Aug-11/4.49 45,318 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,237,000 Aug-11/4.55 249,896 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,929,000 Aug-11/4.7 12,596 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,929,000 Aug-11/4.7 170,967 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 4,267,500 Jul-11/4.5475 29,873 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,535,000 Jul-11/4.52 64,525 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 4,267,500 Jul-11/4.5475 332,865 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,535,000 Jul-11/4.52 648,660 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,180,300 Aug-15/4.375 1,046,448 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 19,957,200 Jan-12/4.80 314,619 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 19,957,200 Jan-12/4.80 1,709,694 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,180,300 Aug-15/4.375 462,534 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,180,300 Aug-15/4.46 489,418 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,180,300 Aug-15/4.46 999,849 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 11,974,320 Jan-12/4.72 209,670 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 2,473,799 Apr-11/3.89 23,788 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 27,400,500 Sep-15/4.04 926,959 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 27,400,500 Sep-15/4.04 3,108,039 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,726,280 Feb-15/5.36 98,398 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,726,280 Feb-15/5.36 134,822 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,955,380 Feb-15/5.27 236,176 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 3,955,380 Feb-15/5.27 293,845 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 2,391,100 Apr-12/4.8675 48,351 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 2,391,100 Apr-12/4.8675 203,850 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 11,974,320 Jan-12/4.72 963,574 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 12,060,000 Jan-12/0.70175 8,803 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 6,030,000 Dec-11/0.578 1,987 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 6,030,000 Dec-11/0.602 2,361 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. $ Mar-11/4.7375 114 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 5,703,300 Mar-11/4.665 114 Total Putnam Absolute Return 500 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $40,811,000 $(2,770) 12/6/12 0.79% 3 month USD-LIBOR-BBA $(78,838) GBP 890,000 (E) 12/7/30 6 month GBP-LIBOR-BBA 4.93% 2,638 GBP 560,000 12/8/20 3.685% 6 month GBP-LIBOR-BBA 5,644 GBP 890,000 (E) 12/8/30 6 month GBP-LIBOR-BBA 4.9675% 5,476 GBP 1,313,000 12/9/20 3.63% 6 month GBP-LIBOR-BBA 23,315 GBP 2,000,000 (E) 12/9/30 6 month GBP-LIBOR-BBA 4.85643% (6,538) AUD 1,220,000 12/21/20 6.0975% 6 month AUD-BBR-BBSW (9,430) AUD 2,070,000 9/17/15 6 month AUD-BBR-BBSW 5.38% (21,181) AUD 910,000 9/17/20 5.5725% 6 month AUD-BBR-BBSW 25,752 AUD 930,000 9/22/20 5.685% 6 month AUD-BBR-BBSW 19,267 AUD 2,090,000 9/22/15 6 month AUD-BBR-BBSW 5.56% (6,985) AUD 2,980,000 9/29/15 6 month AUD-BBR-BBSW 5.5275% (15,122) AUD 1,510,000 9/29/20 5.63% 6 month AUD-BBR-BBSW 38,100 $65,211,100 (97,070) 11/10/12 0.53% 3 month USD-LIBOR-BBA 63,743 GBP 3,080,000 6/15/15 2.59% 6 month GBP-LIBOR-BBA 20,756 $45,088,900 26,976 7/23/15 1.90% 3 month USD-LIBOR-BBA 131,038 GBP 6,600,000 1/21/13 1.815% 6 month GBP-LIBOR-BBA (17,250) Barclays Bank PLC AUD 930,000 (E) 2/4/20 6 month AUD-BBR-BBSW 6.8% 13,773 AUD 1,230,000 10/1/15 6 month AUD-BBR-BBSW 5.43% (11,114) $3,536,100 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (218,920) AUD 1,120,000 5/24/15 5.505% 6 month AUD-BBR-BBSW 5,800 AUD 2,730,000 7/27/15 5.435% 6 month AUD-BBR-BBSW 23,367 $9,205,900 102,586 10/28/30 3 month USD-LIBOR-BBA 3.38% (821,287) AUD 2,000,000 8/26/15 6 month AUD-BBR-BBSW 5.025% (49,016) GBP 4,000,000 1/18/21 3.7875% 6 month GBP-LIBOR-BBA 9,969 GBP 2,640,000 1/25/13 1.61625% 6 month GBP-LIBOR-BBA 10,222 GBP 6,600,000 1/25/13 1.61% 6 month GBP-LIBOR-BBA 26,836 GBP 1,520,000 1/25/21 6 month GBP-LIBOR-BBA 3.72% (19,332) $2,093,200 (201) 1/28/16 3 month USD-LIBOR-BBA 2.17% (1,316) 11,963,100 1,776 1/28/21 3.41% 3 month USD-LIBOR-BBA 62,306 5,546,600 (2,960) 1/28/41 3 month USD-LIBOR-BBA 4.21% (91,223) 23,249,100 11/12/20 2.7225% 3 month USD-LIBOR-BBA 1,302,840 AUD 2,380,000 12/8/20 6 month AUD-BBR-BBSW 5.93% (11,402) AUD 2,380,000 12/22/15 5.895% 6 month AUD-BBR-BBSW (19,914) Citibank, N.A. GBP 19,680,000 7/1/12 6 month GBP-LIBOR-BBA 1.43% (4,230) GBP 15,740,000 7/1/15 2.45% 6 month GBP-LIBOR-BBA 291,388 GBP 4,680,000 7/1/20 6 month GBP-LIBOR-BBA 3.3675% (222,798) $93,381,800 17,889 7/9/20 3 month USD-LIBOR-BBA 3.01% (2,734,017) 10,594,000 11/8/20 2.635% 3 month USD-LIBOR-BBA 670,804 SEK 10,970,000 11/23/20 3.25% 3 month SEK-STIBOR-SIDE 63,293 $6,200,000 12/14/20 3.3975% 3 month USD-LIBOR-BBA 4,308 2,118,700 1/14/41 3 month USD-LIBOR-BBA 4.240625% (19,236) 7,015,200 189 1/26/13 0.84% 3 month USD-LIBOR-BBA (7,150) 6,788,900 20,897 1/28/16 3 month USD-LIBOR-BBA 2.17% 17,278 12,874,000 (76,262) 1/28/21 3.41% 3 month USD-LIBOR-BBA (11,124) Credit Suisse International 6,275,200 12/8/20 3 month USD-LIBOR-BBA 3.08125% (173,743) CHF 2,150,000 12/14/20 2.1075% 6 month CHF-LIBOR-BBA 15,632 $6,900,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (70,596) CHF 9,010,000 1/28/13 0.675% 6 month CHF-LIBOR-BBA (378) $24,537,100 (214,056) 2/1/41 4.29% 3 month USD-LIBOR-BBA (152,713) 2,796,700 11,558 2/1/21 3 month USD-LIBOR-BBA 3.47% 10,747 CHF 2,870,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA (2,282) $6,952,500 (1,911) 11/3/12 0.50% 3 month USD-LIBOR-BBA 17,713 7,098,400 11/8/15 3 month USD-LIBOR-BBA 1.31125% (238,089) 8,720,300 11/17/40 3.95% 3 month USD-LIBOR-BBA 464,887 CHF 9,010,000 5/20/12 0.62833% 6 month CHF-LIBOR-BBA (65,267) GBP 3,940,000 7/9/15 2.425% 6 month GBP-LIBOR-BBA 83,249 GBP 2,180,000 7/9/20 6 month GBP-LIBOR-BBA 3.3725% (104,555) Deutsche Bank AG $62,546,400 (1,774) 11/3/12 0.50% 3 month USD-LIBOR-BBA 177,943 19,432,200 11/5/20 3 month USD-LIBOR-BBA 2.6675% (1,167,032) 36,578,400 11/5/15 1.3855% 3 month USD-LIBOR-BBA 1,081,958 65,238,300 152,827 7/27/20 3 month USD-LIBOR-BBA 2.94% (2,286,147) 55,217,900 142,322 5/6/15 2.68% 3 month USD-LIBOR-BBA (2,026,884) 1,101,400 250 12/31/20 3 month USD-LIBOR-BBA 3.55% 12,407 3,610,800 12,988 12/31/40 4.28% 3 month USD-LIBOR-BBA 12,640 3,700,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% (93,422) 14,668,000 1/14/13 0.85625% 3 month USD-LIBOR-BBA (27,177) 7,207,500 12/3/15 1.905% 3 month USD-LIBOR-BBA 53,959 EUR 9,060,000 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS 103,763 Goldman Sachs International AUD 445,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.6925% 4,917 AUD 1,450,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.7% 16,384 SEK 6,000,000 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 10,702 CHF 9,010,000 12/15/12 0.538% 6 month CHF-LIBOR-BBA 12,511 $1,921,700 (473) 10/1/13 0.84% 3 month USD-LIBOR-BBA 7,916 12,802,800 8/12/15 3 month USD-LIBOR-BBA 1.665% (87,781) 3,873,600 8/12/40 3.68% 3 month USD-LIBOR-BBA 348,923 AUD 2,080,000 9/20/15 6 month AUD-BBR-BBSW 5.39% (20,681) AUD 920,000 9/20/20 5.5775% 6 month AUD-BBR-BBSW 25,817 AUD 850,000 (E) 2/5/20 6 month AUD-BBR-BBSW 6.71% 9,994 GBP 2,020,000 1/21/21 3.81% 6 month GBP-LIBOR-BBA (190) $21,995,500 (16,862) 1/27/41 4.29% 3 month USD-LIBOR-BBA 26,153 JPMorgan Chase Bank, N.A. AUD 1,120,000 3/1/15 5.6% 6 month AUD-BBR-BBSW (3,703) AUD 840,000 3/2/15 5.6515% 6 month AUD-BBR-BBSW (4,202) JPY 367,000,000 12/7/20 1.25% 6 month JPY-LIBOR-BBA (8,976) $18,497,200 12/10/15 3 month USD-LIBOR-BBA 2.06625% (8,281) 13,640,600 (E) 2/9/21 3.56% 3 month USD-LIBOR-BBA (89,482) 3,536,100 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (197,102) 14,998,900 685,450 10/14/20 4.02% 3 month USD-LIBOR-BBA (250,433) GBP 1,531,800 12/23/20 6 month GBP-LIBOR-BBA 3.6245% (31,651) AUD 380,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 2,669 JPY 447,200,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (27,735) AUD 840,000 6/11/15 5.545% 6 month AUD-BBR-BBSW 3,164 AUD 2,240,000 9/3/15 5.075% 6 month AUD-BBR-BBSW 50,555 $18,900,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (1,013,657) 61,183,200 (58,279) 11/10/12 0.53% 3 month USD-LIBOR-BBA 92,600 JPY 140,000,000 1/24/21 6 month JPY-LIBOR-BBA 1.3025% 8,052 $11,935,700 2,817 1/27/13 0.84% 3 month USD-LIBOR-BBA (9,490) 2,541,100 (346) 1/31/15 3 month USD-LIBOR-BBA 1.79% 4,638 6,423,000 (4,540) 1/31/21 3.51% 3 month USD-LIBOR-BBA (28,427) 22,857,100 (11,136) 1/31/16 3 month USD-LIBOR-BBA 2.24% 52,722 2,629,800 (4,861) 1/31/41 4.33% 3 month USD-LIBOR-BBA (18,096) JPY 445,960,000 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 877 CAD 1,460,000 9/21/20 3.105% 3 month CAD-BA-CDOR 36,825 $29,505,400 10/5/12 0.62125% 3 month USD-LIBOR-BBA (35,545) JPY 24,900,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (252) JPY 33,500,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 890 Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. Putnam Absolute Return 500 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $4,689,286 $ 1/12/39 5.50% (1 month Synthetic TRS $(15,825) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 10,176,611 1/12/38 (6.50%) 1 month Synthetic TRS (15,534) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,344,643 1/12/39 5.50% (1 month Synthetic TRS (7,912) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 10,852,447 1/12/38 (6.50%) 1 month Synthetic TRS (16,566) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 10,020,049 1/12/39 5.50% (1 month Synthetic TRS (33,814) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 10,020,049 1/12/39 5.50% (1 month Synthetic TRS (33,814) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 10,852,447 1/12/38 (6.50%) 1 month Synthetic TRS (16,566) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,911,394 1/12/39 5.50% (1 month Synthetic TRS (9,825) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. 177,769 9/9/11 3 month USD- Research (676,429) LIBOR-BBA in Motion Limited baskets 271,349 10/14/11 3 month USD- A basket 116,337 LIBOR-BBA minus (CGPUTSB3) 0.50 bp of common stocks baskets 260,334 1/9/12 (3 month USD- A basket 171,669 LIBOR-BBA plus (CGPUTLB3) 0.15 bp) of common stocks GBP 2,420,000 5/18/13 (3.38%) GBP Non-revised 64,717 UK Retail Price Index Credit Suisse International units 1,000 (F) 7/15/11 (1 month USD- The Middle East (104,279) LIBOR-BBA plus Custom Basket 1.00%) Index currently sponsored by Credit Suisse ticker CSGCCPUT units 450 (F) 7/12/11 (3 month USD- The Middle East (37,711) LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT3 units 588 (F) 7/12/11 (3 month USD- The Middle East (53,396) LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT2 units 1,037 (F) 7/15/11 (3 month USD- The Middle East (78,651) LIBOR-BBA plus 1%) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPU5 Goldman Sachs International baskets 419,065 10/15/11 (1 month USD- A basket (230,500) LIBOR-BBA) (GSCBPCSL) of common stocks baskets 468,569 12/15/11 (1 month USD- A basket 208,015 LIBOR-BBA) (GSCBPINS) of common stocks $1,210,000 7/28/11 (0.685%) USA Non Revised 11,597 Consumer Price Index- Urban (CPI-U) 1,210,000 7/29/11 (0.76%) USA Non Revised 10,684 Consumer Price Index- Urban (CPI-U) 1,210,000 7/30/11 (0.73%) USA Non Revised 11,041 Consumer Price Index- Urban (CPI-U) baskets 3,445 11/26/11 (3 month USD- A basket 71,172 LIBOR-BBA plus (GSPMGCC2) 75 bp) of common stocks $2,359,685 1/12/39 5.50% (1 month Synthetic TRS (7,963) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 675,000 8/10/12 (1.435%) Eurostat 10,118 Eurozone HICP excluding tobacco UBS, AG shares 135,484 3/4/11 3 month USD- iShares MSCI (116,959) LIBOR-BBA minus Emerging Markets .05% Index Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities' valuation inputs. Putnam Absolute Return 500 Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 $(3,383) $380,000 12/20/19 (100 bp) $35,212 Deutsche Bank AG DJ CDX NA IG Series 15 Version 1 Index BBB+ 198,754 62,200,000 12/20/15 100 bp 720,888 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2011. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Putnam Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $295,995,290) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 2/16/11 $5,279,200 $5,289,634 $(10,434) Brazilian Real Buy 2/16/11 569,420 568,706 714 British Pound Sell 2/16/11 1,272,016 1,270,248 (1,768) Canadian Dollar Sell 2/16/11 2,920,245 2,922,746 2,501 Chilean Peso Buy 2/16/11 893,996 893,582 414 Czech Koruna Buy 2/16/11 2,146,649 2,122,867 23,782 Euro Sell 2/16/11 6,242,607 6,099,066 (143,541) Japanese Yen Sell 2/16/11 13,159,190 13,124,962 (34,228) Mexican Peso Buy 2/16/11 1,194,237 1,189,554 4,683 Norwegian Krone Buy 2/16/11 1,856,179 1,828,752 27,427 Singapore Dollar Sell 2/16/11 977,845 967,606 (10,239) South Korean Won Buy 2/16/11 909,230 912,269 (3,039) Swedish Krona Buy 2/16/11 3,939,687 3,821,987 117,700 Swiss Franc Sell 2/16/11 4,724,371 4,693,503 (30,868) Taiwan Dollar Sell 2/16/11 351,429 348,609 (2,820) Turkish Lira Sell 2/16/11 7,092 7,094 2 Barclays Bank PLC Australian Dollar Buy 2/16/11 199,435 203,405 (3,970) Brazilian Real Buy 2/16/11 2,178,561 2,165,918 12,643 British Pound Sell 2/16/11 5,898,956 5,839,854 (59,102) Canadian Dollar Buy 2/16/11 208,596 210,055 (1,459) Chilean Peso Sell 2/16/11 347,289 340,011 (7,278) Czech Koruna Buy 2/16/11 1,499,038 1,485,658 13,380 Euro Buy 2/16/11 1,554,730 1,522,615 32,115 Hungarian Forint Sell 2/16/11 739,038 707,809 (31,229) Indian Rupee Buy 2/17/11 1,454,560 1,466,147 (11,587) Japanese Yen Sell 2/16/11 4,390,723 4,369,451 (21,272) Mexican Peso Buy 2/16/11 693,102 692,020 1,082 New Zealand Dollar Sell 2/16/11 822,393 823,666 1,273 Norwegian Krone Buy 2/16/11 2,848,333 2,835,051 13,282 Philippines Peso Buy 2/16/11 740,821 741,780 (959) Polish Zloty Buy 2/16/11 1,865,973 1,849,283 16,690 Singapore Dollar Sell 2/16/11 678,100 671,894 (6,206) South Korean Won Buy 2/16/11 1,730,899 1,732,363 (1,464) Swedish Krona Buy 2/16/11 1,665,882 1,627,205 38,677 Swiss Franc Sell 2/16/11 5,366,214 5,326,734 (39,480) Taiwan Dollar Sell 2/16/11 1,302 1,305 3 Thai Baht Buy 2/16/11 1,452,961 1,450,315 2,646 Turkish Lira Sell 2/16/11 416,820 424,091 7,271 Citibank, N.A. Australian Dollar Sell 2/16/11 42,615 41,807 (808) Brazilian Real Buy 2/16/11 1,018,783 1,014,958 3,825 British Pound Buy 2/16/11 1,937,906 1,873,128 64,778 Canadian Dollar Buy 2/16/11 1,826,938 1,846,273 (19,335) Chilean Peso Sell 2/16/11 165,126 162,092 (3,034) Czech Koruna Buy 2/16/11 684,179 666,599 17,580 Euro Sell 2/16/11 2,455,666 2,393,558 (62,108) Hungarian Forint Sell 2/16/11 505,995 496,501 (9,494) Japanese Yen Sell 2/16/11 2,968,463 2,954,588 (13,875) Mexican Peso Buy 2/16/11 723,941 727,023 (3,082) New Zealand Dollar Buy 2/16/11 10,870 10,719 151 Norwegian Krone Buy 2/16/11 1,623,564 1,611,042 12,522 Polish Zloty Buy 2/16/11 1,091,865 1,073,380 18,485 Singapore Dollar Sell 2/16/11 819,221 812,845 (6,376) South African Rand Buy 2/16/11 663,451 684,645 (21,194) South Korean Won Buy 2/16/11 1,860,867 1,855,366 5,501 Swedish Krona Buy 2/16/11 3,805,824 3,784,740 21,084 Swiss Franc Sell 2/16/11 3,682,860 3,683,620 760 Taiwan Dollar Sell 2/16/11 462,233 464,075 1,842 Turkish Lira Buy 2/16/11 194,101 201,929 (7,828) Credit Suisse AG Australian Dollar Buy 2/16/11 4,132,176 4,214,821 (82,645) Brazilian Real Buy 2/16/11 886,104 882,251 3,853 British Pound Buy 2/16/11 1,792,423 1,773,934 18,489 Canadian Dollar Sell 2/16/11 1,137,043 1,135,639 (1,404) Czech Koruna Buy 2/16/11 1,775,592 1,769,750 5,842 Euro Sell 2/16/11 3,659,332 3,664,230 4,898 Indian Rupee Buy 2/17/11 732,844 732,665 179 Japanese Yen Sell 2/16/11 1,839,327 1,850,040 10,713 Malaysian Ringgit Buy 2/16/11 1,167,008 1,166,566 442 Norwegian Krone Sell 2/16/11 261,707 257,537 (4,170) Polish Zloty Buy 2/16/11 2,258,733 2,275,198 (16,465) South African Rand Sell 2/16/11 215,630 220,746 5,116 South Korean Won Buy 2/16/11 2,826,596 2,833,678 (7,082) Swedish Krona Sell 2/16/11 1,045,018 1,007,626 (37,392) Swiss Franc Sell 2/16/11 1,606,091 1,624,676 18,585 Taiwan Dollar Sell 2/16/11 472,824 473,877 1,053 Turkish Lira Sell 2/16/11 697,396 697,595 199 Deutsche Bank AG Australian Dollar Buy 2/16/11 7,207,038 7,191,613 15,425 Brazilian Real Buy 2/16/11 250,942 250,627 315 British Pound Sell 2/16/11 2,995,062 2,961,382 (33,680) Chilean Peso Buy 2/16/11 535,755 535,375 380 Czech Koruna Buy 2/16/11 1,334,145 1,320,156 13,989 Euro Buy 2/16/11 23,003 22,885 118 Hungarian Forint Sell 2/16/11 1,288,189 1,277,075 (11,114) Malaysian Ringgit Buy 2/16/11 1,160,905 1,159,126 1,779 Mexican Peso Buy 2/16/11 856,566 856,329 237 New Zealand Dollar Sell 2/16/11 353,148 348,729 (4,419) Norwegian Krone Buy 2/16/11 1,809,099 1,789,849 19,250 Philippines Peso Buy 2/16/11 735,508 732,819 2,689 Polish Zloty Buy 2/16/11 1,949,883 1,939,814 10,069 Singapore Dollar Sell 2/16/11 648,719 643,062 (5,657) South Korean Won Buy 2/16/11 1,883,504 1,890,556 (7,052) Swedish Krona Buy 2/16/11 121,123 116,581 4,542 Swiss Franc Sell 2/16/11 1,764,326 1,735,020 (29,306) Taiwan Dollar Sell 2/16/11 551 547 (4) Turkish Lira Buy 2/16/11 1,135,493 1,174,787 (39,294) Goldman Sachs International Australian Dollar Buy 2/16/11 1,575,466 1,605,892 (30,426) British Pound Sell 2/16/11 1,294,928 1,292,182 (2,746) Canadian Dollar Buy 2/16/11 185,630 187,317 (1,687) Chilean Peso Buy 2/16/11 16,913 16,663 250 Euro Buy 2/16/11 1,181,348 1,179,379 1,969 Hungarian Forint Sell 2/16/11 1,764,800 1,750,315 (14,485) Norwegian Krone Sell 2/16/11 22,398 22,213 (185) Polish Zloty Buy 2/16/11 264,947 257,811 7,136 South African Rand Sell 2/16/11 819,325 819,497 172 Swedish Krona Buy 2/16/11 800,432 781,437 18,995 Swiss Franc Sell 2/16/11 4,803,648 4,708,893 (94,755) HSBC Bank USA, National Association Australian Dollar Buy 2/16/11 1,626,445 1,658,819 (32,374) British Pound Sell 2/16/11 1,309,028 1,297,572 (11,456) Euro Sell 2/16/11 1,305,261 1,292,379 (12,882) Japanese Yen Sell 2/16/11 1,772,989 1,747,690 (25,299) Norwegian Krone Sell 2/16/11 687,536 687,728 192 Philippines Peso Buy 2/16/11 735,508 732,983 2,525 Singapore Dollar Sell 2/16/11 1,745,102 1,734,812 (10,290) South Korean Won Buy 2/16/11 1,885,022 1,892,393 (7,371) Swiss Franc Sell 2/16/11 2,779,871 2,785,500 5,629 Taiwan Dollar Sell 2/16/11 1,037 1,032 (5) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/16/11 1,595,280 1,608,593 (13,313) Brazilian Real Buy 2/16/11 894,419 889,523 4,896 British Pound Buy 2/16/11 1,036,647 1,036,248 399 Canadian Dollar Sell 2/16/11 3,780,392 3,802,758 22,366 Chilean Peso Buy 2/16/11 878,450 877,646 804 Czech Koruna Buy 2/16/11 1,137,620 1,131,545 6,075 Euro Buy 2/16/11 599,437 594,618 4,819 Hungarian Forint Sell 2/16/11 1,068,929 1,050,315 (18,614) Japanese Yen Sell 2/16/11 1,762,662 1,772,994 10,332 Malaysian Ringgit Buy 2/16/11 1,042,798 1,041,724 1,074 Mexican Peso Buy 2/16/11 1,051,625 1,048,588 3,037 New Zealand Dollar Sell 2/16/11 834,188 828,802 (5,386) Norwegian Krone Sell 2/16/11 150,770 149,474 (1,296) Polish Zloty Buy 2/16/11 813,419 792,657 20,762 Singapore Dollar Sell 2/16/11 1,531,780 1,523,297 (8,483) South African Rand Buy 2/16/11 942,492 953,798 (11,306) South Korean Won Buy 2/16/11 2,695,826 2,701,895 (6,069) Swedish Krona Sell 2/16/11 1,126,154 1,099,575 (26,579) Swiss Franc Sell 2/16/11 1,505,724 1,480,713 (25,011) Taiwan Dollar Sell 2/16/11 354,723 353,325 (1,398) Thai Baht Buy 2/16/11 739,700 742,310 (2,610) Turkish Lira Sell 2/16/11 498,754 498,989 235 Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/16/11 1,583,232 1,614,087 (30,855) Brazilian Real Buy 2/16/11 1,218,580 1,214,175 4,405 British Pound Sell 2/16/11 1,330,017 1,327,147 (2,870) Canadian Dollar Buy 2/16/11 209,994 212,171 (2,177) Czech Koruna Buy 2/16/11 1,249,609 1,230,057 19,552 Euro Sell 2/16/11 1,740,668 1,724,010 (16,658) Hungarian Forint Sell 2/16/11 1,307,843 1,283,389 (24,454) Japanese Yen Sell 2/16/11 4,645,262 4,645,663 401 Malaysian Ringgit Buy 2/16/11 1,166,976 1,166,684 292 Norwegian Krone Buy 2/16/11 5,074,734 5,010,364 64,370 Polish Zloty Buy 2/16/11 856,592 844,657 11,935 Singapore Dollar Sell 2/16/11 1,836,448 1,825,475 (10,973) South African Rand Sell 2/16/11 820,853 832,845 11,992 South Korean Won Buy 2/16/11 2,341,508 2,351,057 (9,549) Swedish Krona Buy 2/16/11 2,140,686 2,147,071 (6,385) Swiss Franc Sell 2/16/11 1,280,294 1,267,177 (13,117) Taiwan Dollar Sell 2/16/11 287,736 287,847 111 Turkish Lira Sell 2/16/11 18,601 19,033 432 State Street Bank and Trust Co. Australian Dollar Buy 2/16/11 5,853,111 5,875,772 (22,661) Brazilian Real Buy 2/16/11 2,653,048 2,638,344 14,704 British Pound Sell 2/16/11 4,270,122 4,218,099 (52,023) Canadian Dollar Buy 2/16/11 213,489 215,439 (1,950) Euro Sell 2/16/11 4,452,922 4,400,680 (52,242) Hungarian Forint Sell 2/16/11 2,289,342 2,260,849 (28,493) Japanese Yen Sell 2/16/11 4,607,311 4,608,791 1,480 Malaysian Ringgit Buy 2/16/11 1,211,817 1,210,318 1,499 Mexican Peso Buy 2/16/11 866,100 865,735 365 Norwegian Krone Buy 2/16/11 2,598,145 2,587,268 10,877 Philippines Peso Buy 2/16/11 735,508 733,148 2,360 Polish Zloty Buy 2/16/11 3,282,656 3,257,670 24,986 Swedish Krona Sell 2/16/11 1,804,069 1,761,602 (42,467) Swiss Franc Sell 2/16/11 1,028,581 1,009,108 (19,473) Taiwan Dollar Sell 2/16/11 354,420 352,021 (2,399) Thai Baht Buy 2/16/11 739,703 742,072 (2,369) Westpac Banking Corp. Australian Dollar Buy 2/16/11 3,431,415 3,460,183 (28,768) British Pound Sell 2/16/11 1,682,990 1,674,065 (8,925) Canadian Dollar Sell 2/16/11 548,401 554,879 6,478 Euro Sell 2/16/11 3,212,835 3,211,504 (1,331) Japanese Yen Sell 2/16/11 1,853,030 1,864,601 11,571 New Zealand Dollar Sell 2/16/11 502,933 501,526 (1,407) Norwegian Krone Sell 2/16/11 29,663 29,443 (220) Swedish Krona Buy 2/16/11 3,598,374 3,467,557 130,817 Swiss Franc Sell 2/16/11 1,625,168 1,625,949 781 Total Putnam Absolute Return 700 Fund FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 7 $4,946,284 Mar-11 $(2,987) Canadian Government Bond 10 yr (Long) 84 10,173,632 Mar-11 (11,174) Euro-Bund 10 yr (Long) 21 3,558,571 Mar-11 (784) Japanese Government Bond 10 yr (Short) 8 13,657,989 Mar-11 (14,882) NASDAQ 100 Index E-Mini (Long) 295 13,452,000 Mar-11 477,015 S&P Mid Cap 400 Index E-Mini (Long) 8 738,480 Mar-11 12,224 U.K. Gilt 10 yr (Long) 140 26,321,343 Mar-11 (7,030) U.S. Treasury Bond 20 yr (Long) 93 11,218,125 Mar-11 (67,020) U.S. Treasury Bond 30 yr (Long) 798 98,278,688 Mar-11 (4,070,626) U.S. Treasury Note 5 yr (Short) 47 5,565,461 Mar-11 59,395 U.S. Treasury Note 10 yr (Short) 844 101,952,563 Mar-11 3,548,311 Total Putnam Absolute Return 700 Fund WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $16,232,000) (Unaudited) Contractamount/ Expiration date/ number of contracts strike price Value SPDR S&P rust (Call) 1,210,731 Feb-11/$135.00 $81,918 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $6,924,000 Aug-11/4.49 505,037 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,943,000 Aug-11/4.475 51,111 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,943,000 Aug-11/4.475 354,858 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,462,000 Aug-11/4.55 31,435 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 6,924,000 Aug-11/4.49 48,468 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 3,462,000 Aug-11/4.55 267,266 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,711,000 Aug-11/4.70 11,173 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 1,711,000 Aug-11/4.70 151,646 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,407,000 Jul-11/4.5475 23,849 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,814,000 Jul-11/4.52 51,514 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,407,000 Jul-11/4.5475 265,746 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,814,000 Jul-11/4.52 517,864 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,636,700 Aug-15/4.375 1,123,726 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 24,852,200 Jan-12/4.80 391,787 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 24,852,200 Jan-12/4.80 2,129,039 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 6,636,700 Aug-15/4.375 496,691 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,636,700 Aug-15/4.46 525,560 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 6,636,700 Aug-15/4.46 1,073,685 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 14,911,320 Jan-12/4.72 261,097 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 1,474,833 Apr-11/3.89 14,182 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 26,918,400 Sep-15/4.04 910,649 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 26,918,400 Sep-15/4.04 3,053,354 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 2,461,160 Feb-15/5.36 140,286 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 2,461,160 Feb-15/5.36 192,217 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,007,860 Feb-15/5.27 299,019 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,007,860 Feb-15/5.27 372,034 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 4,527,700 Apr-12/4.8675 91,557 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 4,527,700 Apr-12/4.8675 386,004 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 14,911,320 Jan-12/4.72 1,199,914 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 14,580,000 Jan-12/0.70175 10,643 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 7,290,000 Dec-11/0.578 2,402 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 7,290,000 Dec-11/0.602 2,852 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. $ Mar-11/4.7375 68 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 3,400,200 Mar-11/4.665 68 Total Putnam Absolute Return 700 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $33,340,800 $(2,263) 12/6/12 0.79% 3 month USD-LIBOR-BBA $(64,407) GBP 1,080,000 (E) 12/7/30 6 month GBP-LIBOR-BBA 4.93% 3,202 GBP 680,000 12/8/20 3.685% 6 month GBP-LIBOR-BBA 6,853 GBP 1,080,000 (E) 12/8/30 6 month GBP-LIBOR-BBA 4.9675% 6,645 GBP 1,593,000 12/9/20 3.63% 6 month GBP-LIBOR-BBA 28,287 GBP 3,000,000 (E) 12/9/30 6 month GBP-LIBOR-BBA 4.85643% (9,807) AUD 1,480,000 12/21/20 6.0975% 6 month AUD-BBR-BBSW (11,439) AUD 2,440,000 9/17/15 6 month AUD-BBR-BBSW 5.38% (24,967) AUD 1,100,000 9/17/20 5.5725% 6 month AUD-BBR-BBSW 31,129 AUD 1,120,000 9/22/20 5.685% 6 month AUD-BBR-BBSW 23,203 AUD 2,450,000 9/22/15 6 month AUD-BBR-BBSW 5.56% (8,188) AUD 3,490,000 9/29/15 6 month AUD-BBR-BBSW 5.5275% (17,710) AUD 1,800,000 9/29/20 5.63% 6 month AUD-BBR-BBSW 45,417 $60,078,300 (89,429) 11/10/12 0.53% 3 month USD-LIBOR-BBA 58,726 GBP 3,760,000 6/15/15 2.59% 6 month GBP-LIBOR-BBA 25,339 $70,307,900 42,065 7/23/15 1.90% 3 month USD-LIBOR-BBA 204,329 GBP 8,070,000 1/21/13 1.815% 6 month GBP-LIBOR-BBA (21,093) Barclays Bank PLC AUD 1,140,000 (E) 2/4/20 6 month AUD-BBR-BBSW 6.8% 16,883 AUD 1,450,000 10/1/15 6 month AUD-BBR-BBSW 5.43% (13,102) $2,108,100 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (130,512) AUD 1,230,000 5/24/15 5.505% 6 month AUD-BBR-BBSW 6,369 AUD 3,600,000 7/27/15 5.435% 6 month AUD-BBR-BBSW 30,813 $9,003,500 100,331 10/28/30 3 month USD-LIBOR-BBA 3.38% (803,230) AUD 3,000,000 8/26/15 6 month AUD-BBR-BBSW 5.025% (73,524) GBP 4,980,000 1/18/21 3.7875% 6 month GBP-LIBOR-BBA 12,411 GBP 3,230,000 1/25/13 1.61625% 6 month GBP-LIBOR-BBA 12,506 GBP 8,060,000 1/25/13 1.61% 6 month GBP-LIBOR-BBA 32,773 GBP 1,850,000 1/25/21 6 month GBP-LIBOR-BBA 3.72% (23,529) $12,930,000 (1,239) 1/28/16 3 month USD-LIBOR-BBA 2.17% (8,130) 20,170,100 2,995 1/28/21 3.41% 3 month USD-LIBOR-BBA 105,049 9,139,200 (4,876) 1/28/41 3 month USD-LIBOR-BBA 4.21% (150,308) 29,304,000 11/12/20 2.7225% 3 month USD-LIBOR-BBA 1,642,146 AUD 2,870,000 12/8/20 6 month AUD-BBR-BBSW 5.93% (13,749) AUD 2,870,000 12/22/15 5.895% 6 month AUD-BBR-BBSW (24,015) Citibank, N.A. GBP 24,060,000 7/1/12 6 month GBP-LIBOR-BBA 1.43% (5,172) GBP 19,260,000 7/1/15 2.45% 6 month GBP-LIBOR-BBA 356,552 GBP 5,700,000 7/1/20 6 month GBP-LIBOR-BBA 3.3675% (271,356) $60,664,200 11,622 7/9/20 3 month USD-LIBOR-BBA 3.01% (1,776,117) 14,135,500 11/8/20 2.635% 3 month USD-LIBOR-BBA 895,049 SEK 13,560,000 11/23/20 3.25% 3 month SEK-STIBOR-SIDE 78,236 $7,400,000 12/14/20 3.3975% 3 month USD-LIBOR-BBA 5,142 2,605,800 1/14/41 3 month USD-LIBOR-BBA 4.240625% (23,658) 5,465,300 147 1/26/13 0.84% 3 month USD-LIBOR-BBA (5,571) 9,058,000 27,881 1/28/16 3 month USD-LIBOR-BBA 2.17% 23,053 15,479,800 (91,698) 1/28/21 3.41% 3 month USD-LIBOR-BBA (13,376) Credit Suisse International 7,781,600 12/8/20 3 month USD-LIBOR-BBA 3.08125% (215,452) CHF 2,600,000 12/14/20 2.1075% 6 month CHF-LIBOR-BBA 18,904 $7,800,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (79,805) CHF 11,240,000 1/28/13 0.675% 6 month CHF-LIBOR-BBA (471) $30,332,700 (264,616) 2/1/41 4.29% 3 month USD-LIBOR-BBA (188,784) 5,430,400 22,443 2/1/21 3 month USD-LIBOR-BBA 3.47% 20,868 CHF 3,550,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA (2,822) $1,939,400 (1,910) 10/27/14 3 month USD-LIBOR-BBA 1.06% (36,188) 4,538,500 (1,248) 11/3/12 0.50% 3 month USD-LIBOR-BBA 11,563 9,470,900 11/8/15 3 month USD-LIBOR-BBA 1.31125% (317,666) 10,697,800 11/17/40 3.95% 3 month USD-LIBOR-BBA 570,309 CHF 11,240,000 5/20/12 0.62833% 6 month CHF-LIBOR-BBA (81,420) GBP 4,840,000 7/9/15 2.425% 6 month GBP-LIBOR-BBA 102,265 GBP 2,670,000 7/9/20 6 month GBP-LIBOR-BBA 3.3725% (128,055) Deutsche Bank AG $64,187,300 (1,821) 11/3/12 0.50% 3 month USD-LIBOR-BBA 182,611 17,889,200 11/5/20 3 month USD-LIBOR-BBA 2.6675% (1,074,365) 33,674,100 11/5/15 1.3855% 3 month USD-LIBOR-BBA 996,052 56,941,800 133,392 7/27/20 3 month USD-LIBOR-BBA 2.94% (1,995,412) 2,018,900 459 12/31/20 3 month USD-LIBOR-BBA 3.55% 22,743 5,700,400 20,505 12/31/40 4.28% 3 month USD-LIBOR-BBA 19,955 4,200,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% (106,046) 19,178,400 1/14/13 0.85625% 3 month USD-LIBOR-BBA (35,533) 7,662,200 12/3/15 1.905% 3 month USD-LIBOR-BBA 57,364 EUR 10,880,000 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS 124,608 Goldman Sachs International AUD 547,500 (E) 2/23/20 6 month AUD-BBR-BBSW 6.6925% 6,050 AUD 1,790,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.7% 20,226 SEK 7,200,000 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 12,842 CHF 10,900,000 12/15/12 0.538% 6 month CHF-LIBOR-BBA 15,135 $40,937,500 7/20/20 3 month USD-LIBOR-BBA 2.96375% (1,415,023) 45,526,100 (5,068) 10/1/12 0.59% 3 month USD-LIBOR-BBA (37,899) 1,695,900 (418) 10/1/13 0.84% 3 month USD-LIBOR-BBA 6,986 14,792,400 8/12/15 3 month USD-LIBOR-BBA 1.665% (101,423) 4,489,400 8/12/40 3.68% 3 month USD-LIBOR-BBA 404,392 AUD 2,440,000 9/20/15 6 month AUD-BBR-BBSW 5.39% (24,261) AUD 1,100,000 9/20/20 5.5775% 6 month AUD-BBR-BBSW 30,869 AUD 1,050,000 (E) 2/5/20 6 month AUD-BBR-BBSW 6.71% 12,346 GBP 2,500,000 1/21/21 3.81% 6 month GBP-LIBOR-BBA (235) $29,968,800 (22,974) 1/27/41 4.29% 3 month USD-LIBOR-BBA 35,633 51,668,500 (121,057) 6/16/15 2.33% 3 month USD-LIBOR-BBA (1,156,410) JPMorgan Chase Bank, N.A. AUD 1,230,000 3/1/15 5.6% 6 month AUD-BBR-BBSW (4,066) AUD 922,500 3/2/15 5.6515% 6 month AUD-BBR-BBSW (4,614) JPY 447,000,000 12/7/20 1.25% 6 month JPY-LIBOR-BBA (10,933) $22,381,100 12/10/15 3 month USD-LIBOR-BBA 2.06625% (10,020) 17,852,600 (E) 2/9/21 3.56% 3 month USD-LIBOR-BBA (117,113) 2,108,100 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (117,505) 16,394,100 749,210 10/14/20 4.02% 3 month USD-LIBOR-BBA (273,728) GBP 1,872,200 12/23/20 6 month GBP-LIBOR-BBA 3.6245% (38,685) AUD 320,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 2,247 JPY 550,920,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (34,168) AUD 922,500 6/11/15 5.545% 6 month AUD-BBR-BBSW 3,475 AUD 2,950,000 9/3/15 5.075% 6 month AUD-BBR-BBSW 66,580 $24,100,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (1,292,546) 54,739,700 (52,142) 11/10/12 0.53% 3 month USD-LIBOR-BBA 82,848 JPY 170,000,000 1/24/21 6 month JPY-LIBOR-BBA 1.3025% 9,778 $2,265,900 535 1/27/13 0.84% 3 month USD-LIBOR-BBA (1,802) 8,826,100 (1,201) 1/31/15 3 month USD-LIBOR-BBA 1.79% 16,109 11,124,700 (7,863) 1/31/21 3.51% 3 month USD-LIBOR-BBA (49,236) 26,904,800 (13,108) 1/31/16 3 month USD-LIBOR-BBA 2.24% 62,058 2,656,900 (4,913) 1/31/41 4.33% 3 month USD-LIBOR-BBA (18,282) JPY 549,390,000 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 1,081 CAD 1,830,000 9/21/20 3.105% 3 month CAD-BA-CDOR 46,157 $36,880,000 10/5/12 0.62125% 3 month USD-LIBOR-BBA (44,429) JPY 22,600,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (229) JPY 30,400,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 808 $40,937,500 7/20/20 3 month USD-LIBOR-BBA 2.966% (1,407,626) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. Putnam Absolute Return 700 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $13,278,756 $ 1/12/38 (6.50%) 1 month Synthetic TRS $(20,269) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 12,259,882 1/12/39 5.50% (1 month Synthetic TRS (41,373) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 12,259,882 1/12/39 5.50% (1 month Synthetic TRS (41,373) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 13,278,756 1/12/38 (6.50%) 1 month Synthetic TRS (20,269) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,881,859 1/12/39 5.50% (1 month Synthetic TRS (13,100) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. 206,759 9/9/11 3 month USD- Research (786,739) LIBOR-BBA in Motion Limited baskets 345,356 10/14/11 3 month USD- A basket 148,067 LIBOR-BBA minus (CGPUTSB3) 0.50 bp of common stocks baskets 342,291 1/9/12 (3 month USD- A basket 225,713 LIBOR-BBA plus (CGPUTLB3) 0.15 bp) of common stocks GBP 3,000,000 5/18/13 (3.38%) GBP Non-revised 80,228 UK Retail Price Index Credit Suisse International units 626 (F) 7/15/11 (1 month USD- The Middle East (65,279) LIBOR-BBA plus Custom Basket 1.00%) Index currently sponsored by Credit Suisse ticker CSGCCPUT units 387 (F) 7/12/11 (3 month USD- The Middle East (32,432) LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT3 units 596 (F) 7/12/11 (3 month USD- The Middle East (54,123) LIBOR-BBA) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT2 units 814 (F) 7/15/11 (3 month USD- The Middle East (61,738) LIBOR-BBA plus 1%) Custom Basket Index currently sponsored by Credit Suisse ticker CSGCCPU5 Goldman Sachs International baskets 463,294 10/15/11 (1 month USD- A basket (254,828) LIBOR-BBA) (GSCBPCSL) of common stocks baskets 518,022 12/15/11 (1 month USD- A basket 229,969 LIBOR-BBA) (GSCBPINS) of common stocks $1,500,000 7/28/11 (0.685%) USA Non Revised 14,376 Consumer Price Index- Urban (CPI-U) 1,500,000 7/29/11 (0.76%) USA Non Revised 13,245 Consumer Price Index- Urban (CPI-U) 1,500,000 7/30/11 (0.73%) USA Non Revised 13,688 Consumer Price Index- Urban (CPI-U) baskets 2,685 11/26/11 (3 month USD- A basket 55,471 LIBOR-BBA plus (GSPMGCC2) 75 bp) of common stocks JPMorgan Chase Bank, N.A. EUR 735,000 8/10/12 (1.435%) Eurostat 11,017 Eurozone HICP excluding tobacco UBS, AG shares 130,053 3/4/11 3 month USD- iShares MSCI (112,270) LIBOR-BBA minus Emerging Markets .05% Index Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities' valuation inputs. Putnam Absolute Return 700 Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 $(4,006) $450,000 12/20/19 (100 bp) $41,699 Deutsche Bank AG DJ CDX NA IG Series 15 Version 1 Index BBB+ 123,982 38,800,000 12/20/15 100 bp 449,686 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2011. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen SEK Swedish Krona Key to holding's abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes PO Principal Only SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the funds' portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets as follows: 500 Fund $697,871,301 700 Fund 597,957,882 (b) The aggregate identified cost on a tax basis is as follows: Cost Appreciation Depreciation Net Appreciation 500 Fund $717,198,468 $22,423,178 $(6,851,497) $15,571,681 700 Fund 613,587,317 23,321,378 (6,760,370) 16,561,008 (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) Each fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $13,559 and $13,557 (for 500 Fund and 700 Fund, respectively) for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated as follows: Cost of purchases Proceeds of sales 500 Fund $166,657,361 $200,095,969 700 Fund 165,147,960 174,364,618 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets to cover certain derivatives contracts as follows: 500 Fund $493,098,048 700 Fund 516,961,810 Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: Each fund uses futures contracts to gain exposure to interest rates and manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. For the 500 Fund and 700 Fund outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. Options contracts: Each fund uses options contracts to hedge duration, convexity, and prepayment risk, to gain exposure to interest rates and volatility and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The 500 Fund had an average contract amount of approximately $140,300,000 on purchased options contracts for the reporting period. The 700 Fund had an average contract amount of approximately $167,600,000 on purchased options contracts for the reporting period. For both 500 Fund and 700 Fund outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period. Forward currency contracts: Each fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The 500 Fund had an average contract amount of approximately $226,100,000 on forward currency contracts for the reporting period. The 700 Fund had an average contract amount of approximately $259,300,000 on forward currency contracts for the reporting period. Total return swap contracts: Each fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sector/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For 500 Fund and 700 Fund outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Interest rate swap contracts: Each fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rates and gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For 500 Fund and 700 Fund outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: Each fund enters into credit default contracts to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. For 500 Fund and 700 Fund outstanding notional on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the funds which cannot be sold or repledged totaled $8,410,263 and $7,469,800 (for 500 Fund and 700 Fund, respectively) at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the 500 Fund had a net liability position of $20,851,311 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $21,097,971. At the close of the reporting period, the 700 Fund had a net liability position of $21,817,277 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $20,684,733. TBA purchase commitments: Each fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. Each fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or Each fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: Each fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : 500 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,576,171 $ $ Capital goods 9,610,331 Communication services 5,459,569 Conglomerates 829,547 Consumer cyclicals 22,175,727 Consumer staples 19,363,597 Energy 19,422,992 Financials 24,133,784 Health care 18,152,146 Technology 25,964,636 Transportation 4,885,109 Utilities and power 6,092,885 Total common stocks Asset-backed securities $ $44,410,994 $ Commodity linked notes 32,586,997 Convertible bonds and notes 654,413 Corporate bonds and notes 108,529,378 Foreign government bonds and notes 11,769,968 Mortgage-backed securities 178,797,737 790,687 Purchased options outstanding 2,669,155 Senior loans 29,612,897 U.S. Government Agency Obligations 905,761 U.S. Government and Agency Mortgage Obligations 24,985,469 Short-term investments 22,809,211 113,580,988 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(473,433) $ Futures contracts 613,355 Written options (13,739,819) Interest rate swap contracts (7,737,296) Total return swap contracts (780,394) Credit default contracts 560,729 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $560,729 $ Foreign exchange contracts 854,071 1,327,504 Equity contracts 2,116,377 1,382,071 Interest rate contracts 10,609,640 30,318,945 Total 700 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,439,635 $ $ Capital goods 9,323,459 Communication services 5,296,578 Conglomerates 804,875 Consumer cyclicals 21,513,492 Consumer staples 18,785,439 Energy 18,843,113 Financials 23,413,616 Health care 17,610,629 Technology 25,189,598 Transportation 4,739,265 Utilities and power 5,911,090 Total common stocks Asset-backed securities $ $39,365,561 $ Commodity linked notes 28,035,461 Convertible bonds and notes 759,200 Corporate bonds and notes 100,019,235 Foreign government bonds and notes 10,631,558 Investment Companies Mortgage-backed securities 142,947,567 997,673 Purchased options outstanding 2,935,224 Senior loans 30,761,426 U.S. Government Agency Obligations 704,481 U.S. Government and Agency Mortgage Obligations 23,061,093 Short-term investments 27,604,143 66,454,914 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(561,503) $ Futures contracts (77,558) Written options (15,038,719) Interest rate swap contracts (7,725,979) Total return swap contracts (712,019) Credit default contracts 371,409 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $371,409 $ Foreign exchange contracts 1,032,050 1,593,553 Equity contracts 2,254,092 1,449,327 Interest rate contracts 12,409,925 33,833,741 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Absolute Return 1000 Fund had no holdings as of January 31, 2011. Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 1/31/11 (Unaudited) COMMON STOCKS (94.5%)(a) Shares Value Airlines (1.0%) Qantas Airways, Ltd. (Australia) (NON) 41,005 $97,984 Automotive (5.0%) Dongfeng Motor Group Co., Ltd. (China) 18,000 31,628 Honda Motor Co., Ltd. (Japan) 2,800 118,370 Kia Motors Corp. (South Korea) 2,840 138,605 Nissan Motor Co., Ltd. (Japan) 18,500 186,738 Banking (14.2%) Australia & New Zealand Banking Group, Ltd. (Australia) 8,853 209,776 Bank of Baroda (India) 2,454 46,478 Bank Rakyat Indonesia (Indonesia) 84,000 45,354 Chiba Bank, Ltd. (The) (Japan) 11,000 68,418 China Construction Bank Corp. (China) 116,000 101,598 DBS Group Holdings, Ltd. (Singapore) 7,000 82,386 Hang Seng Bank, Ltd. (Hong Kong) 3,400 56,275 Industrial & Commercial Bank of China (China) 181,000 134,255 Mitsubishi UFJ Financial Group, Inc. (Japan) 26,300 136,360 National Australia Bank, Ltd. (Australia) 7,358 181,721 Shinhan Financial Group Co., Ltd. (South Korea) 1,950 86,547 Sumitomo Mitsui Financial Group, Inc. (Japan) 5,800 197,109 Broadcasting (0.9%) Fuji Media Holdings, Inc. (Japan) 52 80,677 Chemicals (4.4%) JSR Corp. (Japan) 2,700 55,563 Nitto Denko Corp. (Japan) 2,300 114,446 OCI Co., Ltd. (South Korea) 207 70,406 Petronas Chemicals Group Bhd (Malaysia) (NON) 29,800 59,587 TSRC Corp. (Taiwan) 46,000 120,460 Coal (0.9%) PT Adaro Energy Tbk (Indonesia) 358,000 89,055 Computers (2.9%) Fujitsu, Ltd. (Japan) 22,000 136,838 Wistron Corp. (Taiwan) 69,064 135,262 Conglomerates (1.7%) Mitsui & Co., Ltd. (Japan) 9,300 156,105 Construction (1.0%) China National Materials Co., Ltd. (China) 113,000 97,664 Electrical equipment (2.4%) Mitsubishi Electric Corp. (Japan) 21,000 231,355 Electronics (6.2%) Asustek Computer, Inc. (Taiwan) 11,000 98,780 Hon Hai Precision Industry Co., Ltd. (Taiwan) 30,000 128,460 LG Display Co., Ltd. (South Korea) 2,470 83,902 Samsung Electronics Co., Ltd. (South Korea) 277 243,398 Woongjin Energy Co., Ltd. (South Korea) (NON) 1,810 29,552 Engineering and construction (0.7%) Daelim Industrial Co., Ltd. (South Korea) 630 70,234 Financial (1.9%) ORIX Corp. (Japan) 1,840 181,296 Food (1.6%) Indofood Sukses Makmur Tbk PT (Indonesia) 85,500 44,418 Toyo Suisan Kaisha, Ltd. (Japan) 5,000 107,139 Gaming and lottery (1.1%) Sankyo Co., Ltd. (Japan) 1,800 99,878 Homebuilding (1.4%) Daito Trust Construction Co., Ltd. (Japan) 1,900 133,043 Insurance (2.1%) AIA Group, Ltd. (Hong Kong) (NON) 13,000 35,923 Ping An Insurance (Group) Co. of China, Ltd. (China) 16,000 159,357 Investment banking/Brokerage (%) BGP Holdings PLC (Malta) (NON) (F) 132,965 182 Machinery (4.5%) BHI Co., Ltd. (South Korea) 2,612 48,332 Hitachi Construction Machinery Co., Ltd. (Japan) 4,100 96,366 Lonking Holdings, Ltd. (China) 50,000 29,368 Samsung Heavy Industries Co., Ltd. (South Korea) 2,200 83,332 Sumitomo Heavy Industries, Ltd. (Japan) 27,000 171,710 Metals (8.0%) BHP Billiton, Ltd. (Australia) 6,153 273,654 Fortescue Metals Group, Ltd. (Australia) (NON) 11,960 76,813 POSCO (South Korea) 107 43,504 Rio Tinto, Ltd. (Australia) 2,654 226,280 Xstrata PLC (United Kingdom) 6,033 133,635 Natural gas utilities (1.7%) Tokyo Gas Co., Ltd. (Japan) 36,000 157,035 Office equipment and supplies (1.3%) Canon, Inc. (Japan) 2,600 127,287 Oil and gas (2.3%) China Petroleum & Chemical Corp. (China) 72,000 79,298 CNOOC, Ltd. (China) 63,000 140,231 Pharmaceuticals (2.4%) Astellas Pharma, Inc. (Japan) 3,300 125,943 Nippon Shinyaku Co., Ltd. (Japan) 7,000 98,663 Photography/Imaging (0.7%) Altek Corp. (Taiwan) 45,908 69,615 Power producers (0.7%) China Power New Energy Development Co., Ltd. (China) (NON) 316,000 29,289 China WindPower Group, Ltd. (China) (NON) 430,000 41,434 Publishing (0.3%) Fairfax Media, Ltd. (Australia) 22,366 30,226 Railroads (0.8%) East Japan Railway Co. (Japan) 1,100 72,628 Real estate (4.3%) CFS Retail Property Trust (Australia) (R) 58,606 106,022 Cheung Kong Holdings, Ltd. (Hong Kong) 5,000 82,742 Mitsubishi Estate Co., Ltd. (Japan) 5,000 94,295 Wharf (Holdings), Ltd. (Hong Kong) 16,000 121,422 Retail (4.5%) Esprit Holdings, Ltd. (Hong Kong) 11,826 56,091 Hyundai Department Store Co., Ltd. (South Korea) 745 87,285 JB Hi-Fi, Ltd. (Australia) (S) 2,372 43,762 Myer Holdings, Ltd. (Australia) 14,855 54,041 PCD Stores, Ltd. (China) 220,000 69,195 Shinsegae Co., Ltd. (South Korea) 166 42,623 Woolworths, Ltd. (Australia) 2,876 76,701 Semiconductor (2.1%) Jusung Engineering Co., Ltd. (South Korea) (NON) 1,401 25,132 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 67,000 175,250 Shipping (0.6%) SembCorp Marine, Ltd. (Singapore) 14,000 59,353 Software (0.5%) Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) 1,316 43,296 Telecommunications (4.0%) China Mobile, Ltd. (China) 19,000 186,726 NTT DoCoMo, Inc. (Japan) 54 96,391 PT Telekomunikasi Indonesia Tbk (Indonesia) 59,500 49,765 Telstra Corp., Ltd. (Australia) 15,458 43,282 Telephone (1.4%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,800 130,206 Tobacco (1.8%) Japan Tobacco, Inc. (Japan) 45 168,879 Toys (1.4%) Nintendo Co., Ltd. (Japan) 500 135,071 Trucks and parts (1.8%) Aisin Seiki Co., Ltd. (Japan) 4,400 166,814 Total common stocks (cost $7,642,175) SHORT-TERM INVESTMENTS (6.6%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 38,500 $38,500 Putnam Money Market Liquidity Fund 0.17% (e) 582,086 582,086 Total short-term investments (cost $620,586) TOTAL INVESTMENTS Total investments (cost $8,262,761) (b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) UBS, AG units 442 6/14/11 (3 month USD- MSCI Daily Total $(23,307) LIBOR-BBA minus Return Net 1.25%) Emerging Markets India USD Index Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $9,468,047. (b) The aggregate identified cost on a tax basis is $8,281,563, resulting in gross unrealized appreciation and depreciation of $1,445,649 and $155,057, respectively, or net unrealized appreciation of $1,290,592. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $36,631. The fund received cash collateral of $38,500 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $548 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,228,552 and $1,126,975, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $23,576 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): Japan 38.3% Australia 14.9 China 11.5 South Korea 11.0 Taiwan 7.6 United States 6.1 Hong Kong 4.2 Indonesia 2.4 Singapore 1.5 United Kingdom 1.4 Malaysia 0.6 India 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific markets/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $23,307 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $ $1,272,012 $ Capital goods 1,024,798 Communication services 506,370 Conglomerates 156,105 Consumer cyclicals 1,307,233 Consumer staples 397,137 Energy 308,584 Financial 2,127,334 182 Health care 224,606 Technology 43,296 1,126,189 Transportation 229,965 Utilities and power 227,758 Total common stocks Short-term investments 582,086 38,500 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $ $(23,307) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $ $23,307 Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 1/31/11 (Unaudited) COMMON STOCKS (66.8%)(a) Shares Value Aerospace and defense (2.9%) L-3 Communications Holdings, Inc. 92,400 $7,230,300 Airlines (4.0%) United Continental Holdings, Inc. (NON) (S) 392,100 9,959,340 Banking (6.2%) BB&T Corp. 66,600 1,840,824 Citigroup, Inc. (NON) 1,140,500 5,497,210 JPMorgan Chase & Co. 120,600 5,419,764 Synovus Financial Corp. (S) 651,700 1,720,488 Wells Fargo & Co. 34,500 1,118,490 Biotechnology (0.6%) Sequenom, Inc. (NON) (S) 215,200 1,474,120 Broadcasting (21.4%) DISH Network Corp. Class A (NON) 1,232,900 26,026,519 EchoStar Corp. Class A (NON) 1,026,014 27,958,882 Chemicals (9.0%) LyondellBasell Industries NV Class A (Netherlands) (NON) 289,782 10,414,765 OM Group, Inc. (NON) 93,300 3,375,594 Rhodia SA (France) 88,343 2,637,787 W.R. Grace & Co. (NON) 177,500 6,299,475 Communications equipment (2.7%) Harris Corp. 147,700 6,873,958 Consumer finance (1.2%) Capital One Financial Corp. 61,700 2,971,472 Electric utilities (0.5%) AES Corp. (The) (NON) 110,700 1,372,680 Energy (oil field) (0.1%) Stallion Oilfield Holdings, Ltd. 10,433 326,031 Entertainment (0.3%) MGM Studios, Inc. Class A 36,206 792,006 Forest products and packaging (0.2%) Verso Paper Corp. (NON) 109,460 511,178 Gaming and lottery (1.0%) Isle of Capri Casinos, Inc. (NON) 255,300 2,404,926 MTR Gaming Group, Inc. (NON) 77,053 176,451 Health-care services (0.5%) Lincare Holdings, Inc. 44,850 1,213,193 Household furniture and appliances (1.3%) Select Comfort Corp. (NON) 322,565 3,277,260 Medical technology (1.1%) Alliance HealthCare Services, Inc. (NON) 66,700 279,473 STAAR Surgical Co. (NON) 486,300 2,540,918 Oil and gas (8.5%) Chesapeake Energy Corp. 213,800 6,313,514 Petrohawk Energy Corp. (NON) 300,000 6,015,000 Pioneer Natural Resources Co. 26,800 2,550,288 Rosetta Resources, Inc. (NON) 161,722 6,460,794 Pharmaceuticals (1.4%) Biospecifics Technologies Corp. (NON) 44,700 1,037,487 Elan Corp. PLC ADR (Ireland) (NON) 353,400 2,385,450 Regional Bells (0.8%) Cincinnati Bell, Inc. (NON) 707,648 2,016,797 Restaurants (1.6%) AFC Enterprises (NON) 124,943 1,861,651 Domino's Pizza, Inc. (NON) 89,900 1,474,360 Famous Dave's of America, Inc. (NON) 59,800 601,588 Retail (1.5%) K-Swiss, Inc. Class A (NON) 339,300 3,901,950 Total common stocks (cost $140,498,250) CORPORATE BONDS AND NOTES (6.9%)(a) Principal amount Value Automotive (0.1%) TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 200,000 $290,348 Banking (0.2%) Provident Funding Associates 144A sr. notes 10 1/4s, 2017 $500,000 535,000 Biotechnology (%) Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 35,000 38,325 Broadcasting (0.1%) Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 308,250 Cable television (0.1%) Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 25,813 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 225,000 255,656 Chemicals (0.3%) Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 250,000 275,000 Ineos Group Holdings PLC 144A company guaranty unsec. sub. notes 8 1/2s, 2016 (United Kingdom) 500,000 510,000 Commercial and consumer services (0.4%) Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,015,000 956,638 Computers (0.1%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 319,500 333,878 Consumer services (0.1%) RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 350,000 357,875 Containers (0.1%) Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 130,000 137,150 Electronics (0.8%) Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 56,039 58,421 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 700,000 775,250 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 1,000,000 1,135,000 Financial (0.2%) Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 500,000 545,000 Forest products and packaging (0.5%) NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 270,000 270,675 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 109,998 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 $800,000 862,000 Gaming and lottery (1.3%) FireKeepers Development Authority 144A sr. sec. notes 13 7/8s, 2015 450,000 535,500 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 1,070,000 971,025 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 1,145,000 1,203,681 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2020 190,000 201,875 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 105,000 108,675 Health-care services (0.2%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 475,000 488,063 Homebuilding (0.1%) Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 265,000 266,325 Lodging/Tourism (0.4%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 750,000 781,875 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 100,000 113,250 Manufacturing (0.2%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 20,000 19,000 RBS Global, Inc./Rexnord Corp. company guaranty unsec. sr. notes 8 1/2s, 2018 500,000 536,250 Media (0.1%) Affinia Group Inc. 144A company guaranty sr. notes 11 5/8s, 2015 335,000 345,050 Oil and gas (1.0%) Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 201,450 167,204 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 255,000 276,994 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 765,000 797,513 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 250,000 255,625 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 785,000 866,444 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 200,000 219,000 Power producers (0.2%) Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 174,000 177,915 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 300,000 215,250 Technology services (0.4%) First Data Corp. 144A sr. bonds 12 5/8s, 2021 960,000 971,997 Total corporate bonds and notes (cost $16,072,154) PREFERRED STOCKS (1.7%)(a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 1,000 $960,938 Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. (NON)(R) 125,733 3,357,071 Total preferred stocks (cost $3,029,472) CONVERTIBLE PREFERRED STOCKS (1.0%)(a) Shares Value FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 97,508 $2,565,679 Total convertible preferred stocks (cost $1,360,496) SENIOR LOANS (1.0%)(a)(c) Principal amount Value AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 $400,000 $405,444 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 680,000 632,719 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 247,348 256,108 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 247,500 256,266 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 115,000 124,430 Revlon Consumer Products bank term loan FRN 6s, 2015 496,250 499,274 Telecordia Technologies, Inc. bank term loan FRN 6 3/4s, 2016 372,188 373,816 Total senior loans (cost $2,436,267) CONVERTIBLE BONDS AND NOTES (0.3%)(a) Principal amount Value CompuCredit Corp. cv. sr. unsec. unsub. notes 3 5/8s, 2025 $655,000 $585,406 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 200,000 185,000 Total convertible bonds and notes (cost $479,463) SHORT-TERM INVESTMENTS (21.5%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 7,547,750 $7,547,750 Putnam Money Market Liquidity Fund 0.17% (e) 41,465,409 41,465,409 U.S. Treasury Bills with an effective yield of 0.26%, October 20, 2011 $1,800,000 1,796,792 U.S. Treasury Bills with an effective yield of 0.24%, June 2, 2011 (SEG) (SEGSH) 1,850,000 1,848,722 U.S. Treasury Bills with an effective yield of 0.19%, March 10, 2011 (SEGSH) 1,400,000 1,399,918 Total short-term investments (cost $54,058,009) TOTAL INVESTMENTS Total investments (cost $217,934,111) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Short) 10 $1,207,969 Mar-11 $45,669 Total Securities sold short at 1/31/11 (Unaudited) INVESTMENT COMPANIES (4.8%)(a) Shares Value iShares Russell 2000 Index Fund 63,200 $4,926,440 SPDR S&P rust 55,300 7,115,451 Total investment companies (cost $12,020,970) COMMON STOCKS (0.1%)(a) Shares Value Restaurants (0.1%) Texas Roadhouse, Inc. Class A (NON) 16,300 $270,906 Total common stocks (cost $179,398) Total securities sold short (proceeds $12,200,368) Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts ETF Exchange Traded Fund FRN Floating Rate Notes SPDR S&P 500 Index Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $251,883,005. (b) The aggregate identified cost on a tax basis is $217,933,173, resulting in gross unrealized appreciation and depreciation of $33,182,935 and $1,224,595, respectively, or net unrealized appreciation of $31,958,340. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSH) These securities, in part or in entirety, were segregated for securities sold short at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $7,123,590. The fund received cash collateral of $7,547,750 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $19,641 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $126,178,312 and $96,873,454, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $13,520,766 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. The fund had an average number of contracts of approximately 4 on futures contracts for the reporting period. Short sale of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $20,601,012 $2,637,787 $ Capital goods 7,230,300 Communication services 2,016,797 Consumer cyclicals 63,745,988 792,006 Consumer staples 3,937,599 Energy 21,339,596 326,031 Financials 18,568,248 Health care 8,930,641 Technology 6,873,958 Transportation 9,959,340 Utilities and power 1,372,680 Total common stocks Convertible bonds and notes 770,406 Convertible preferred stocks 2,565,679 Corporate bonds and notes 17,298,788 Preferred stocks 3,357,071 960,938 Senior loans 2,548,057 Short-term investments 41,465,409 12,593,182 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $45,669 $ $ Securities sold short (12,312,797) Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $45,669 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 1/31/11 (Unaudited) COMMON STOCKS (72.1%)(a) Shares Value Aerospace and defense (2.9%) L-3 Communications Holdings, Inc. 73,300 $5,735,725 Airlines (5.5%) United Continental Holdings, Inc. (NON) (S) 422,900 10,741,660 Banking (5.6%) BB&T Corp. 49,700 1,373,708 Citigroup, Inc. (NON) 848,900 4,091,698 JPMorgan Chase & Co. 86,800 3,900,792 Synovus Financial Corp. (S) 486,300 1,283,832 Wells Fargo & Co. 12,670 410,761 Biotechnology (1.5%) Sequenom, Inc. (NON) (S) 423,700 2,902,345 Broadcasting (21.3%) DISH Network Corp. Class A (NON) 985,500 20,803,905 EchoStar Corp. Class A (NON) 771,130 21,013,292 Chemicals (9.7%) LyondellBasell Industries NV Class A (Netherlands) (NON) 228,129 8,198,956 OM Group, Inc. (NON) 64,700 2,340,846 Rhodia SA (France) 127,975 3,821,138 W.R. Grace & Co. (NON) 130,000 4,613,700 Communications equipment (2.8%) Harris Corp. 117,200 5,454,488 Consumer finance (1.1%) Capital One Financial Corp. 46,400 2,234,624 Electric utilities (0.3%) AES Corp. (The) (NON) 43,300 536,920 Forest products and packaging (0.2%) Verso Paper Corp. (NON) 86,539 404,137 Gaming and lottery (1.7%) Isle of Capri Casinos, Inc. (NON) 202,100 1,903,782 Lakes Entertainment, Inc. (NON) 422,923 1,205,331 MTR Gaming Group, Inc. (NON) 61,454 140,730 Health-care services (1.0%) Lincare Holdings, Inc. 75,400 2,039,570 Household furniture and appliances (0.9%) Select Comfort Corp. (NON) 177,517 1,803,573 Medical technology (1.3%) Alliance HealthCare Services, Inc. (NON) 153,900 644,841 STAAR Surgical Co. (NON) 345,300 1,804,193 Oil and gas (9.3%) Chesapeake Energy Corp. 160,100 4,727,753 Petrohawk Energy Corp. (NON) 224,700 4,505,235 Pioneer Natural Resources Co. 43,400 4,129,944 Rosetta Resources, Inc. (NON) 121,802 4,865,990 Pharmaceuticals (1.9%) Biospecifics Technologies Corp. (NON) (S) 81,000 1,880,010 Elan Corp. PLC ADR (Ireland) (NON) 278,700 1,881,225 Regional Bells (0.8%) Cincinnati Bell, Inc. (NON) 558,049 1,590,440 Restaurants (2.7%) AFC Enterprises (NON) 145,489 2,167,786 Domino's Pizza, Inc. (NON) 110,900 1,818,760 Famous Dave's of America, Inc. (NON) 132,200 1,329,932 Retail (1.6%) K-Swiss, Inc. Class A (NON) 266,400 3,063,600 Total common stocks (cost $118,453,390) PREFERRED STOCKS (0.5%)(a) Shares Value Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. (NON)(R) 33,185 $886,040 Total preferred stocks (cost $797,767) SHORT-TERM INVESTMENTS (28.2%)(a) Principal amount/shares Value U.S. Treasury Bills for effective yields from 0.19% to 0.28%, March 10, 2011 (SEGSH) $4,800,000 $4,798,676 U.S. Treasury Bills for effective yields from 0.23% to 0.24%, June 2, 2011 (SEGSH) 7,427,000 7,420,271 Putnam Cash Collateral Pool, LLC 0.20% (d) 8,544,510 8,544,510 Putnam Money Market Liquidity Fund 0.17% (e) 34,445,808 34,445,808 Total short-term investments (cost $55,210,131) TOTAL INVESTMENTS Total investments (cost $174,461,288) (b) Securities sold short at 1/31/2011 (Unaudited) COMMON STOCKS (0.1%)(a) Shares Value Restaurants (0.1%) Texas Roadhouse, Inc. Class A (NON) 15,000 249,300 Total common stocks (cost $165,090) INVESTMENT COMPANIES (4.8%)(a) Shares Value iShares Russell 2000 Index Fund 49,500 $3,858,525 SPDR S&P rust 43,700 5,622,879 Total investment companies (cost $9,464,805) Total securities sold short (proceeds $9,629,895) Key to holding's abbreviations ADR American Depository Receipts SPDR S&P 500 Index Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $195,981,790. (b) The aggregate identified cost on a tax basis is $174,460,799, resulting in gross unrealized appreciation and depreciation of $23,996,007 and $996,279, respectively, or net unrealized appreciation of $22,999,728. (NON) Non-income-producing security. (SEGSH) These securities, in part or in entirety, were segregated for securities sold short at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $8,142,864. The fund received cash collateral of $8,544,510 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $18,276 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $114,974,650 and $84,101,143, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $9,730,704 to cover securities sold short. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments, including securities sold short, for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Short sale of securities: The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%-5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $15,557,639 $3,821,138 $ Capital goods 5,735,725 Communication services 1,590,440 Consumer cyclicals 49,934,213 Consumer staples 5,316,478 Energy 18,228,922 Financials 13,295,415 Health care 11,152,184 Technology 5,454,488 Transportation 10,741,660 Utilities and power 536,920 Total common stocks Preferred stocks 886,040 Short-term investments 34,445,808 20,763,457 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Securities sold short $(9,730,704) $ $ Totals by level $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Global Sector Fund The fund's portfolios 1/31/11 (Unaudited) Shares Value Global Sector Funds* 99.7% Putnam Global Consumer Fund (Class Y) 25,903 $390,351 Putnam Global Financials Fund (Class Y) 31,537 393,271 Putnam Global Health Care Fund (Class Y) 3,921 182,223 Putnam Global Industrials Fund (Class Y) 14,845 232,028 Putnam Global Natural Resources Fund (Class Y) 16,555 377,948 Putnam Global Technology Fund (Class Y) 14,444 236,310 Putnam Global Telecommunications Fund (Class Y) 6,565 85,736 Putnam Global Utilities Fund (Class Y) 7,115 79,966 Total Global Sector Funds (cost $1,848,259) Fixed Income Funds* 0.3% Putnam Money Market Fund (Class A) 6,906 $6,906 Total Fixed Income Funds (cost $6,906) Total Investments (cost $1,855,165)(a) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through January 31, 2011 (the reporting period). (*) Percentages indicated are based on net assets of $1,984,269. (a) The aggregate identified cost on a tax basis is $1,865,650, resulting in gross unrealized appreciation and depreciation of $135,775 and $16,686, respectively, or net unrealized appreciation of $119,089. Security valuation The price of the funds shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Funds financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $1,977,833 $ $ Fixed income funds 6,906 Totals by level $ $ Transactions with affiliated issuers Putnam Global Sector Fund Investment Affiliates Purchase cost Sale proceeds income Value Putnam Global Consumer Fund $147,706 $33,042 $3,527 $390,351 Putnam Global Financial Fund 163,384 35,066 4,158 393,271 Putnam Global Health Care Fund 73,269 16,663 - 182,223 Putnam Global Industrials Fund 85,898 17,985 2,346 232,028 Putnam Global Natural Resources Fund 119,256 29,663 6,952 377,948 Putnam Global Technology Fund 81,235 20,126 - 236,310 Putnam Global Telecommunications Fund 30,745 6,809 2,028 85,736 Putnam Global Utilities Fund 27,647 7,094 790 79,966 Putnam Money Market Fund 3,231 1,904 (20) 6,906 Totals Market values are shown for those securities affiliated at period end. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 1/31/11 (Unaudited) COMMON STOCKS (97.9%)(a) Shares Value Aerospace and defense (3.2%) General Dynamics Corp. 400 $30,160 L-3 Communications Holdings, Inc. 329 25,744 Northrop Grumman Corp. 254 17,602 Precision Castparts Corp. 371 53,049 Raytheon Co. 300 14,997 Safran SA (France) 377 13,624 United Technologies Corp. 457 37,154 Airlines (0.6%) Delta Air Lines, Inc. (NON) 1,100 12,837 JetBlue Airways Corp. (NON) 2,000 12,000 US Airways Group, Inc. (NON) 1,249 12,390 Automotive (0.8%) Ford Motor Co. (NON) 1,918 30,592 General Motors Co. (NON) 525 19,157 Banking (4.9%) Bancorp, Inc. (NON) 800 7,520 Bank of America Corp. 3,447 47,327 Citigroup, Inc. (NON) 12,247 59,031 Fifth Third Bancorp 1,400 20,818 JPMorgan Chase & Co. 1,534 68,938 PNC Financial Services Group, Inc. 633 37,980 Wells Fargo & Co. 1,698 55,049 Beverage (1.9%) Coca-Cola Co. (The) 977 61,404 Coca-Cola Enterprises, Inc. 1,451 36,507 Dr. Pepper Snapple Group, Inc. 400 14,172 Hansen Natural Corp. (NON) 100 5,664 Biotechnology (1.1%) Amgen, Inc. (NON) 438 24,125 Celgene Corp. (NON) 300 15,459 Dendreon Corp. (NON) 380 13,315 Human Genome Sciences, Inc. (NON) 600 14,556 Broadcasting (0.3%) CBS Corp. Class B 1,000 19,830 Building materials (0.2%) Owens Corning, Inc. (NON) 400 13,388 Cable television (1.0%) Comcast Corp. Class A 1,237 28,142 DIRECTV Class A (NON) 315 13,353 Time Warner Cable, Inc. 300 20,349 Chemicals (2.5%) Albemarle Corp. 607 34,089 Dow Chemical Co. (The) 756 26,823 E.I. du Pont de Nemours & Co. 706 35,780 Huntsman Corp. 1,491 25,958 LyondellBasell Industries NV Class A (Netherlands) (NON) 900 32,346 Coal (1.0%) Alpha Natural Resources, Inc. (NON) 400 21,492 Walter Energy, Inc. 300 39,081 Commercial and consumer services (0.6%) Alliance Data Systems Corp. (NON) 300 21,222 Booz Allen Hamilton Holding Corp. (NON) 822 15,339 Communications equipment (2.2%) Cisco Systems, Inc. (NON) 2,293 48,497 Harris Corp. 469 21,827 Motorola Solutions, Inc. (NON) 304 11,786 Qualcomm, Inc. 915 49,529 Computers (5.2%) Apple, Inc. (NON) 259 87,884 EMC Corp. (NON) 1,521 37,858 Hewlett-Packard Co. 1,534 70,088 IBM Corp. 441 71,442 Polycom, Inc. (NON) 500 21,925 Seagate Technology (NON) 1,911 26,754 Conglomerates (2.6%) General Electric Co. 4,558 91,798 Honeywell International, Inc. 500 28,005 Tyco International, Ltd. 891 39,944 Consumer finance (0.5%) Discover Financial Services 1,400 28,826 Consumer goods (2.4%) Energizer Holdings, Inc. (NON) 350 25,459 hhgregg, Inc. (NON) 479 8,780 Kimberly-Clark Corp. 280 18,124 Newell Rubbermaid, Inc. 1,542 29,684 Procter & Gamble Co. (The) 1,012 63,888 Consumer services (0.9%) Avis Budget Group, Inc. (NON) 1,000 13,840 Hertz Global Holdings, Inc. (NON) 2,700 39,717 Electric utilities (2.8%) AES Corp. (The) (NON) 1,982 24,577 Ameren Corp. 1,037 29,420 CMS Energy Corp. 2,208 43,056 Edison International 747 27,101 Entergy Corp. 317 22,878 NV Energy, Inc. 1,500 21,555 Electrical equipment (0.5%) Emerson Electric Co. 351 20,667 WESCO International, Inc. (NON) 200 11,210 Electronics (3.8%) Agilent Technologies, Inc. (NON) 900 37,647 Hollysys Automation Technologies, Ltd. (China) (NON) 900 14,445 Intel Corp. 800 17,168 Jabil Circuit, Inc. 1,100 22,231 SanDisk Corp. (NON) 1,000 45,370 Sensata Technologies Holding NV (Netherlands) (NON) 714 22,498 Texas Instruments, Inc. 1,198 40,624 Tyco Electronics, Ltd. (Switzerland) 821 29,745 Energy (oil field) (2.6%) National Oilwell Varco, Inc. 780 57,642 Schlumberger, Ltd. 1,113 99,046 Energy (other) (0.5%) First Solar, Inc. (NON) 183 28,288 Financial (0.9%) Assurant, Inc. 600 23,538 CME Group, Inc. 100 30,856 Food (1.0%) H.J. Heinz Co. 799 37,953 Hershey Co. (The) 500 23,345 Forest products and packaging (0.8%) MeadWestvaco Corp. 700 20,041 Weyerhaeuser Co. 1,159 26,866 Health-care services (3.6%) Aetna, Inc. 989 32,578 AmerisourceBergen Corp. 700 25,102 Cardinal Health, Inc. 700 29,057 CIGNA Corp. 556 23,363 HealthSouth Corp. (NON) 600 13,572 Lincare Holdings, Inc. 1,072 28,998 McKesson Corp. 248 18,642 Quest Diagnostics, Inc. 300 17,085 Tenet Healthcare Corp. (NON) 2,600 17,290 WellPoint, Inc. (NON) 265 16,462 Insurance (3.6%) ACE, Ltd. 200 12,318 Aflac, Inc. 497 28,617 Assured Guaranty, Ltd. (Bermuda) 1,100 15,906 MBIA, Inc. (NON) 1,313 14,049 MetLife, Inc. 896 41,010 Prudential Financial, Inc. 809 49,762 RenaissanceRe Holdings, Ltd. 300 19,686 XL Group PLC 1,628 37,314 Investment banking/Brokerage (3.2%) Ameriprise Financial, Inc. 200 12,330 BlackRock, Inc. 214 42,376 Goldman Sachs Group, Inc. (The) 427 69,866 Legg Mason, Inc. 600 19,878 Morgan Stanley 806 23,696 Solar Capital, Ltd. 1,200 28,500 Lodging/Tourism (0.4%) Wyndham Worldwide Corp. 848 23,854 Machinery (0.7%) Parker Hannifin Corp. 500 44,705 Manufacturing (1.5%) Eaton Corp. 312 33,684 Illinois Tool Works, Inc. 600 32,094 Ingersoll-Rand PLC 644 30,397 Media (1.3%) Interpublic Group of Companies, Inc. (The) (NON) 3,133 33,492 Time Warner, Inc. 392 12,328 Walt Disney Co. (The) 900 34,983 Medical technology (2.6%) Baxter International, Inc. 1,000 48,490 Covidien PLC (Ireland) 371 17,611 Medtronic, Inc. 1,251 47,938 Thermo Fisher Scientific, Inc. (NON) 500 28,635 Waters Corp. (NON) 200 15,278 Metals (1.7%) DIA Bras Exploration, Inc. (NON) 8,000 22,533 Freeport-McMoRan Copper & Gold, Inc. Class B 378 41,108 Teck Resources Limited Class B (Canada) 700 42,420 Oil and gas (9.0%) Chevron Corp. 763 72,432 Cimarex Energy Co. 400 41,652 Devon Energy Corp. 600 53,214 Ensco International PLC ADR (United Kingdom) 500 27,170 Exxon Mobil Corp. 1,181 95,283 Hess Corp. 467 39,284 Linn Energy, LLC (Units) 300 11,877 Marathon Oil Corp. 700 31,990 Occidental Petroleum Corp. 981 94,843 Petroleo Brasileiro SA ADR (Brazil) 821 30,155 Plains Exploration & Production Co. (NON) 600 20,514 QEP Resources, Inc. 709 28,814 Pharmaceuticals (3.6%) Abbott Laboratories 481 21,722 Johnson & Johnson 1,328 79,375 Pfizer, Inc. 5,600 102,032 Somaxon Pharmaceuticals, Inc. (NON) (S) 6,100 18,422 Publishing (0.6%) Gannett Co., Inc. 1,200 17,688 McGraw-Hill Cos., Inc. (The) 500 19,490 Railroads (1.0%) CSX Corp. 300 21,180 Kansas City Southern (NON) 200 9,996 Union Pacific Corp. 300 28,389 Real estate (1.6%) American Capital Agency Corp. (R) 441 12,652 Annaly Capital Management, Inc. (R) 1,895 33,788 Campus Crest Communities, Inc. (R) 1,111 14,665 Chesapeake Lodging Trust (R) 1,500 27,450 HCP, Inc. (R) 287 10,645 Regional Bells (1.6%) AT&T, Inc. 1,579 43,454 Verizon Communications, Inc. 1,434 51,079 Restaurants (0.8%) Denny's Corp. (NON) 3,300 12,474 McDonald's Corp. 461 33,962 Retail (5.7%) American Eagle Outfitters, Inc. 2,300 33,258 AnnTaylor Stores Corp. (NON) 800 17,696 Bed Bath & Beyond, Inc. (NON) 276 13,248 Best Buy Co., Inc. 400 13,600 Coach, Inc. 400 21,636 CVS Caremark Corp. 702 24,008 Dollar General Corp. (NON) 951 26,447 Limited Brands, Inc. 657 19,211 Lowe's Cos., Inc. 1,157 28,694 Macy's, Inc. 473 10,950 OfficeMax, Inc. (NON) 1,796 28,862 Safeway, Inc. 900 18,621 Target Corp. 534 29,279 Urban Outfitters, Inc. (NON) 500 16,910 Wal-Mart Stores, Inc. 815 45,697 Schools (0.2%) Apollo Group, Inc. Class A (NON) 277 11,432 Semiconductor (0.7%) Applied Materials, Inc. 1,000 15,690 Novellus Systems, Inc. (NON) 800 28,856 Shipping (0.5%) Scorpio Tankers, Inc. (Monaco) (NON) 802 7,868 United Parcel Service, Inc. Class B 300 21,486 Software (3.2%) Adobe Systems, Inc. (NON) 400 13,220 BMC Software, Inc. (NON) 600 28,620 CA, Inc. 1,400 33,320 Microsoft Corp. 1,849 51,264 Oracle Corp. 2,159 69,153 Technology services (2.6%) Accenture PLC Class A 600 30,882 AOL, Inc. (NON) 700 16,464 Google, Inc. Class A (NON) 85 51,031 Unisys Corp. (NON) 700 19,831 VeriSign, Inc. 700 23,555 Western Union Co. (The) 900 18,252 Telecommunications (0.8%) Iridium Communications, Inc. (NON) 3,400 26,112 NII Holdings, Inc. (NON) 500 20,990 Textiles (0.5%) Hanesbrands, Inc. (NON) 253 5,824 VF Corp. 300 24,816 Tobacco (1.0%) Philip Morris International, Inc. 1,080 61,819 Toys (0.5%) Hasbro, Inc. 643 28,350 Trucks and parts (0.6%) Autoliv, Inc. (Sweden) 200 15,360 Tower International, Inc. (NON) 1,300 23,228 Total common stocks (cost $5,423,833) INVESTMENT COMPANIES (0.3%)(a) Shares Value Hercules Technology Growth Capital, Inc. 2,000 $21,000 Total investment companies (cost $20,000) WARRANTS (0.1%)(a)(NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/04/19 $10.61 6,772 $6,704 Total warrants (cost $6,840) SHORT-TERM INVESTMENTS (3.1%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 17,225 $17,225 Putnam Money Market Liquidity Fund 0.17% (e) 174,541 174,541 Total short-term investments (cost $191,766) TOTAL INVESTMENTS Total investments (cost $5,642,439) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 24, 2010 (commencement of operations) through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $6,096,322. (b) The aggregate identified cost on a tax basis is $5,642,439, resulting in gross unrealized appreciation and depreciation of $608,841 and $61,787, respectively, or net unrealized appreciation of $547,054. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $16,006. The fund received cash collateral of $17,225 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $113 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,842,755 and $3,668,214, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $307,964 $ $ Capital goods 390,051 13,624 Communication services 203,479 Conglomerates 159,747 Consumer cyclicals 625,841 Consumer staples 540,853 Energy 792,777 Financials 894,391 Health care 669,107 Technology 1,077,456 Transportation 126,146 Utilities and power 168,587 Total common stocks Investment companies 21,000 Warrants 6,704 Short-term investments 174,541 17,225 Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $6,704 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
